 



Exhibit 10.1
LOAN AND SECURITY AGREEMENT
among
WESTPOINT HOME, INC.
as the Borrower,
the Lenders from time to time party thereto,
and
BANK OF AMERICA, N.A.,
as the Administrative Agent
Dated as of June 16, 2006
BANC OF AMERICA SECURITIES LLC,
as the Sole Lead Arranger and Book Manager

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page        
ARTICLE I DEFINITIONS
    1          
SECTION 1.1 General Definitions
    1          
SECTION 1.2 Accounting Terms and Determinations
    29          
SECTION 1.3 Other Terms; Headings
    30          
ARTICLE II THE CREDIT FACILITIES
    30          
SECTION 2.1 The Revolving Credit Loans
    30          
SECTION 2.2 LC Facility
    32          
SECTION 2.3 Procedure for Borrowing; Notices of Borrowing; Notices of
Continuation; Notices of
               
  Conversion; Settlement
    35          
SECTION 2.4 Use of Proceeds
    40          
SECTION 2.5 Maximum Amount of the Facility; Mandatory Prepayments; Optional
Prepayments
    40          
SECTION 2.6 Maintenance of Loan Account; Statements of Account
    42          
SECTION 2.7 Maintenance of Dominion Account and Concentration Account;
Collection of Receivables
    42          
SECTION 2.8 Term
    44          
SECTION 2.9 Payment Procedures
    45          
SECTION 2.10 Defaulting Lenders
    47          
SECTION 2.11 Notices
    47          
ARTICLE III SECURITY
    47          
SECTION 3.1 General
    47          
SECTION 3.2 Recourse to Security
    48          
SECTION 3.3 Special Provisions Relating to Inventory
    48          
SECTION 3.4 Special Provisions Relating to Receivables
    49          
SECTION 3.5 Continuation of Liens, Etc
    49          
SECTION 3.6 Power of Attorney
    50          
SECTION 3.7 Release of Collateral
    50          
ARTICLE IV INTEREST, FEES AND EXPENSES
    51          
SECTION 4.1 Interest
    51          
SECTION 4.2 Interest After Event of Default
    51          
SECTION 4.3 The Administrative Agent’s and Closing Fees
    51          
SECTION 4.4 Unused Line Fee and LC Facility Fees
    51          
SECTION 4.5 Calculations
    51          
SECTION 4.6 Indemnification in Certain Events
    52          
SECTION 4.7 Taxes
    52          
ARTICLE V CONDITIONS OF LENDING
    55          
SECTION 5.1 Conditions to Credit Extensions
    55          
SECTION 5.2 Conditions Precedent to Each Loan
    57          
SECTION 5.3 Limited Waiver of Conditions Precedent
    58          
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    58          
SECTION 6.1 Representations and Warranties of the Borrower
    58          
ARTICLE VII COVENANTS OF THE BORROWER
    63          
SECTION 7.1 Affirmative Covenants
    63          

 



--------------------------------------------------------------------------------



 



                      Page        
SECTION 7.2 Negative Covenants
    67          
ARTICLE VIII EVENTS OF DEFAULT
    69          
SECTION 8.1 Events of Default
    69          
SECTION 8.2 Acceleration, Termination and Demand Rights
    70          
SECTION 8.3 Other Remedies
    70          
SECTION 8.4 License for Use of Software and Other Intellectual Property
    71          
SECTION 8.5 No Marshalling; Deficiencies; Remedies Cumulative
    72          
SECTION 8.6 Waivers
    72          
SECTION 8.7 Further Rights of the Administrative Agent
    72          
ARTICLE IX THE AGENT
    73          
SECTION 9.1 Appointment, Authority and Duties of the Administrative Agent
    73          
SECTION 9.2 Agreements Regarding Collateral and Examination Reports
    75          
SECTION 9.3 Reliance By The Administrative Agent
    76          
SECTION 9.4 Action Upon Default
    76          
SECTION 9.5 Ratable Sharing
    77          
SECTION 9.6 Indemnification of the Agent Indemnitees
    77          
SECTION 9.7 Limitation on Responsibilities of the Administrative Agent
    78          
SECTION 9.8 Successor Administrative Agent and Co-Agents
    79          
SECTION 9.9 Consents, Amendments and Waivers
    80          
SECTION 9.10 Due Diligence and Non-Reliance
    82          
SECTION 9.11 Representations and Warranties of Lenders
    82          
SECTION 9.12 The Required Lenders
    83          
SECTION 9.13 Several Obligations
    83          
SECTION 9.14 Administrative Agent in its Individual Capacity
    83          
SECTION 9.15 No Third Party Beneficiaries
    83          
SECTION 9.16 Notice of Transfer
    84          
SECTION 9.17 Replacement of Certain Lenders
    84          
SECTION 9.18 Remittance of Payments and Collections
    85          
ARTICLE X GENERAL PROVISIONS
    86          
SECTION 10.1 Notices and Communications
    86          
SECTION 10.2 Delays; Partial Exercise of Remedies
    87          
SECTION 10.3 Right of Setoff
    87          
SECTION 10.4 Indemnification; Reimbursement of Expenses of Collection
    87          
SECTION 10.5 Nonliability of the Administrative Agent and Lenders
    89          
SECTION 10.6 Counterparts; Telecopied Signatures
    89          
SECTION 10.7 Severability
    89          
SECTION 10.8 Maximum Rate
    89          
SECTION 10.9 Entire Agreement; Interpretation
    90          
SECTION 10.10 LIMITATION OF LIABILITY
    90          
SECTION 10.11 GOVERNING LAW
    90          
SECTION 10.12 SUBMISSION TO JURISDICTION
    91          
SECTION 10.13 JURY TRIAL
    91          
SECTION 10.14 Confidentiality
    91          

- iii -



--------------------------------------------------------------------------------



 



                      Page        
ARTICLE XI BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
    92          
SECTION 11.1 Successors and Assigns
    92          
SECTION 11.2 Participations
    93          
SECTION 11.3 Assignments
    94          

- iv -



--------------------------------------------------------------------------------



 



Schedules

         
 
  Schedule 1   - Commitments of Lenders
 
  Schedule 2   - Pledged Deposit Accounts
 
  Schedule 3   - Patents and Trademarks
 
  Schedule 6.1(a)   - Foreign Jurisdictions
 
  Schedule 6.1(b)   - Locations of Collateral
 
  Schedule 6.1(g)   - Subsidiaries
 
  Schedule 6.1(k)   - Joint Ventures
 
  Schedule 6.1(l)   - Other Corporate Names of the Borrower
 
  Schedule 6.1(p)   - Taxes
 
  Schedule 6.1(q)   - Pending Litigation
 
  Schedule 6.1(r)   - Existing Indebtedness
 
  Schedule 6.1(t)   - Existing Liens

             
 
  Exhibits        
 
           
 
  Exhibit A   -   Revolving Credit Note
 
  Exhibit B   -   Equipment Excluded from Collateral
 
  Exhibit C   -   Form of Assignment and Acceptance
 
  Exhibit D   -   Form of Notice of Assignment and Acceptance
 
  Exhibit E   -   Compliance Certificate
 
  Exhibit F   -   Form of Notice of Borrowing
 
  Exhibit G   -   Form of Notice of Conversion/Continuation
 
  Exhibit H   -   [Intentionally Omitted]
 
  Exhibit I   -   Borrowing Base Certificate
 
  Exhibit J   -   [Intentionally Omitted]
 
  Exhibit K   -   Form of Confidentiality Agreement
 
  Exhibit L   -   Form of Imported Inventory Agreement
 
  Exhibit M   -   Existing Letters of Credit

- v -



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     LOAN AND SECURITY AGREEMENT, dated as of June 16, 2006 among WESTPOINT
HOME, INC., a Delaware corporation (the “Borrower”), each of the financial
institutions identified as a Lender on Schedule 1 (together with each of their
respective successors and permitted assigns, each, a “Lender,” and collectively,
the “Lenders”), and BANK OF AMERICA, N.A., a national banking association, in
its capacity as a Lender, as the collateral and as the Administrative Agent for
the Lenders (together with its successors in such capacity, the “Administrative
Agent”), and as the Issuing Bank.
WITNESSETH:
     WHEREAS, upon the terms and subject to the conditions set forth herein, the
Lenders are willing to make revolving loans to the Borrower in an aggregate
amount not to exceed $250,000,000, at any one time outstanding, and to issue
letters of credit at Borrower’s request;
     NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent
hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 General Definitions. As used herein, the following terms shall
have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):
     “Account Debtor” means a Person who is or becomes obligated under or on
account of a Receivable, chattel paper or general intangible.
     “Accounts Related Collateral” means and includes (i) all rights to payment
for goods sold or leased or for services rendered, whether such rights to
payment constitute under Applicable Law accounts, general intangibles, contract
rights, documents, chattel paper, instruments or any other classification of
property; (ii) all supporting obligations; (iii) all intercompany loans made by
the Borrower to any Subsidiary of the Borrower (the “Intercompany Loan
Collateral”); (iv) all letter-of-credit rights relating to any such right to
payment described in clause (i); (v) all contracts from which any such right to
payment has arisen; (vi) all deposit accounts maintained at BofA and all other
Pledged Deposit Accounts; (vii) all cash and non-cash proceeds (including
insurance proceeds) of any of the foregoing; and (viii) all books and records
relating to any of the foregoing, including all invoices, purchase orders,
delivery receipts, waybills and payment records, whether or not in written or
electronic format or in any other medium.
     “Adjusted LIBOR” means for any Interest Period, with respect to LIBOR Rate
Advances, the per annum rate of interest (rounded upward, if necessary, to the
nearest 1/8th of 1%) appearing on Telerate Page 3750, or if such page is
unavailable, the Reuters Screen LIBO Page (or any successor page of either, as
applicable), as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if the

 



--------------------------------------------------------------------------------



 



Reuters Screen LIBO Page is used and more than one rate is shown on such page,
the applicable rate shall be the arithmetic mean thereof. If for any reason none
of the foregoing rates is available, the Offshore Base Rate shall be the rate
per annum determined by the Administrative Agent as the rate of interest at
which Dollar deposits in the approximate amount of the applicable LIBOR Rate
Advance would be offered to major banks in the offshore Dollar market at or
about 11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If the Board of
Governors shall impose a Reserve Percentage with respect to LIBOR deposits, then
Adjusted LIBOR shall equal the amount determined above, divided by 1 minus the
Reserve Percentage.
     “Administrative Agent” has the meaning specified in the introductory
paragraph.
     “Advance” means a Base Rate Advance or a LIBOR Rate Advance.
     “Affiliate” means, as to any Person, any other Person who directly or
indirectly controls, is under common control with, is controlled by or is a
director, officer, manager or general partner of such Person. As used in this
definition, “control” (including its correlative meanings, “controlled by” and
“under common control with”) means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of voting securities or partnership or other ownership
interests, by contract or otherwise), provided that any public company that does
not conduct business in any material respect in or with the home fashion textile
industry shall not be an Affiliate hereunder except for purposes of
Section 6.1(j). Notwithstanding the foregoing, (i) unless the Borrower owns more
than 25% of the equity interests of such Person, such Person shall not be deemed
to be an Affiliate of the Borrower for purposes of the definitions of “Eligible
Receivables” and “Eligible Vendor” and (ii) no Person controlled by Carl C.
Icahn other than American Real Estate Partners, L.P. (“AREP”) shall be deemed an
Affiliate for such purposes of this Agreement.
     “Agent Indemnitees” means the Administrative Agent and BAS and all of their
respective present and future officers, directors, employees, agents and
attorneys.
     “Agent Professionals” means attorneys, accountants, appraisers, business
valuation experts, environmental engineers or consultants, turnaround
consultants and other professionals or experts retained by the Administrative
Agent or BAS.
     “Agreement” means this Loan and Security Agreement, as amended,
supplemented or otherwise modified from time to time.
     “Appeal” means the appeal filed by Contrarian Funds, LLC, et al. with the
Southern District of New York of the United States District Court (case no. 05
Civ. 06860 (lTS)) in respect of the Sale Order together with any other appeal,
petition for certiorari, motion for reconsideration, motion for rehearing or
other challenge relating to or in respect of the Sale Order, and shall include
any subsequent proceedings with respect to the Sale Order on remand.
     “Applicable Law” means all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Loan Document or Material Contract in
question, including (i) all

- 2 -



--------------------------------------------------------------------------------



 



applicable common law and equitable principles; (ii) all provisions of all
applicable state, federal and foreign constitutions, statutes, rules,
regulations and final, non-appealable orders of Governmental Authorities; and
(iii) all orders, judgments and decrees of all courts and arbitrators, in each
case which are final and non-appealable.
     “Applicable LIBOR Margin” means, as of any date of determination, the
applicable margin for LIBOR set forth in Section 4.1.
     “Applicable Margin” means a percentage equal to 0.00% with respect to
Revolving Credit Loans that are Base Rate Advances, 1.50% with respect to
Revolving Credit Loans that are LIBOR Rate Advances, and 0.250% with respect to
the Unused Line Fee; provided that the Applicable Margin shall be increased or
(if no Default or Event of Default exists) decreased, on a quarterly basis
commencing on October 1, 2006, according to the performance of the Borrower as
measured by the Average Excess Availability for the immediately preceding fiscal
quarter of the Borrower, as follows:

                  Applicable Margin         Average Excess   for Base Rate  
Applicable Margin for     Availability   Advances   LIBOR Rate Advances   Unused
Line Fee
£ 30% of the aggregate Commitments as of time of determination
  50.0 bps   200.0 bps   25.0 bps
 
           
> 30% £ 50% of such Commitments
  25.0 bps   175.0 bps   25.0 bps
 
           
> 50%, £ 70% of such Commitments
   0.0 bps   150.0 bps   27.5 bps
 
           
> 70% of such Commitments
  -25.0 bps     125.0 bps   27.5 bps

and provided further that, if on any date of determination the sum of
(i) Average Excess Availability plus (ii) Borrower’s cash that is available for
the Borrower’s general use and Cash Equivalents on hand in the United States
exceeds $300,000,000, the Applicable Margin for LIBOR Rate Advances shall be
100.0 bps.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and its assignee, and accepted by the Administrative Agent, and
substantially in the form of Exhibit C.
     “Auditors” means Grant Thornton LLP or another nationally recognized firm
of independent public accountants selected by the Borrower and reasonably
satisfactory to the Administrative Agent.

- 3 -



--------------------------------------------------------------------------------



 



     “Availability Block” means, on any date of determination, an amount equal
to the greater of (a) $10,000,000 or (b) the amount that is equal to 10% of the
Aggregate Commitments on such date.
     “Availability Reserve” means, on any date of determination, the sum of the
following (without duplication): (i) the aggregate amount equal to three months
rent and other charges on each of the Borrower’s leased locations at which
Collateral is located for which the Administrative has not received a duly
executed Collateral Access Agreement (a “Rent Reserve”), (ii) the Bank Products
Reserve, (iii) the Royalty Reserve, (iv) the aggregate amount of liabilities
secured by Liens upon Accounts Related Collateral or Inventory Related
Collateral that are senior to the Administrative Agent’s Liens if such Liens are
not Permitted Liens (provided that the imposition of a reserve hereunder on
account of such Liens shall not be deemed a waiver of the Event of Default that
arises from the existence of such Liens) or are Permitted Liens for property
taxes, (v) accrued and unpaid sales taxes on inventory sold, (vi) any other Tax
Liens if superior to the Administrative Agent’s Liens, (vii) the Freight and
Duty Reserve, including the aggregate amount of Custom Broker Fees then due and
payable by the Borrower (except to the extent that the Administrative Agent has
received a duly executed Imported Inventory Agreement from the Person to which
such Custom Broker Fees are payable agreeing that any Lien of such Person is
subordinate to the Administrative Agent’s Lien hereunder), and (viii) during
such time, as the Excess Availability is less than 5% of the Aggregate
Commitments, any other reserves (the “Other Reserves”) that the Administrative
Agent has determined, in its reasonable credit judgment and upon notice to the
Borrower, are appropriate with respect to the value of the Collateral or the
enforceability or priority of the Administrative Agent’s Lien thereon; provided,
however, that (a) in no event shall the establishment of any Other Reserves
(1) require, by virtue of such establishment, the repayment of any Borrowings
outstanding prior to such establishment or (2) result in the Other Reserves
being greater than the Excess Availability (as then calculated); or (b) the
calculation of Excess Availability to determine whether or not there are any
Other Reserves to be deducted pursuant to this clause (ix) shall be made without
taking into account any previously established Other Reserves.
     “Average Excess Availability” means, for any period, an amount equal to the
sum of the amount of Excess Availability on each day during such period, as
determined by the Administrative Agent, divided by the number of days in such
period.
     “Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower by BofA, any Affiliate of BofA, any Lender
or any Affiliate of a Lender: (i) credit cards; (ii) Cash Management
Transactions; and (iii) Hedging Agreements.
     “Bank Product Obligations” means obligations of the Borrower in respect of
Bank Products.
     “Bank Products Reserve” means, on any date, a reserve established by the
Administrative Agent with the consent of the Borrower (which consent the
Borrower may withhold in its sole discretion) from time to time with respect to
Bank Product Obligations of the Borrower.

- 4 -



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
     “BAS” means Banc of America Securities LLC, a Delaware limited liability
company, and its successors and assigns.
     “Base Rate” means the rate of interest announced by BofA from time to time
as its prime rate. Such rate is a reference rate only and BofA may make loans or
other extensions of credit at, above or below it. Any change in the prime rate
announced by BofA shall take effect at the opening of business on the effective
date specified in the public announcement of the change.
     “Base Rate Advance” means an Advance that bears interest at the Base Rate.
     “Beneficial Owner” has the meaning specified in the definition of “Change
of Control”.
     “Blocked Person” has the meaning specified in Section 6.1(s).
     “Board of Governors” means the Board of Governors of the Federal Reserve
System.
     “BofA” means Bank of America, N.A., a national banking association, and its
successors and assigns.
     “Borrower” has the meaning specified in the introductory paragraph.
     “Borrower’s Account” means the account maintained by the Borrower at BofA
in Dallas, Texas or such other account as the Borrower may from time to time
designate in writing to the Administrative Agent.
     “Borrowing” has the meaning specified in Section 2.3(a).
     “Borrowing Base” means on any date of determination thereof, an amount
equal to (i) the sum of (a) 85% of the Value of Eligible Receivables on such
date plus (b) the Inventory Advance Rate times the Value of Eligible Inventory
on such date plus (c) the Inventory Advance Rate times the Eligible Letter of
Credit Purchase Orders on such date minus (ii) the Availability Reserve on such
date minus (iii) the Availability Block on such date minus the LC Reserve on
such date.
     “Borrowing Base Certificate” has the meaning specified in
Section 7.1(k)(iv).
     “Borrowing Date” means the date on which a Borrowing is obtained.
     “Business Day” means any day other than a Saturday, a Sunday or any other
day on which commercial banks in New York, New York are required or permitted by
law to close. When used in connection with any LIBOR Rate Advance, a Business
Day shall also exclude any day on which commercial banks are not open for
dealings in Dollar deposits in the London interbank market.

- 5 -



--------------------------------------------------------------------------------



 



     “Business Plan” means a business plan of the Borrower and its Subsidiaries,
consisting of consolidated and consolidating projected balance sheets, related
cash flow statements and related profit and loss statements which covers a
one-year period and which is prepared on a quarterly basis.
     “Capital Expenditures” means expenditures for any fixed assets or
improvements, replacements, substitutions or additions thereto or therefor which
have a useful life of more than one year, and shall include all commitments,
payments in respect of Capitalized Lease Obligations and leasehold improvements.
     “Capitalized Lease Obligations” means any rental obligation which, under
GAAP, is or will be required to be capitalized on the books of the lessee, taken
at the amount thereof accounted for as Indebtedness (net of Interest Expense) in
accordance with GAAP.
     “Cash Collateral” means cash, and any interest or other income earned
thereon, that is deposited with the Administrative Agent in accordance with this
Agreement to Cash Collateralize any LC Obligations or other Obligations.
     “Cash Collateral Account” means a demand deposit, money market or other
account established by the Administrative Agent at BofA or such other financial
institution as the Administrative Agent may select in its discretion, which
account shall be in the Administrative Agent’s name and subject to the
Administrative Agent’s Liens.
     “Cash Collateralize” means, with respect to LC Obligations arising from
Letters of Credit outstanding on any date or Obligations arising under Hedging
Agreements on such date, the deposit with the Administrative Agent of
immediately available funds into the Cash Collateral Account in an amount equal
to 105% of the sum of the aggregate undrawn amounts of such Letters of Credit
and other LC Obligations, all Obligations existing under such Hedging
Agreements, and all related fees and other amounts due or to become due in
connection with such LC Obligations and Hedging Agreements.
     “Cash Dominion Notice” means a written notice from the Administrative Agent
to a bank at which a Dominion Account is maintained that a Cash Dominion Period
is in effect.
     “Cash Dominion Period” means any period of time that (i) commences on the
date of occurrence of an Event of Default and ends on the date such Event of
Default ceases to exist or is waived in writing by the Administrative Agent
(acting at the direction of the Lenders or the Required Lenders, as applicable)
or (ii) commences on the date on which Excess Availability is less than 18% of
the Aggregate Commitments and ends on the date following the 20th day
consecutive day on which Excess Availability is equal to or exceeds 18% of the
Aggregate Commitments.
     “Cash Dominion Termination Notice” means a written notice from the
Administrative Agent to a bank at which a Dominion Account is maintained that a
Cash Dominion Period as to which a Cash Dominion Notice was previously given is
no longer in effect.

- 6 -



--------------------------------------------------------------------------------



 



     “Cash Equivalents” means (i) securities issued, guaranteed or insured by
the United States or any of its agencies with maturities of not more than one
year from the date acquired; (ii) securities issued, guaranteed or insured by
any state of the United States or any public instrumentality thereof with
maturities of not more than one year from the date acquired and, at the time of
acquisition, having one of the three highest ratings obtainable from either
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.;
(iii) time deposits, term deposits and certificates of deposit with maturities
of not more than one year from the date acquired, issued by (A) the
Administrative Agent or any Lender or any of their respective Affiliates,
(B) any U.S. federal or state chartered commercial bank of recognized standing
which has capital and unimpaired surplus in excess of $500,000,000 or (C) any
bank or its holding company that has a short-term commercial paper rating of at
least A-1 or the equivalent by Standard & Poor’s Ratings Services or at least
P-1 or the equivalent by Moody’s Investors Service, Inc.; (iv) repurchase
agreements and reverse repurchase agreements with terms of not more than thirty
days from the date acquired, for securities of the type described in clause
(i) or (ii) above and entered into only with commercial banks having the
qualifications described in clause (iii) above or such other financial
institutions with a short-term commercial paper rating of at least A-1 or the
equivalent by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent by Moody’s Investors Service, Inc.; (v) commercial paper issued by
any Person incorporated under the laws of the United States or any state thereof
and rated at least A-1 or the equivalent thereof by Standard & Poor’s Ratings
Services or at least P-1 or the equivalent thereof by Moody’s Investors Service,
Inc., in each case with maturities of not more than one year from the date
acquired; and (vi) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least eighty-five percent (85%) of whose assets consist of securities and
other obligations of the type described in clauses (i) through (v) above.
     “Cash Management Transactions” means any cash management, disbursement or
related services, including overdrafts and the automatic clearing house transfer
of funds provided by BofA or any Lender or by any Affiliate of BofA or of any
Lender for the account of the Borrower.
     “Change of Control” with respect to the Borrower means the consummation of
any transaction (including any merger or consolidation), the result of which is
that any of Carl C. Icahn and the Related Parties are no longer the Beneficial
Owners, directly or indirectly, of at least 20% of the Voting Stock of the
Borrower. For purposes of the definition of Change in Control, the following
capitalized terms shall have the following meanings: “Beneficial Owner” has the
meaning ascribed to such term in Rule 13d-3 and Rule 13d-5 under the Exchange
Act. The terms “Beneficially Owns” and “Beneficially Owned” have a corresponding
meaning. “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and any successor thereto. “Related Parties” means: (1) Carl C. Icahn, any
spouse and any child, stepchild, sibling or descendant of Carl C. Icahn; (2) any
estate of Carl C. Icahn or of any person under clause (1); (3) any person who
receives a beneficial interest in any estate under clause (2) to the extent of
such interest; (4) any executor, personal administrator or trustee who holds
such beneficial interest in the estate for the benefit of, or as fiduciary for,
any person under clauses (1), (2) or (3) to the extent of such interest; (5) any
corporation, partnership, limited liability company, trust, or similar entity,
directly or indirectly owned or controlled by Carl C. Icahn or any other person
or

- 7 -



--------------------------------------------------------------------------------



 



persons identified in clauses (1), (2), (3) or (4); or (6) any not-for-profit
entity not subject to taxation pursuant to Section 501(c)(3) of the Internal
Revenue Code or any successor provision to which Carl C. Icahn or any person
identified in clauses (1), (2), or (3) above contributes his beneficial interest
in the Borrower or to which such beneficial interest passes pursuant to such
person’s will. “Voting Stock” means, with respect to a corporation, any class or
series of capital stock of such corporation that is ordinarily entitled to vote
in the election of directors thereof at a meeting of stockholders called for
such purpose.
     “Closing Date” means the date of execution and delivery of this Agreement
by the Borrower, BofA and the Administrative Agent.
     “Code” has the meaning specified in Section 1.3.
     “Collateral” means all of the following Property of the Borrower:
          (i) All Accounts Related Collateral and Inventory Related Collateral
of the Borrower;
          (ii) All Equipment Related Collateral of the Borrower; and
          (iii) All proceeds and products of the property and assets described
in the foregoing clauses.
     “Collateral Access Agreements” means a landlord waiver, mortgagee waiver,
bailee letter or similar acknowledgment of any lessor, warehouseman or processor
in possession of any Collateral or on whose property any Collateral is located,
in form and substance reasonably satisfactory to the Administrative Agent.
     “Collections” means all cash, funds, checks, notes, instruments, any other
form of remittance tendered by Account Debtors in respect of payment of
Receivables of the Borrower and any other payments received by the Borrower with
respect to any Collateral.
     “Commitment” means at any date for any Lender, the obligation of such
Lender to make Revolving Credit Loans and to purchase participations in LC
Obligations pursuant to the terms and conditions of this Agreement, which shall
not exceed the principal amount set forth opposite such Lender’s name under the
heading “Commitment” on the signature pages of this Agreement or the principal
amount set forth in the Assignment and Acceptance by which it became a Lender,
as modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment and Acceptance; and “Commitments” means the
aggregate principal amount of the Commitments of all Lenders, the maximum amount
of which on any date shall be $250,000,000, as reduced from time to time
pursuant to Section 2.1(e).
     “Compliance Certificate” has the meaning specified in Section 7.1(k)(iii).
     “Concentration Account” means an account maintained by the Borrower at
BofA, to which all monies from time to time deposited to a Dominion Account
shall be transferred.

- 8 -



--------------------------------------------------------------------------------



 



     “Continuation” has the meaning specified in Section 2.3(b).
     “Convert,” “Conversion” and “Converted” each refers to conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.3(c).
     “Customs Broker” means a Person serving as a customers broker for the
Borrower in connection with the Borrower’s importation of Inventory.
     “Customs Broker Fees” means with respect to any Customs Broker, all fees,
expense reimbursement and other amounts owing by Borrower to such Customs
Broker.
     “Default” means any of the events specified in Section 8.1, whether or not
any of the requirements for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
     “Defaulting Lender” has the meaning specified in Section 2.10(a).
     “Deposit Account Control Agreement” means each Deposit Account control
agreement to be executed by each institution maintaining a Pledged Deposit
Account, including each Dominion Account and each Concentration Account, in each
case in favor of the Administrative Agent, for the benefit of the Secured
Parties, as security of the Obligations.
     “Dilution Percent” means the percent equal to (a) the sum of the aggregate
amount of bad debt write downs or write offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to the Borrower’s
Receivables, divided by (b) Borrower’s gross sales.
     “Dilution Reserve” means, without duplication with respect to any other
reserve on any date of determination, a reserve established and revised from
time to time by the Administrative Agent equal to, if positive, (i) the amount
(in percentage points) by which the Dilution Percent for the immediately
preceding twelve month period, as determined by the Administrative Agent’s most
recent field audit, exceeds 5%, multiplied by (ii) the gross amount of Eligible
Receivables on such date before deduction of the Borrower’s Customer
Accommodation reserves, minus (iii) the Borrower’s Customer Accommodation
reserves on such date.
     “Document” has the meaning specified in the UCC.
     “Dollars” and the sign “$” means freely transferable lawful currency of the
United States.
     “Dominion Account” means a special account of the Administrative Agent
established by the Borrower at BofA or another bank selected by the Borrower,
but acceptable to the Administrative Agent in its reasonable discretion, and
over which the Administrative Agent shall have exclusive access and control for
withdrawal purposes to the extent specified in Section 2.7.
     “Domestic In-Transit Inventory” means Inventory that has been purchased by
the Borrower and that is in-transit from a Vendor from a location within the
continental United States to the Borrower or a location designated by the
Borrower that is in the continental United States.

- 9 -



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means a Person that is (i) a Lender, a U.S. based
Affiliate of a Lender or an Approved Fund (as defined below); (ii) a commercial
bank, finance company, or other financial institution, in each case that is
organized under the laws of the United States or any state, has total assets in
excess of $25 billion, extends asset-based lending facilities of the type
contemplated herein in the Ordinary Course of Business and whose becoming an
assignee would not constitute a prohibited transaction under Section 4975 of
ERISA or any other Applicable Law, is acceptable to the Administrative Agent
and, unless an Event of Default exists, the Borrower (such approval by the
Borrower, when required, not to be unreasonably withheld or delayed and to be
deemed given by the Borrower if no objection is received by the assigning Lender
and the Administrative Agent from the Borrower within 2 Business Days after
notice of such proposed assignment has been provided by the assigning Lender as
set forth in Section 11.3); and, at any time that an Event of Default exists,
any other Person acceptable to the Administrative Agent in its discretion. The
term “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the Ordinary Course of Business of such Person and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.
     “Eligible Customs Broker” means a Customs Broker which is reasonably
acceptable to the Administrative Agent and with which the Administrative Agent
and the Borrower have entered into an Imported Inventory Agreement.
     “Eligible In-Transit Inventory” means on any date, In-Transit Inventory
that meets all of the criteria for Eligible Inventory on such date, provided
that (i) such Inventory has been identified to the contract between the Vendor
and the Borrower and, under the terms of sale of such Inventory, title have
passed with respect to such Inventory from the Vendor to the Borrower on or
before such date; (ii) such Inventory is insured by the Borrower in accordance
with the requirements of Section 7.1(f) hereof, (iii) the Vendor has no right on
such date, under Applicable Law or pursuant to any document relating to the sale
of such Inventory, to reclaim, divert the shipment of, reroute, repossess, stop
delivery of or otherwise assert any Lien rights or title retention with respect
to such Inventory; (iv) such Inventory is in the possession of a common carrier,
which is not an Affiliate of the Vendor and which has issued a tangible
negotiable bill of lading to the order of the Borrower (or, if otherwise
required by the Administrative Agent in its discretion, to the order of the
Administrative Agent (if necessary to obtain a first priority Lien in the
related Inventory)); (v) such bill of lading (or an original counterpart thereof
in the case of Foreign In-Transit Inventory) is in the possession, in the United
States, of the Borrower, Lender or an Eligible Customs Broker; (vi) the Vendor
of such Inventory is an Eligible Vendor (or, in the case of Foreign In-Transit
Inventory, the purchase price is to be paid pursuant to a documentary Letter of
Credit issued by Lender); and (vii) in the case of Foreign In-Transit Inventory,
the Inventory is to be received by an Eligible Customs Broker and the terms of
the applicable Imported Inventory Agreement with respect to such Foreign
In-Transit Inventory are adhered to by the parties thereto.
     “Eligible Inventory” means Inventory of the Borrower consisting of raw
materials, work-in-process consisting of yarn or finished goods, which is free
from any Lien in favor of any Person (other than Liens in favor of the
Administrative Agent or Permitted Liens). The value of

- 10 -



--------------------------------------------------------------------------------



 



Eligible Inventory shall be computed at the lower of cost (computed on a “first
in, first out” basis) or market. No Inventory of the Borrower shall be Eligible
Inventory unless the Administrative Agent has a perfected first priority Lien
thereon. Unless it is Eligible In-Transit Inventory, inventory shall not be
Eligible Inventory if it is not located (a) in the United States, and (b) in a
facility owned or leased by the Borrower, unless it is in a contract warehouse,
and the inventory is separately identifiable from any other goods (if any), and,
unless a Rent Reserve has been established with respect thereto, the
warehouseman has delivered to the Administrative Agent, if requested, a
subordination agreement in form and substance reasonably satisfactory to the
Administrative Agent. In addition, the Administrative Agent may treat any
Inventory as not being Eligible Inventory to the extent of the Value of such
Inventory that the Administrative Agent determines is: (a) slow moving, obsolete
and defective inventory, (b) packing and shipping materials, (c) samples,
display items, bags, replacement parts or manufacturing supplies, or is
(d) unmerchantable, (e) inventory that does not meet all material standards
imposed by any Governmental Authority, or constitutes hazardous materials under
any Environmental Law, (f) waste or scrap material, (g) subject to any license
or other arrangement (except any agreement or arrangement relating to or
providing for Royalties) that restricts the Borrower’s or the Administrative
Agent’s right to dispose of such inventory, (h) reflected in reserves for
inventory shrinkage, shortages for physical inventory counts, and (without
duplication) other reserves, (i) work-in-process that is categorized as raw
materials or finished goods, (j) 40% of the amount of “bulk” inventory or
unpackaged finished goods, and (k) pillow and bed shells.
     “Eligible Letter of Credit Purchase Orders” means, on any date of
determination (without duplication with other Eligible Inventory) the aggregate
amount of open purchase orders for Inventory, (a) which are in the name of the
Borrower, and (b) are supported by a commercial Letter of Credit issued under
this Agreement having an initial expiry within 180 days after the date of
initial issuance of such commercial Letter of Credit, and (c) for which a bill
of lading or other document of title names the Administrative Agent as
consignee, or as to which the Administrative Agent has control over the bill of
lading or other documents of title which evidence ownership of the subject
Inventory (and such Inventory would become Eligible In-Transit Inventory upon
payment of the Letter of Credit); and (d) which otherwise is not excluded from
the definition of Eligible Inventory.
     “Eligible Receivables” means and includes only those unpaid Receivables of
the Borrower, without duplication, which (i) arise out of a bona fide sale of
goods or rendition of services of the kind ordinarily sold or rendered by the
Borrower in the ordinary course of its Business, (ii) are owed by a Person
competent to contract for such goods or services that is not an Affiliate or an
employee of the Borrower (provided that Receivables that have a value of up to
$5,000,000 in aggregate amount owed by Affiliates in which the Borrower owns 50%
or less of the equity interests and that are otherwise Eligible Receivables
shall not be excluded by this clause (ii)), (iii) are not subject to
renegotiation or redating, and (iv) are free and clear of any Lien in favor of
any Person other than Permitted Liens. Without duplication, no Receivable shall
be an Eligible Receivable (a) unless the Administrative Agent has a perfected
first priority Lien thereon, (b) if it is more than ninety days past the date of
the original invoice therefor or more than sixty days past its due date, (c) if
50% or more of the Receivables owing by the Account Debtor are not Eligible
Receivables under the foregoing clause, (d) if the goods or services

- 11 -



--------------------------------------------------------------------------------



 



giving rise to it have not been delivered to and accepted by the Account Debtor,
or it otherwise does not represent a final sale, (e) when aggregated with other
Receivables owing by the Account Debtor, it exceeds 15% of the aggregate
Eligible Receivables (provided, however, that the limitation for Target and
Wal-Mart shall be 25%, and any other Account Debtor with an unsecured debt
rating of BBB or better from Standard & Poor shall be 20%), (f) if it is owing
by a creditor or supplier, (g) if it is subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, rebate, credit, or allowance (but ineligibility shall be limited to
the amount thereof), (h) without duplication, Receivables for which the Borrower
has established reserves (but only to the extent of the amount of such reserves)
for anticipated credits, discounts, and allowances (“Customer Accommodations”)
(i) an Insolvency Proceeding has been commenced by or against the Account
Debtor, or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
Solvent (provided that, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), Receivables owing by any Account Debtor which
arose after the filing by any such Account Debtor of a petition under Chapter 11
of the Bankruptcy Code may be deemed not to be ineligible pursuant to this
clause (i)), (j) the Account Debtor is organized or has its principal offices
outside the United States or Canada (provided that otherwise Eligible
Receivables owed by such foreign Account Debtors will be Eligible Receivables in
an aggregate amount on any date of determination equal to 5% of the total amount
of Eligible Receivables on such date, or such greater amount as may be approved
by the Administrative Agent in its sole discretion), (k) it is evidenced by
chattel paper or an instrument of any kind, or has been reduced to judgment,
(l) the amount remaining of an invoice that the Account Debtor has made a
partial payment against, if the Borrower has placed such balance into its
deduction management system, (m) if it arises from a sale on a cash on delivery
basis, (n) a sale on a bill-and-hold, guaranteed sale, sale-or-return,
sale-on-approval, consignment, or other repurchase or return basis, (o) if it
represents a progress billing or retainage, (p) it includes a billing for
interest, fees or late charges, but ineligibility shall be limited to the extent
thereof, (q) if it arises from a retail sale to a Person who is purchasing for
personal, family or household purposes, (r) the Account Debtor is a Government
Authority, unless either the Account Debtor is the United States or any
department, agency or instrumentality thereof unless the Borrower assigns its
right to payment under such Receivable to the Administrative Agent as Collateral
hereunder in full compliance with (including the filing of a written notice of
the assignment and a copy of the assignment with, and receipt of acknowledgment
thereof by, the appropriate contracting and disbursing offices pursuant to) the
Assignment of Claims Act of 1940 (U.S.C. Section 3727; 41 U.S.C. Section 15), or
the Administrative Agent, in its sole reasonable discretion, agrees in writing
not to require such assignment with respect to any such Receivable, and (s) the
Receivable evidences any amount that the Borrower has no legal right to collect.
     “Eligible Vendor” means on any date, (i) a Vendor that (a) is the seller of
Domestic In-Transit Inventory and the Borrower is not in breach of any of its
material obligations to such Vendor, (b) is a seller of Foreign In-Transit
Inventory to the Borrower and the purchase price for such Inventory is paid or
to be paid pursuant to a documentary Letter of Credit issued by Issuing Bank and
the Borrower is not in breach of any of its material obligations to such Vendor,
or (c) is a seller of Foreign In-Transit Inventory to the Borrower, such Vendor
is not an Affiliate of the Borrower, and the Borrower is not in breach of any of
its material obligations to such Vendor.

- 12 -



--------------------------------------------------------------------------------



 



     “Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     “Environmental Laws” means all federal, state and local statutes, laws
(including common or case law), regulations or orders applicable to the business
or property of a Person relating to pollution or protection of human health or
the environment (including ambient air, surface water, ground water, land
surface or subsurface strata) including laws and regulations relating to
emissions, discharges, releases or threatened releases of Hazardous Materials,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.
     “Equipment Related Collateral” means and includes all of the following
property of the Borrower, except for the equipment set forth on Exhibit B to
this Agreement: (i) all machinery, vehicles, furniture, fixtures, equipment,
parts, tools, supplies, and all other goods constituting “equipment” under the
Code, together with all accessions thereto; (ii) all commercial tort claims
relating in any way to any goods described in clause (i); (iii) all documents
relating to any equipment, including any documents of title (such as bills of
lading or warehouse receipts) evidencing the ownership of or right to receive or
possess any inventory; (iv) all cash and non-cash proceeds (including insurance
proceeds) of any of the foregoing, and (v) all books and records relating to any
of the foregoing, whether or not in written or electronic format or in any other
medium.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any entity required to be aggregated with the
Borrower under Section 414(b), (c), (m) or (o) of the Internal Revenue Code.
     “ERISA Event” means any of the following events, which, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in Material Adverse Effect: (i) the failure of any Title IV Plan to meet,
or the filing of an application for a waiver of, the minimum funding standard
(whether or not waived) under Section 412 of the Code or Section 302 of ERISA;
(ii) the termination of, or receipt by the Borrower or any of its Subsidiaries
of a notice from the Pension Benefit Guaranty Corporation or a plan
administrator of an intention to terminate or to appoint a trustee to
administer, any Title IV Plan under Section 4041(c) or 4042 of ERISA; (iii) the
imposition of a lien, charge or encumbrance on the assets of the Borrower or any
of its Subsidiaries in favor of the Pension Benefit Guaranty Corporation or any
other entity, with respect to the funding of any Title IV Plan (other than a
Permitted Lien); (iv) any person shall engage in any non-exempt “prohibited
transaction” (within the meaning of Section 406 of ERISA or Section 4975 of the
Code) involving any employee benefit plan; (v) any “reportable event”, as
defined in Section 4043 of ERISA or the regulations issued thereunder with
respect to a Title IV Plan (other than an event for which the 30-day notice
period is waived by the Pension Benefit Guaranty Corporation), or (vi) (A) the
incurrence by the Borrower or any of its ERISA Affiliates of any Withdrawal
Liability, or (B) the receipt by Borrower or any of its ERISA Affiliates of any
notice of a determination that a Multiemployer

- 13 -



--------------------------------------------------------------------------------



 



Plan is, or is expected to be, insolvent or in reorganization within the meaning
of Title IV of ERISA.”
     “Event of Default” means the occurrence of any of the events specified in
Section 8.1.
     “Excess Availability” means, as of any date of determination thereof, the
excess as of such date of the lesser of (i) the Borrowing Base minus the
aggregate principal amount of the Loans outstanding or (ii) the Maximum Amount
of the Facility minus the sum of the aggregate principal amount of the Loans
outstanding plus the LC Reserve plus the Availability Block.
     “Excluded Receivables” means Receivables (i) with respect to which the
Account Debtors are Affiliates of the Borrower and (ii) that do not arise from
the sale of Inventory.
     “Existing Letters of Credit” means those letters of credit outstanding as
of the date of this Agreement previously issued by BofA for the account of the
Borrower, all of which letters of credit are listed on Exhibit M hereto.
     “Expiration Date” means the date that is the soonest to occur of (i) the
last day of the Term; (ii) the date on which either the Borrower or the
Administrative Agent terminates the Commitments pursuant to Section 2.8; or
(iii) the date on which the Commitments are automatically terminated pursuant to
Section 8.2(b).
     “Extraordinary Expenses” means all reasonable out-of-pocket costs, expenses
or advances that the Administrative Agent may incur during the continuation of
an Event of Default, or during the pendency of an Insolvency Proceeding of the
Borrower, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against the Administrative Agent, any Lender, the Borrower, any
representative of creditors of the Borrower or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of the Administrative Agent’s Liens with respect to any
Collateral), any Loan Documents or any Obligations; (c) the exercise, protection
or enforcement of any rights or remedies of the Administrative Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
Taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; or (f) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Loan Documents or
Obligations; and any such costs, expenses of advances that the Administrative
Agent, to the extent permitted by this Agreement, may incur during the
continuation of a Default relating to any audit, inspection, or appraisal of any
Collateral. Such costs, expenses and advances include transfer fees, taxes,
storage fees, insurance costs, permit fees, utility reservation and standby
fees, legal fees, appraisal fees, brokers’ fees and commissions, auctioneers’
fees and commissions, accountants’ fees, environmental study fees, wages and
salaries paid to employees of the Borrower or independent contractors in
liquidating any Collateral, and travel expenses.
     “Fee Letter” means the letter agreement as to the payment by the Borrower
of certain fees to the Administrative Agent, for its own account.

- 14 -



--------------------------------------------------------------------------------



 



     “Financial Statements” means, with respect to the Borrower and its
Subsidiaries, or with respect to the annual audited consolidated financial
statements of WPI and its consolidated Subsidiaries, as the case may be, the
balance sheets, profit and loss statements, and statements of cash flow for the
period specified, prepared in accordance with GAAP consistently applied.
     “Fiscal Month” means each of the twelve (12) consecutive four- or five-
week periods beginning on the first day of the Fiscal Year, in the pattern 5,4,4
within a Fiscal Quarter.
     “Fiscal Quarter” means each of the four consecutive periods of thirteen
(13) weeks, beginning on the first day of the Fiscal Year.
     “Fiscal Year” means the Borrower’s Fiscal Year for financial accounting
purposes beginning on January 1 of each calendar year and ending on December 31
of the same calendar year and when followed or preceded by the designation of a
calendar year, means such period ending on December 31 of such designated
calendar year.
     “Foreign In-Transit Inventory means Inventory of the Borrower that is
in-transit from a Vendor of the Borrower from a location outside the continental
United States to the Borrower or a location designated by Borrower that is in
the continental United States.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, any state thereof or the
District of Columbia.
     “Freight and Duty Reserve” means, on any date, a reserve equal to the
Administrative Agent’s estimate of the costs and expenses associated with the
importation of In-Transit Inventory as of such date, including an estimate for
all Customs Broker Fees then due or to become due with respect to In-Transit
Inventory.
     “Full Payment” means, on any date of determination, (i) with respect to any
of the Obligations (other than LC Obligations, Bank Product Obligations, Matured
Indemnification Obligations and Unmatured Indemnification Obligations) then due
and payable on such date, the payment in full, in cash and in Dollars, of such
Obligations, including all interest, fees and other charges payable in
connection therewith under any of the Loan Documents, whether such interest,
fees or other charges accrue or are incurred prior to or during the pendency of
an Insolvency Proceeding and whether or not any of the same are allowed or
recoverable in any Bankruptcy Case pursuant to Section 506 of the Bankruptcy
Code or otherwise; (ii) with respect to any LC Obligations represented by
undrawn Letters of Credit and Secured Bank Product Obligations outstanding on
such date, the depositing of cash with the Administrative Agent, as security for
the payment of such Obligations, not to exceed 105% of the aggregate undrawn
amount of such Letters of Credit and 100% of the Administrative Agent’s good
faith estimate of the amount of Secured Bank Product Obligations due on such
date and to become due after termination of such Bank Products; (iii) with
respect to any Obligations for which an indemnity has been provided by the
Borrower in any of the Loan Documents (“Matured Indemnification Obligations”)
that are due and payable on such date, the payment in full, in cash of such
Matured Indemnification Obligations; and (iv) with respect to Indemnified
Obligations not due and payable on such date but which can reasonably be
expected to arise out of a claim that on such

- 15 -



--------------------------------------------------------------------------------



 



date is pending or has been overtly asserted against the Administrative Agent or
a Lender (the “Unmatured Indemnification Obligations”), either, at the
Borrower’s option, (a) the depositing on such date of cash collateral with the
Administrative Agent in an amount that is equal to the amount of the Unmatured
Indemnification Obligations or, if such claim is unliquidated in amount, the
Administrative Agent’s good faith estimate of the amount of the Unmatured
Indemnification Obligations, or (b) the delivery on such date of a standby
letter of credit acceptable to the Administrative Agent in its discretion in the
amount of the Unmatured Indemnification Obligations, or (c) the delivery on such
date to the Administrative Agent of a guaranty of the Unmatured Indemnification
Obligations in favor of the Administrative Agent for the benefit of the affected
Indemnitees, in form and substance reasonably acceptable to the Administrative
Agent, duly executed by (i) AREP or (ii) any other Person having a tangible net
worth of not less than $50,000,000 (as shown on such Person’s most recent
audited balance sheet, which balance sheet is dated no more than 16 months prior
to the date of delivery of such guaranty) with respect to which the
Administrative Agent has completed any due diligence required by Applicable Law
and has determined that acceptance of such guaranty from such Person will not
violate Applicable Law. Notwithstanding the payment of all Obligations on any
date that shall constitute Full Payment of the Obligations, all obligations of
the Borrower to indemnify the Administrative Agent or any Lender pursuant to
this Agreement or any of the other Loan Documents shall in all events survive
Full Payment of the Obligations and any termination of the Commitments. None of
the Loans shall be deemed to have been paid in full until all Commitments
related to such Loans have expired or been terminated.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board that are applicable to the
circumstances as of the date of determination.
     “Governing Documents” means, with respect to any Person, the certificate of
incorporation and bylaws or similar organizational documents of such Person.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof or any entity exercising executive, legislative,
judicial, regulatory or administrative functions thereof or pertaining thereto.
     “Hazardous Materials” means any and all pollutants, contaminants and toxic,
caustic, radioactive and hazardous materials, substances and wastes including
petroleum or petroleum distillates, asbestos or urea formaldehyde foam
insulation or asbestos-containing materials, whether or not friable,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, that are regulated under any Environmental
Laws.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging agreement.
     “Imported Inventory Agreement” means an Imported Inventory Agreement in the
form annexed hereto as Exhibit L or in any other form reasonably satisfactory to
the Administrative

- 16 -



--------------------------------------------------------------------------------



 



Agent (it being agreed that the failure of such other form not to have a
provision relating to a subordination of Liens by the Customs Broker party
thereto shall not, in and of itself, be deemed to make such other form not
reasonably satisfactory).
     “Indebtedness” means, with respect to the Borrower or any other Person, as
of the date of determination thereof (without duplication), (i) all obligations
of such Person for borrowed money of any kind or nature, including funded and
unfunded debt, regardless of whether the same is evidenced by any note,
debenture, bond or other instrument, (ii) all obligations of such Person to pay
the deferred purchase price of property or services (other than current trade
accounts payable under normal trade terms and which arise in the Ordinary Course
of Business), (iii) all obligations of such Person to acquire or for the
acquisition or use of any fixed asset, including Capitalized Lease Obligations
(other than, in any such case, any portion thereof representing interest or
deemed interest or payments in respect of taxes, insurance, maintenance or
service), or improvements which are payable over a period longer than one year,
regardless of the term thereof or the Person or Persons to whom the same are
payable, (iv) the then outstanding amount of withdrawal or termination liability
incurred by or imposed on the Borrower or its Subsidiaries under ERISA, (v) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right to be secured) a Lien on any asset of such Person whether
or not the Indebtedness is assumed by such Person, provided that, for the
purpose of determining the amount of Indebtedness of the type described in this
clause (v), if recourse with respect to such Indebtedness is limited to the
assets of such Person, then the amount of Indebtedness shall be limited to the
fair market value of such assets, (vi) all Indebtedness of others to the extent
guaranteed by such Person and (vii) all obligations of such Person in respect of
letters of credit, bankers acceptances or similar instruments issued or accepted
by banks or other financial institutions for the account of such Person. For the
avoidance of doubt, (A) Indebtedness as defined herein shall include all
Indebtedness of a Person owing to an Affiliate of such Person and
(B) obligations of a Person under an Operating Lease shall not constitute
Indebtedness.
     “Indemnitees” means the Agent Indemnitees, the Lender Indemnitees and the
Issuing Bank Indemnitees.
     “Insolvency Event” means, with respect to any Person, the occurrence of any
of the following: (i) such Person shall be adjudicated insolvent or bankrupt or
institutes proceedings to be adjudicated insolvent or bankrupt, or shall
generally fail to pay or admit in writing its inability to pay its debts as they
become due, (ii) such Person shall seek dissolution or reorganization or the
appointment of a receiver, trustee, custodian or liquidator for it or a
substantial portion of its Property or business or to effect a plan or other
arrangement with its creditors, (iii) such Person shall make a general
assignment for the benefit of its creditors, or consent to or acquiesce in the
appointment of a receiver, trustee, custodian or liquidator for a substantial
portion of its Property or business, (iv) such Person shall file a voluntary
petition under any bankruptcy, insolvency or similar law, (v) such Person shall
take any corporate or similar act in furtherance of any of the foregoing, or
(vi) such Person, or a substantial portion of its Property or business, shall
become the subject of an involuntary proceeding or petition for (A) its
dissolution or reorganization or (B) the appointment of a receiver, trustee,
custodian or liquidator, and (I) such proceeding shall not be dismissed or
stayed within ninety days or (II) such receiver, trustee, custodian or

- 17 -



--------------------------------------------------------------------------------



 



liquidator shall be appointed; provided, however, that the Administrative Agent,
the Lenders and the Issuing Bank shall have no obligation to make any Advance or
procure or issue any Letter of Credit during the pendency of any ninety-day
period described in clauses (A) and (B).
     “Insolvency Proceeding” means any action, case or proceeding commenced by
or against a Person under any state, federal or foreign law, or any agreement of
such Person, for (i) the entry of an order for relief under any chapter of the
Bankruptcy Code or other insolvency or debt adjustment law (whether state,
federal or foreign), (ii) the appointment of a receiver (or administrative
receiver), trustee, liquidator, administrator, conservator or other custodian
for such Person or any of the Collateral having a value of $10,000,000 or more
or any material part of its Property, (iii) an assignment or trust mortgage for
the benefit of creditors of such Person, or (iv) the liquidation, dissolution or
winding up of the affairs of such Person.
     “Interest Expense” means, for any period, all interest with respect to
Indebtedness (including the interest component of Capitalized Lease Obligations)
accrued or capitalized during such period (whether or not actually paid during
such period) determined in accordance with GAAP.
     “Interest Period” means the period commencing on the date of a LIBOR Rate
Advance and ending one, two, three or six months thereafter; provided, however,
that (i) the Borrower may not select any Interest Period that ends after the
Expiration Date; (ii) whenever the last day of an Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
except that, if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, then the last day of such
Interest Period shall occur on the next preceding Business Day; and (iii) if
there is no corresponding date of the month that is one, two, three or sixth
months, as the case may be, after the first day of an Interest Period, such
Interest Period shall end on the last Business Day of such first, second, third
or sixth month, as the case may be.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, any
amendments thereto, any successor statute and any regulations and guidelines
promulgated thereunder.
     “Internal Revenue Service” or “IRS” means the United States Internal
Revenue Service and any successor agency.
     “In-Transit Inventory” means Inventory of the Borrower that is either
Domestic In-Transit Inventory or Foreign In-Transit Inventory.
     “Inventory” means all present and future goods of which the Borrower has
title intended for sale, lease or other disposition including all raw materials,
work in process, finished goods and other retail inventory, goods in the
possession of outside processors or other third parties, consigned goods (to the
extent of the consignee’s interest therein), materials and supplies of any kind,
nature or description which are or might be used in connection with the
manufacture, packing, shipping, advertising, selling or finishing of any such
goods, all documents of title or documents representing the same and all
records, files and writings with respect thereto.

- 18 -



--------------------------------------------------------------------------------



 



     “Inventory Advance Rate” means (i) 65% at all times until the
Administrative Agent’s receipt and approval of an Inventory Appraisal, and
(ii) thereafter, the fraction, the numerator of which is equal to 85% of the Net
Orderly Liquidation Value of the Borrower’s Inventory, and the denominator of
which is the Value of Eligible Inventory as of the date of the determination of
the Net Orderly Liquidation Value of the Borrower’s Inventory, in each case as
determined and reported on the most recent Appraisal received by the
Administrative Agent which is determined by the Administrative Agent to have
been conducted in accordance with its instructions relating to the procedures
for conducting such appraisal. As used herein, “Eligible Inventory” means, at
any time in which the Inventory Advance Rate is based on an Inventory Appraisal,
the Value of Eligible Inventory as established by the Inventory Appraisal, after
consultation with the Administrative Agent.
     “Inventory Appraisal” means an appraisal of the Borrower’s Inventory which
shall specify, both the Value and the Net Orderly Liquidation Value of the
various categories of such Inventory that comprise the Inventory Formula Amount
and which is performed by (i) the Administrative Agent or (ii) at the
Administrative Agent’s election or (provided no Event of Default exists) at the
request of the Borrower, by an independent appraiser selected from a list
provided by the Administrative Agent of approved independent appraisers for
appraisals of such type which list has been delivered by the Administrative
Agent to the Borrower (the Administrative Agent may amend such list from time to
time by notice given to the Borrower, but in no event shall the total number of
appraisers appearing on such list be less 5); and if the Administrative Agent
has performed or caused to be performed more than one such appraisal of the
Borrower’s Inventory, then the Net Orderly Liquidation Value on any date for
Borrower’s Inventory (or any category thereof) shall be the value determined
from the most recent appraisal of the Borrower’s Inventory that is conducted
pursuant to this Agreement and the report of which is satisfactory to the
Administrative Agent. If the Borrower does not agree with the Net Orderly
Liquidation Value of the Inventory as determined by the independent appraiser,
then the Borrower (at the Borrower’s own expense) may select from the list
provided by the Administrative Agent of approved independent appraisers for
appraisals of such type another independent appraiser to conduct an appraisal of
the Borrower’s Inventory and, upon the Administrative Agent’s receipt and
approval of such second appraisal, the Net Orderly Liquidation Value then shall
be the average of the Net Orderly Liquidation Value determined from the two
appraisals.
     “Inventory Related Collateral” means and includes all of the following
property of the Borrower: (i) all goods held for sale or lease, raw materials,
work in process and finished goods, and all other goods constituting “inventory”
under the Code, including packaging or shipping materials, labels, samples or
supplies and returned or rejected goods (whether or not any of the foregoing
constitute eligible inventory); (ii) all general intangibles owned by the
Borrower relating in any way to any goods described in clause (i), including any
warranties of title and intellectual property (such as trademarks, patents,
brand names or trade names, including the patents and trademarks listed on
Schedule 3) owned by the Borrower that are used in the manufacture, marketing,
distribution or sale of any inventory; (iii) all commercial tort claims relating
in any way to any goods described in clause (i); (iv) all documents relating to
any inventory, including any documents of title (such as bills of lading or
warehouse receipts) evidencing the ownership of or right to receive or possess
any inventory; (v) all cash and non-

- 19 -



--------------------------------------------------------------------------------



 



cash proceeds (including insurance proceeds) of any of the foregoing, and
(vi) all books and records relating to any of the foregoing whether or not in
written or electronic format or in any other medium.
     “Investment” in any Person means, as of the date of determination thereof,
(i) any payment or contribution, or commitment to make a payment or
contribution, by a Person including property contributed or committed to be
contributed by such Person for or in connection with its acquisition of any
stock, bonds, notes, debentures, partnership or other ownership interest or any
other security of the Person in whom such Investment is made or (ii) any loan,
advance or other extension of credit or guaranty of or other surety obligation
for any Indebtedness of such Person in whom the Investment is made. In
determining the aggregate amount of Investments outstanding at any particular
time, (i) a guaranty (or other surety obligation) shall be valued at the
principal outstanding amount of the primary obligation; (ii) returns of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution) shall be deducted; (iii) earnings, whether as
dividends, interest or otherwise, shall not be deducted; and (iv) decreases in
the market value shall not be deducted unless such decreases are computed in
accordance with GAAP.
     “Issuing Bank” means BofA, in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
     “Issuing Bank Indemnitees” means Issuing Bank and its officers, directors,
employees, Affiliates, agents, advisors and attorneys.
     “Joint Venture” means any partnership or other entity in which the Borrower
owns at least 50% of the equity interests, and which is not a Subsidiary.
     “LC Application” means an application by the Borrower to Issuing Bank for
issuance of a Letter of Credit, in form and substance satisfactory to Issuing
Bank.
     “LC Conditions” means the following conditions necessary for issuance of a
Letter of Credit: (a) each of the conditions set forth in Section 5 is
satisfied; (b) after giving effect to such issuance, of the requested Letter of
Credit and all other unissued Letters of Credit for which an LC Application has
been signed by the Borrower and approved by the Administrative Agent and Issuing
Bank, the LC Obligations would not exceed $75,000,000 and no Overadvance would
exist, and, if no Revolving Credit Loans are outstanding, the LC Obligations do
not, and would not upon the issuance of the requested Letter of Credit, exceed
the Borrowing Base; (iii) such Letter of Credit has an expiration date that is
no more than 365 days from the date of issuance in the case of standby Letters
of Credit and no more than 180 days from the date of issuance in the case of
documentary Letters of Credit and, in either event, such expiration date is at
least 30 days prior to the last Business Day of the Term unless otherwise agreed
by the Administrative Agent in its reasonable discretion; (iv) the currency in
which payment is to be made under the Letter of Credit is Dollars; and (v) the
form of the proposed Letter of Credit is satisfactory to the Administrative
Agent and Issuing Bank in their reasonable discretion, provides for sight drafts
only and does not contain any language that automatically increases the amount
available to be drawn under the Letter of Credit.

- 20 -



--------------------------------------------------------------------------------



 



     “LC Documents” means all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by the Borrower or any other Person
to Issuing Bank in connection with issuance, amendment or renewal of, or payment
under, any Letter of Credit.
     “LC Facility” means the subfacility for Letters of Credit established as
part of the Commitments pursuant to Section 2.2.
     “LC Obligations” means the sum (without duplication) of (a) all amounts
owing by the Borrower for any drawings under Letters of Credit; and (b) the
aggregate undrawn amount of all outstanding Letters of Credit.
     “LC Request” means a request for issuance of a Letter of Credit, to be
provided by Borrower to Issuing Bank.
     “LC Reserve” means, at any date, the aggregate of all LC Obligations on
such date, other than LC Obligations that the Borrower shall Cash Collateralize
on or prior to such date.
     “Lender” or “Lenders” has the meaning specified in the introductory
paragraph.
     “Lender Indemnitees” means Lenders and all of their respective present and
future officers, directors, employees, agents and attorneys.
     “Letter of Credit” means each Existing Letter of Credit and any standby or
documentary letter of credit issued by Issuing Bank for the account of the
Borrower, or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Issuing Bank for the benefit of the
Borrower.
     “Liabilities” of a Person as of the date of determination thereof means the
liabilities of such Person on such date as determined in accordance with GAAP.
Liabilities to Affiliates of such Person shall be treated in accordance with
GAAP or as otherwise provided herein.
     “LIBOR Rate Advance” means an Advance that bears interest as provided in
Section 4.1(b).
     “Licensor Agreement” means that certain Licensor Agreement dated as of the
Closing Date among the Borrower, WP IP LLC and the Administrative Agent pursuant
to which WP IP LLC grants an irrevocable license to the Administrative Agent to
use the trademarks and patents owned by WP IP LLC on the terms set forth
therein.
     “Lien” any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on common law, statute or contract. The term “Lien” shall also include,
with respect to any Real Property, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases and other
title exceptions and encumbrances affecting such real estate. For the purpose of
this Agreement, the Borrower shall be deemed to be the owner of any Property
which it has acquired or holds subject to a conditional sale agreement or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes.

- 21 -



--------------------------------------------------------------------------------



 



     “Loan Account” has the meaning specified in Section 2.6.
     “Loan Documents” means this Agreement and all documents and instruments
executed and delivered by the Borrower under or in connection with this
Agreement (other than the Fee Letter), as each of the same may be amended,
supplemented or otherwise modified from time to time, including the Notes and
the Security Documents.
     “Loans” means the Revolving Credit Loans and the Swingline Loans.
     “Mandatory Revolving Credit Loans” made by the Lenders under the
circumstances described in Section 2.2(d).
     “Material Adverse Effect” means (i) the effect of any event or circumstance
that, taken alone or in conjunction with other events or circumstances, has or
could be reasonably expected to have a material adverse effect on the business,
operations, results of operations, Properties, liabilities or condition
(financial or otherwise) of the Borrower, on the enforceability of any Loan
Documents, the validity or priority of the Administrative Agent’s Liens on any
material portion of the Collateral, or (ii) the impairment of (A) the Borrower’s
ability to perform its obligations under the Loan Documents to which it is a
party, including repayment of any of the Obligations when due, or (B) the
ability of the Administrative Agent or the Lenders to enforce or collect any
Obligations or realize upon any material portion of the Collateral; provided,
however, that (A) a material adverse change in (I) the global, United States or
regional economy generally, (II) home fashion textile manufacturing,
distribution or marketing conditions generally or (III) global or United States
securities markets, (B) a change in Applicable Law, or (C) a change caused by
any announcement of the transactions contemplated by this Agreement shall not,
in and of itself, be deemed to have a Material Adverse Effect.
     “Material Contract” means an agreement to which the Borrower is a party
(other than the Loan Documents) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.
     “Material Indebtedness” means Indebtedness (other than the Loans) of the
Borrower in an aggregate principal amount exceeding $20,000,000. For purposes of
this definition, the “principal amount” of the obligations of the Borrower in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower would be
required to pay if such Hedging Agreement were terminated at such time.
     “Maximum Amount of the Facility” means Two Hundred Fifty Million Dollars
($250,000,000), as such amount may be reduced from time to time in accordance
with Sections 2.1(d) and 2.10(d).
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate has
contributed within the past six years.
     “Net Orderly Liquidation Value,” with respect to any Inventory of the
Borrower on any date, means the orderly liquidation value of such Inventory
expected to be realized at an orderly, negotiated sale held within a reasonable
period of time, net of all reasonable liquidation

- 22 -



--------------------------------------------------------------------------------



 



expenses, as determined from the most recent Inventory Appraisal obtained by the
Administrative Agent on or before the date of determination of such Net Orderly
Liquidation Value.
     “Non-Consenting Lender” has the meaning set forth in Section 9.17.
     “Notes” means the Revolving Credit Notes.
     “Notice of Borrowing” has the meaning set forth in Section 2.3(a).
     “Notice of Continuation” has the meaning set forth in Section 2.3(b).
     “Notice of Conversion” has the meaning set forth in Section 2.3(c).
     “Obligations” means and includes all loans (including the Loans), advances
(including the Advances), debts, liabilities, obligations, covenants and duties
owing by the Borrower to the Administrative Agent or the Lenders of any kind or
nature, present or future, whether or not evidenced by any note, guaranty or
other instrument, which may arise under, out of, or in connection with, this
Agreement, the Notes, the other Loan Documents, or any other agreement (other
than the Fee Letter, except with respect to the obligation to pay the Agency
Fee, as defined therein) executed in connection herewith or therewith, or
Secured Bank Products, whether or not for the payment of money, whether arising
by reason of an extension of credit, opening, guaranteeing or confirming of a
letter of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment, purchase,
discount or otherwise), whether absolute or contingent, due or to become due,
and however acquired. The term includes all Loans made in excess of the
limitations specified in Section 2.5(a) and all interest (including interest
accruing on or after an Insolvency Event, whether or not such interest
constitutes an allowed claim), charges, expenses, commitment, facility, closing
and collateral management fees, attorneys’ fees, and any other sum properly
chargeable to the Borrower under this Agreement, the Notes, the other Loan
Documents or any other agreement (other than the Fee Letter, except with respect
to the obligation to pay the Agency Fee, as defined therein) executed in
connection herewith or therewith, including Extraordinary Expenses.
     “Operating Lease” means a lease treated as an operating lease in accordance
with GAAP.
     “Ordinary Course of Business” means, with respect to any transaction
involving any Person, the ordinary course of such Person’s business, as
conducted by such Person in accordance with past practices, and undertaken by
such Person in good faith and not for the purpose of evading any covenant or
restriction in any Loan Document. Notwithstanding the foregoing, the Borrower’s
past practices prior to any date of determination shall not be relevant to a
determination of the Ordinary Course of Borrower’s Business, and any change made
in the conduct or operation of the Borrower’s business arising from matters
approved by the Borrower’s Board of Directors shall be deemed to be in the
Ordinary Course of the Borrower’s Business.
     “Overadvance” has the meaning specified in Section 2.1(d).

- 23 -



--------------------------------------------------------------------------------



 



     “Overadvance Loan” means a Revolving Credit Loan made or outstanding when
an Overadvance exists or the amount of any Revolving Credit Loan which, when
funded, results in an Overadvance.
     “Participating Lender” has the meaning specified in Section 2.2(b)(i).
     “Patent Security Agreement” means each patent security agreement pursuant
to which the Borrower grants to the Administrative Agent and not previously
withdrawn by the Borrower, for the benefit of Secured Parties, a Lien on the
Borrower’s interests in its patents, as security for the Obligations.
     “Payment Item” means each check, draft, or other item of payment payable to
the Borrower, including those evidencing or constituting proceeds of any of the
Collateral.
     “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to the functions thereof.
     “Pending Revolver Loans” means, at any date, the aggregate principal amount
of all Revolving Credit Loans which have been requested in any Notice of
Borrowing received by the Administrative Agent but which have not theretofore
been advanced by the Administrative Agent or Lenders.
     “Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA (other than a Multiemployer Plan) which the
Borrower or any ERISA Affiliate sponsors or maintains, or to which it makes, is
making, or is obligated to make contributions, or, in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA), has made contributions
at any time during the immediately preceding five plan years.
     “Permitted Liens” means: (i) Liens for Taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA) not yet due and payable, (ii) Liens the claims or
demands of landlords, carriers, warehousemen, mechanics, laborers, materialmen
and other like Persons arising by operation of law or in the Ordinary Course of
Business, but only if and for so long as (x) payment in respect of any such Lien
is not at the time required or the Indebtedness secured by any such Liens is
being Properly Contested and (y) such Liens do not materially detract from the
value of the property of the Borrower and do not materially impair the use
thereof in the operation of the Borrower’s business, (iii) deposits or pledges
(other than Liens on Collateral) to secure the payment of worker’s compensation,
unemployment insurance or other social security benefits or obligations, public
or statutory obligations, surety or appeal bonds, bid or performance bonds, or
other obligations of a like nature incurred in the Ordinary Course of Business,
(iv) zoning restrictions, easements, encroachments, licenses, restrictions or
covenants on the use of any Real Property which do not materially impair either
the use of such Real Property in the operation of the business of the Borrower
or the value of such Real Property, (v) inchoate Liens arising under ERISA to
secure current service pension liabilities as they are incurred under the
provisions of employee benefit plans from time to time in effect, (vi) rights of
general application reserved to or vested in any Governmental Authority to
control or regulate any Property, or to use any

- 24 -



--------------------------------------------------------------------------------



 



Property in a manner which does not materially impair the use of such Property
for the purposes for which it is held by the Borrower, (vii) Liens securing
purchase money Indebtedness and Capitalized Lease Obligations permitted by the
provisions of Section 7.2(d) hereof (provided such Liens only relate to the
assets acquired with the proceeds of such Indebtedness and Capitalized Lease
Obligations, and the proceeds thereof), (viii) existing Liens set forth on
Schedule 6.1(t) hereto, and (ix) state Tax liens securing liabilities
aggregating less than $1,000,000 at any one time outstanding, and (ix) Liens at
any time granted in favor of the Administrative Agent.
     “Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization, joint
stock company, association, corporation, institution, entity, party or
government (including any division, agency or department thereof) or any other
legal entity, whether acting in an individual, fiduciary or other capacity, and,
as applicable, the successors, heirs and assigns of each. For the avoidance of
doubt, a Subsidiary or other Affiliate of the Borrower shall constitute a
separate Person.
     “Plan” means any employee benefit plan, as defined in Section 3(3) of
ERISA, maintained or contributed to by the Borrower (other than a Multiemployer
Plan) or with respect to which any of them may incur liability even if such plan
is not covered by ERISA pursuant to Section 4(b)(4) thereof.
     “Pledged Deposit Accounts” means the deposit accounts specified in
Schedule 2 and any other deposit account of the Borrower in which any proceeds
of any Collateral are on deposit from time to time other than proceeds of
Collateral which is released pursuant to Section 3.7.
     “Prohibited Transaction” means a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Internal Revenue Code for which a
statutory or class exemption is not available or a private exemption has not
previously been obtained from the Department of Labor.
     “Properly Contested” means in the case of any Indebtedness of the Borrower
(including any Taxes) that is not paid as and when due or payable by reason of
the Borrower’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted;
(ii) the Borrower has established appropriate reserves as shall be required in
conformity with GAAP; (iii) the non-payment of such Indebtedness will not have a
Material Adverse Effect; (iv) no Lien is imposed upon any of the Collateral with
respect to such Indebtedness unless such Lien is at all times junior and
subordinate in priority to the Liens in favor of the Administrative Agent
(except only with respect to Taxes that have priority as a matter of Applicable
Law) and enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if the Indebtedness results from,
or is determined by the entry, rendition or issuance against the Borrower or any
of the Collateral of a judgment, writ, order or decree, enforcement of such
judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to the Borrower, the Borrower forthwith pays
such Indebtedness and all penalties, interest and other amounts due in
connection therewith.

- 25 -



--------------------------------------------------------------------------------



 



     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed and whether tangible or intangible.
     “Proprietary Rights” means all of a Person’s now owned and hereafter
arising or acquired: licenses, franchises, permits, patents, patent rights,
copyrights, works which are the subject matter of copyrights, trademarks,
service marks, trade names, trade styles, patent, trademark and service mark
applications, and all licenses and rights related to any of the foregoing, and
all other rights under any of the foregoing, all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing, and
all rights to sue for past, present and future infringement of any of the
foregoing.
     “Proposed Tax Law Change” means (i) any proposal of any legislation,
regulation, rule or treaty, which when passed, enacted or ratified, would
constitute a Tax Law Change by any Governmental Authority which sets forth an
effective date for such Tax Law Change, or (ii) with respect to any treaty in
effect on the Closing Date, the failure of such treaty to be renewed or extended
or replaced by any other treaty by the date that is 60 days prior to any
scheduled expiration or earlier termination of such treaty.
     “Pro Rata” means, with respect to any Lender, a fraction (expressed as a
percentage) (i) at any time before the Expiration Date, the numerator of which
is the Commitment of such Lender and the denominator of which is the aggregate
amount of the Commitments of all the Lenders, and (ii) at any time on and after
the Expiration Date, the numerator of which is the aggregate unpaid principal
amount of the Loans made by such Lender and the denominator of which is the
aggregate unpaid principal amount of all Loans, at such time.
     “Qualification” or “Qualified” means, with respect to any report of
independent public accountants covering Financial Statements, a material
qualification to such report (i) resulting from a limitation on the scope of
examination of such Financial Statements or the underlying data, (ii) as to the
capability of the Borrower to continue operations as a going concern or
(iii) which could be eliminated by changes in Financial Statements or notes
thereto covered by such report (such as by the creation of or increase in a
reserve or a decrease in the carrying value of assets) and which if so
eliminated by the making of any such change and after giving effect thereto
would result in a Default or an Event of Default.
     “Real Property” means all right, title and interest (whether as owner,
lessor or lessee) in any real Property or any buildings, structures, parking
areas or other improvements thereon.
     “Receivables” means all present and future accounts, leases, instruments
and chattel paper and all claims against third parties, drafts, acceptances,
letters of credit, rights to receive payments under letters of credit,
letter-of-credit rights, book accounts, credits, reserves, computer tapes,
programs, discs, software, books, ledgers, files and records relating to such
accounts, leases, instruments and chattel paper, together with all supporting
obligations and all right, title, security and guaranties with respect to any of
the foregoing, including any right of stoppage in transit.

- 26 -



--------------------------------------------------------------------------------



 



     “Refinancing Debt” means Indebtedness that is permitted by Section 7.2(d)
and that is the subject of an extension, renewal or refinancing.
     “Reimbursement Date” has the meaning specified in Section 2.2(a)(iii).
     “Related Parties” has the meaning specified in the definition of “Change of
Control”.
     “Reportable Event” means any of the events described in Section 4043 of
ERISA and the regulations thereunder, other than a reportable event for which
the thirty-day notice requirement to the PBGC has been waived.
     “Required Lenders” means Lenders holding more than fifty percent of the
aggregate amount of Loans and Commitments.
     “Requirement of Law” means (i) the Governing Documents, (ii) any law,
treaty, rule, regulation, order or determination of an arbitrator, court or
other Governmental Authority or (iii) any franchise, license, lease, permit,
certificate, authorization, qualification, easement, right of way, or other
right or approval binding on the Borrower or any of its property.
     “Reserve Percentage” means the reserve percentage (expressed as a decimal,
rounded upward to the nearest 1/8th of 1%) applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).
     “Responsible Officer” means the Chief Executive Officer, the Chief
Financial Officer, the Chief Operating Officer, the Controller, or the Treasurer
of the Borrower, as each such term is defined or otherwise used in the bylaws of
the Borrower or in any resolution of the Borrower’s board of directors, or any
other individual designated in writing by the Chief Executive Officer or the
Chief Financial Officer of the Borrower as a “Responsible Officer” for purposes
hereof.
     “Revolving Credit Loans” means a loan made pursuant to Section 2.1, and any
Swingline Loan or Overadvance Loan.
     “Revolving Credit Note” has the meaning specified in Section 2.1(c).
     “Royalties” means royalties that are payable by the Borrower in respect of
Proprietary Rights licensed to it in connection with the manufacture, sale or
distribution by the Borrower of any Inventory.
     “Royalty Reserve” means, on any date, an amount equal to the sum of:
(i) all Royalties that are more than 60 days past due and payable by the
Borrower on such date, and (ii) all Royalties that would be payable upon the
sale or other disposition of Eligible Inventory, assuming (for purposes of
calculating the amount of such reserve) that such Eligible Inventory would be
sold at its Value.

- 27 -



--------------------------------------------------------------------------------



 



     “Sale Order” means the order of the Bankruptcy Court for the Southern
District of New York, entered on July 8, 2004 (the “Sale Order”), approving the
sale of the assets of WestPoint Stevens and certain other debtors to the
Borrower pursuant to that certain Asset Purchase Agreement dated as of June 23,
2004.
     “Secured Bank Product Obligations” means Bank Product Obligations
(including indebtedness arising under Hedging Agreements) in respect of any Bank
Product that either (i) the Borrower agrees in writing with the Administrative
Agent and provider of such Bank Product at the time such Bank Product is
extended to the Borrower are Obligations under this Agreement that are to be
secured by the Collateral, or (B) constitute Cash Management Transactions with
BofA or any Affiliate of BofA.
     “Secured Parties” means the Administrative Agent, Issuing Bank, Lenders
(including BofA as provider of the Swingline Loans) and any Lender (and any
Affiliate of any Lender) as the provider of any Bank Products.
     “Security Documents” means any Patent Security Agreement, any Trademark
Security Agreement, each Deposit Account Control Agreement, and all other
instruments and agreements now or at any time hereafter securing the whole or
any part of the Obligations.
     “Settlement” has the meaning specified in Section 2.3(i).
     “Settlement Date” has the meaning specified in Section 2.3(i).
     “Solvent” means, when used with respect to any Person, that as of the date
as to which such Person’s solvency is to be measured:
     (i) the fair saleable value of its assets is in excess of (A) the total
amount of its liabilities (including contingent, subordinated, absolute, fixed,
matured, unmatured, liquidated and unliquidated liabilities) and (B) the amount
that will be required to pay the probable liability of such Person on its debts
as such debts become absolute and matured;
     (ii) it has sufficient capital to conduct its business; and
     (iii) it is able to meet its debts as they mature.
     “Subsidiary” means a corporation or other entity in which the Borrower
directly or indirectly owns or controls the shares of stock or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other governing body, or to appoint the majority of the managers
of, such corporation or other entity.
     “Swingline Lender” means the Administrative Agent.
     “Swingline Loans” has the meaning specified in Section 2.2(h).
     “Tax Law Change” means any amendment or change to any legislation, rule,
regulation, court interpretation or decision, or treaty or any other Applicable
Law (including any expiration

- 28 -



--------------------------------------------------------------------------------



 



or termination of any bilateral or multilateral treaty) which regulates, imposes
or exempts any Lender from Taxes applicable to such Lender.
     “Taxes” means any taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges of whatever nature, including income,
receipts, excise, property, sales, use, transfer, license, payroll, withholding,
social security, franchise, intangibles, stamp or recording taxes imposed by any
Governmental Authority, and all interest, penalties and similar liabilities
relating thereto.
     “Term” has the meaning specified in Section 2.8.
     “Termination Event” means (i) a Reportable Event with respect to any
Pension Plan; (ii) the withdrawal of the Borrower or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA); (iii) the providing of notice of intent
to terminate a Pension Plan in a distress termination (as described in Section
4041(c) of ERISA); (iv) the institution by the PBGC of proceedings to terminate
or appoint a trustee to administer a Pension Plan; (v) the receipt by the
Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvent under Section 4241 or 4245 of ERISA or that
intends to terminate or has terminated under Section 4041A of ERISA; or (vi) the
partial or complete withdrawal, within the meaning of Sections 4203 and 4205 of
ERISA, of the Borrower or any ERISA Affiliate from a Multiemployer Plan.
     “Trademark Security Agreement means each trademark security agreement
pursuant to which the Borrower grants to the Administrative Agent, for the
benefit of Secured Parties, a Lien on the Borrower’s interests in trademarks, as
security for the Obligations.
     “Type” means a Base Rate Advance or a LIBOR Rate Advance.
     “Unused Line Fee” has the meaning specified in Section 4.4.
     “Value” means (i) for Inventory, its value determined on the basis of the
lower of cost or market, calculated on a first-in, first out basis in accordance
with GAAP; and (ii) for a Receivable, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
     “Vendor” means a Person that sells Inventory to the Borrower.
     “WP IP LLC” means the Borrower’s wholly owned subsidiary, WP IP LLC, a
Nevada limited liability company.
     “WPI” means WestPoint International, Inc., a Delaware corporation.
     SECTION 1.2 Accounting Terms and Determinations. Unless otherwise defined
or specified herein, all accounting terms used in this Agreement shall be
construed in accordance with GAAP, applied on a basis consistent in all material
respects with the Financial Statements

- 29 -



--------------------------------------------------------------------------------



 



delivered to the Administrative Agent on or before the Closing Date. The
Financial Statements required to be delivered hereunder from and after the
Closing Date, and all financial records, shall be maintained in accordance with
GAAP.
     SECTION 1.3 Other Terms; Headings. Unless otherwise defined herein, terms
used herein that are defined in the Uniform Commercial Code, from time to time
in effect in the State of New York (the “UCC”), shall have the meanings given in
the UCC. A Default or an Event of Default be deemed to “continue” or be
“continuing” or shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing by the
Administrative Agent (acting with the consent or at the direction of the Lenders
or the Required Lenders, as applicable) pursuant to this Agreement or is cured.
The headings and the Table of Contents are for convenience only and shall not
affect the meaning or construction of any provision of this Agreement. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein or in any other Loan Document
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, and (v) all references to statutes shall
include all related rules and implementing regulations and any amendments of
same and any successor statutes, rules and regulations. All calculations of
Value shall be in Dollars, all Loans shall be funded in Dollars and all
Obligations shall be repaid in Dollars. Whenever the phrase “to the best of the
Borrower’s knowledge” or words of similar import relating to the knowledge or
the awareness of the Borrower are used in this Agreement or other Loan
Documents, such phrase shall mean and refer to the actual knowledge of the CEO,
CFO or COO of the Borrower.
ARTICLE II
THE CREDIT FACILITIES
     SECTION 2.1 The Revolving Credit Loans.
          (a) Each Lender agrees, severally to the extent of its Commitment and
not jointly with the other Lenders, upon the terms and subject to the conditions
set forth herein, to make Revolving Credit Loans to the Borrower on any Business
Day during the period from the Closing Date through the Business Day before the
last day of the Term, not to exceed in aggregate principal amount outstanding at
any time such Lender’s Commitment at such time, which Revolving Credit Loans may
be repaid and reborrowed in accordance with the provisions of this Agreement;
provided, however, that Lenders shall have no obligation to the Borrower

- 30 -



--------------------------------------------------------------------------------



 



whatsoever to honor any request for a Revolving Credit Loan on or after the
Expiration Date or if at the time of the proposed funding thereof the aggregate
principal amount of all of the Revolving Credit Loans then outstanding
(including Swingline Loans) and Pending Revolving Credit Loans exceeds, or would
exceed after the funding of such Revolving Credit Loan, the Borrowing Base. Each
Borrowing of Revolving Credit Loans shall be funded by Lenders on a Pro Rata
basis in accordance with their respective Commitments (except for BofA with
respect to Swingline Loans). The Revolving Credit Loans shall bear interest as
set forth in Sections 4.1 and 4.2. Each Revolving Credit Loan shall, at the
option of the Borrower, be made or continued as, or converted into, part of one
or more Borrowings that, unless specifically provided herein, shall consist
entirely of Base Rate Advances or LIBOR Rate Advances.
          (b) The Revolving Credit Loans made by each Lender shall (at the
request of the respective Lender made on not less than 5 Business Days’ notice
to the Administrative Agent and the Borrower) be evidenced by a promissory note
payable to the order of such Lender, substantially in the form of Exhibit A (as
amended, supplemented or otherwise modified from time to time, a “Revolving
Credit Note”), executed by the Borrower and delivered to the Administrative
Agent. The Revolving Credit Note payable to the order of a Lender shall be in a
stated maximum principal amount equal to such Lender’s Pro Rata share of the
Maximum Amount of the Facility. In the absence of a Revolving Credit Note
payable to the order of a Lender, the Revolving Credit Loans made by such Lender
shall be evidenced by this Agreement.
          (c) The Borrower may permanently reduce the Commitments, on a Pro Rata
basis for each Lender, with a corresponding reduction in the Maximum Amount of
the Facility, upon at least five days prior written notice to the Administrative
Agent. The Administrative Agent shall promptly transmit such notice to each
Lender. Any such notice of reduction shall specify the amount of the reduction,
shall be irrevocable once given and shall be effective, subject to the
Administrative Agent’s actual receipt thereof, as of the first day of the next
month. Each reduction shall be in a minimum amount of $1,000,000, or an
increment of $100,000 in excess thereof. If on the effective date of any such
reduction in the Commitments and after giving effect thereto an Overadvance
exists, then the provisions of Section 2.1(c) shall apply, except that such
repayment shall be due immediately upon such effective date without further
notice to or demand upon Borrower. If the Commitments are reduced to zero, then
such reduction shall be deemed a termination of the Commitments by Borrower
pursuant to Section 2.5(b)(iii). The Commitments, once reduced, may not be
reinstated without the written consent of all Lenders.
          (d) If the aggregate Revolving Credit Loans outstanding exceed the
Borrowing Base (“Overadvance”) or the aggregate Commitments at any time, the
excess amount shall be payable by the Borrower on demand by the Administrative
Agent, but all such Revolving Credit Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents. Unless its authority has been revoked in writing by Required Lenders,
the Administrative Agent may require Lenders to honor requests for Overadvance
Loans and to forbear from requiring Borrower to cure an Overadvance, (a) when no
other Event of Default is known to the Administrative Agent, as long as (i) the
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required), and (ii) the

- 31 -



--------------------------------------------------------------------------------



 



Overadvance is not known by the Administrative Agent to exceed the lesser of
$5,000,000 or five percent (5%) of the Borrowing Base; and (b) regardless of
whether an Event of Default exists, if the Administrative Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than $2,500,000, and
(ii) does not continue for more than 30 consecutive days. In no event shall
Overadvance Loans be required that would cause the outstanding Revolving Credit
Loans and LC Obligations to exceed the aggregate Commitments. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by the Administrative Agent or Lenders of the Event of Default caused thereby.
In no event shall the Borrower be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.
          (e) The Administrative Agent shall be authorized, in its discretion,
at any time that a Default or Event of Default exists or any conditions in
Section 5 are not satisfied, and without regard to the aggregate Commitments, to
make Base Rate Advances (“Protective Advances”) (i) up to an aggregate amount
equal to the lesser of (A) five percent (5%) of the Borrowing Base and (B)
$10,000,000 outstanding at any time, if the Administrative Agent deems such
Loans necessary or desirable to preserve or protect any Collateral, or to
enhance the collectibility or repayment of Obligations; or (ii) to pay any other
amounts chargeable to Obligors under any Loan Documents, including costs, fees
and expenses. All Protective Advances shall be Obligations, secured by the
Collateral, and shall be treated for all purposes as Extraordinary Expenses.
Each Lender shall participate in each Protective Advance on a Pro Rata basis.
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make further Protective Advances by written notice to the Administrative
Agent. Absent such revocation, the Administrative Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive.
     SECTION 2.2 LC Facility.
          (a) Issuance of Letters of Credit . Issuing Bank agrees to issue
Letters of Credit from time to time until 30 days prior to the Expiration Date
on the terms set forth herein, including the following:
               (i) The Borrower acknowledges that Issuing Bank’s willingness to
issue any Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and LC Application at least three Business Days prior to
the requested date of issuance; and (ii) each LC Condition is satisfied. If
Issuing Bank receives written notice from a Lender at least one Business Day
before issuance of a Letter of Credit that any LC Condition has not been
satisfied, Issuing Bank shall have no obligation to issue the requested Letter
of Credit (or any other) until such notice is withdrawn in writing by that
Lender or until Required Lenders have waived such condition in accordance with
this Agreement or until the Borrower has provided evidence satisfactory to the
Administrative Agent and the Issuing Bank that all of the LC Conditions have
been satisfied. Prior to receipt of any such notice, Issuing Bank shall not be
deemed to have knowledge of any failure of LC Conditions.

- 32 -



--------------------------------------------------------------------------------



 



               (ii) Letters of Credit may be requested by the Borrower only
(i) to support obligations of the Borrower incurred in the Ordinary Course of
Business; or (ii) for other purposes as the Administrative Agent and Required
Lenders may approve from time to time in writing. The renewal or extension of
any Letter of Credit shall be treated as the issuance of a new Letter of Credit,
except that delivery of a new LC Application shall be required at the discretion
of Issuing Bank.
               (iii) The Borrower assumes all risks of the acts, omissions or
misuses of any Letter of Credit by the beneficiary. In connection with issuance
of any Letter of Credit, none of the Administrative Agent, Issuing Bank or any
Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any Documents or of any endorsements thereon; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and the Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Issuing Bank, the Administrative Agent or any
Lender, including any act or omission of a Governmental Authority. The rights
and remedies of Issuing Bank under the Loan Documents shall be cumulative.
Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against the Borrower are discharged with proceeds of
any Letter of Credit.
               (iv) In connection with its administration of and enforcement of
rights or remedies under any Letters of Credit or LC Documents, Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, notice or other communication in whatever form believed by
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. Issuing Bank may consult with and employ legal
counsel, accountants and other experts to advise it concerning its obligations,
rights and remedies, and shall be entitled to act upon, and shall be fully
protected in any action taken in good faith reliance upon, any advice given by
such experts. Issuing Bank may employ agents and attorneys-in-fact in connection
with any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected with reasonable care.
     (b) Reimbursement; Participations.
               (i) If Issuing Bank honors any request for payment under a Letter
of Credit, Borrower shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for Base Rate Advances from the Reimbursement
Date until payment by the Borrower. The

- 33 -



--------------------------------------------------------------------------------



 



obligation of the Borrower to reimburse Issuing Bank for any payment made under
a Letter of Credit shall (in the absence of an improper payment of the Letter of
Credit which constitutes gross negligence or willful misconduct on the part of
Issuing Bank) be absolute, unconditional and irrevocable, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrower may
have at any time against the beneficiary. Whether or not the Administrative
Agent submits a Notice of Borrowing, the Borrower shall be deemed to have
requested a Borrowing of a Loan as a Base Rate Advance in an amount necessary to
pay all amounts due Issuing Bank on any Reimbursement Date and each Lender
agrees to fund its Pro Rata share of such Borrowing whether or not the
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 5 are satisfied (provided, however, that if such Loan is
not made, the Borrower shall pay such LC Obligations on the first Business Day
after the Borrower’s receipt of notice of the amount thereof). Nothing herein
shall be deemed to release Issuing Bank from any liability or obligation that it
may have in respect to any Letter of Credit to the extent arising out of and
directly resulting from its own gross negligence or willful misconduct.
               (ii) Upon issuance of a Letter of Credit, each Lender shall be
deemed to have irrevocably and unconditionally purchased from Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations relating to the Letter of Credit. If Issuing Bank makes
any payment under a Letter of Credit and Borrower does not reimburse such
payment on the Reimbursement Date, the Administrative Agent shall promptly
notify Lenders and each Lender shall promptly (within one Business Day) and
unconditionally pay to the Administrative Agent, for the benefit of Issuing
Bank, the Lender’s Pro Rata share of such payment. Upon request by a Lender,
Issuing Bank shall furnish copies of any Letters of Credit and LC Documents in
its possession at such time.
               (iii) The obligation of each Lender to make payments to the
Administrative Agent for the account of Issuing Bank in connection with Issuing
Bank’s payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that the Borrower may
have with respect to any Obligations. Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by the
Borrower or other Person of any obligations under any LC Documents. Issuing Bank
does not make to Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, LC Documents or the Borrower. Issuing
Bank shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of the Borrower.

- 34 -



--------------------------------------------------------------------------------



 



               (iv) No Issuing Bank Indemnitee shall be liable to any Lender or
other Person for any action taken or omitted to be taken in connection with any
LC Documents except as a result of its actual gross negligence or willful
misconduct. Issuing Bank shall not have any liability to any Lender if Issuing
Bank refrains from any action under any Letter of Credit or LC Documents until
it receives written instructions from Required Lenders.
          (c) Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Excess Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Expiration Date, then the Borrower shall, at Issuing Bank’s or the
Administrative Agent’s request, pay to Issuing Bank the amount of all
outstanding LC Obligations and Cash Collateralize all outstanding Letters of
Credit. If the Borrower fails to Cash Collateralize outstanding Letters of
Credit as required herein, Lenders may (and shall upon direction of the
Administrative Agent) advance, as Revolving Credit Loans, the amount of the Cash
Collateral required (whether or not the Commitments have terminated, an
Overadvance exists, or the conditions in Section 5 are satisfied).
          (d) Existing Letters of Credit. Each Existing Letter of Credit
outstanding on the Closing Date shall constitute a “Letter of Credit” for all
purposes of this Agreement, issued, for purposes of this Section 2.2, on the
Closing Date.
     SECTION 2.3 Procedure for Borrowing; Notices of Borrowing; Notices of
Continuation; Notices of Conversion; Settlement.
          (a) Each borrowing of Revolving Credit Loans (each, a “Borrowing”)
shall be made on notice, given not later than 12:00 Noon (New York time) on the
second Business Day prior to the date of the proposed Borrowing in the case of a
LIBOR Rate Advance, and not later than 12:00 Noon (New York time) on the date of
the proposed Borrowing in the case of a Base Rate Advance, by the Borrower to
the Administrative Agent. Each such notice of a Borrowing shall be by telecopier
or e-mail, substantially in the form of Exhibit F (a “Notice of Borrowing”),
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advance comprising such Borrowing, (iii) aggregate principal amount of such
Borrowing, and (iv) Interest Period, in the case of a LIBOR Rate Advance.
          (b) With respect to any Borrowing consisting of a LIBOR Rate Advance,
the Borrower may, subject to the provisions of Section 2.3(d) and so long as all
the conditions set forth in Article V have been fulfilled, elect to maintain
such Borrowing or any portion thereof as a LIBOR Rate Advance by selecting a new
Interest Period for such Borrowing, which new Interest Period shall commence on
the last day of the Interest Period then ending. Each selection of a new
Interest Period (a “Continuation”) shall be made by notice given not later than
12:00 Noon (New York time) on the second Business Day prior to the date of any
such Continuation by the Borrower to the Administrative Agent. Each such notice
of a Continuation shall be by telecopier or e-mail, substantially in the form of
Exhibit G (a “Notice of Continuation/Conversion”) and the requested (i) date of
such Continuation, (ii) Interest Period and (iii) aggregate amount of the
Advance subject to such Continuation, which shall comply with all limitations on
Loans hereunder. Upon the Administrative Agent’s receipt of a Notice of

- 35 -



--------------------------------------------------------------------------------



 



Continuation, the Administrative Agent shall promptly notify each Lender
thereof. Unless, on or before 12:00 Noon (New York time) of the second Business
Day prior to the expiration of an Interest Period, the Administrative Agent
shall have received a Notice of Continuation/Conversion from the Borrower for
the entire Borrowing consisting of the LIBOR Rate Advance outstanding during
such Interest Period, any amount of such Advance comprising such Borrowing
remaining outstanding at the end of such Interest Period (or any unpaid portion
of such Advance not covered by a timely Notice of Continuation/Conversion)
shall, upon the expiration of such Interest Period, be Converted to a Base Rate
Advance.
          (c) The Borrower may on any Business Day by a Notice of
Continuation/Conversion given by the Borrower to the Administrative Agent, and
subject to the provisions of Section 2.3(d), Convert the entire amount of or a
portion of an Advance of one Type into an Advance of another Type; provided,
however, that any Conversion of a LIBOR Rate Advance into a Base Rate Advance
shall be made on, and only on, the last day of an Interest Period for such LIBOR
Rate Advance. Each such Notice of Continuation/Conversion shall be given not
later than 12:00 Noon (New York time) on the Business Day prior to the date of
any proposed Conversion into a Base Rate Advance and on the third Business Day
prior to the date of any proposed Conversion into a LIBOR Rate Advance. Subject
to the restrictions specified above, each Notice of Continuation/Conversion
shall be substantially in the form of Exhibit G, specifying (i) the requested
date of such Conversion, (ii) the Type of Advance to be Converted, (iii) the
requested Interest Period, in the case of a Conversion into a LIBOR Rate
Advance, and (iv) the amount of such Advance to be Converted and whether such
amount comprises part (or all) of the Revolving Credit Loans. Upon the
Administrative Agent’s receipt of a Notice of Continuation/Conversion, the
Administrative Agent shall promptly notify each Lender thereof. Each Conversion
shall be in an aggregate amount not less than $1,000,000 or an integral multiple
of $100,000 in excess thereof.
          (d) Anything in subsection (b) or (c) above to the contrary
notwithstanding,
               (i) if, at least one Business Day before the date of any
requested LIBOR Rate Advance, the introduction of or any change in or in the
interpretation of any law or regulation (in each case made after the date
hereof) makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for any Lender to perform its obligations hereunder
to make a LIBOR Rate Advance or to fund or maintain a LIBOR Rate Advance
hereunder (including in the case of a Continuation or a Conversion), such Lender
shall promptly deliver written notice of such circumstance to the Administrative
Agent, and the Administrative Agent shall promptly deliver such notice to the
Borrower, and the right of the Borrower to select a LIBOR Rate Advance for such
Borrowing or any subsequent Borrowing (including a Continuation or a Conversion)
shall be suspended until the circumstances causing such suspension no longer
exist, and any Advance comprising such requested Borrowing shall be a Base Rate
Advance;
               (ii) if, at least one Business Day before the first day of any
Interest Period, the Administrative Agent is unable to determine the LIBOR Rate
for LIBOR Rate Advances comprising any requested Borrowing, Continuation or
Conversion, the Administrative Agent shall promptly give written notice of such
circumstance to the Borrower, and the right of

- 36 -



--------------------------------------------------------------------------------



 



the Borrower to select or maintain LIBOR Rate Advances for such Borrowing or any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower that the circumstances causing such suspension no longer
exist, and any Advance comprising such Borrowing shall be a Base Rate Advance;
               (iii) if any Lender shall, at least one Business Day before the
date of any requested Borrowing or Continuation of, or Conversion into, a LIBOR
Rate Advance, notify the Administrative Agent, which notice the Administrative
Agent shall promptly deliver to the Borrower, that the LIBOR Rate for Advances
comprising such Borrowing, Continuation or Conversion will not adequately
reflect the cost to such Lender of making or funding Advances for such
Borrowing, the right of the Borrower to select LIBOR Rate Advances shall be
suspended until such Lender shall notify the Borrower that the circumstances
causing such suspension no longer exist, and any Advance comprising such
Borrowing shall be a Base Rate Advance;
               (iv) there shall not be outstanding at any time more than 8
Borrowings which consist of LIBOR Rate Advances;
               (v) each Borrowing which consists of LIBOR Rate Advances shall be
in an amount equal to $1,000,000 or a whole multiple of $100,000 in excess
thereof; and
               (vi) if a Default or Event of Default has occurred and is
continuing, no LIBOR Rate Advances may be borrowed or continued as such and no
Base Rate Advance may be Converted into a LIBOR Rate Advance.
          (e) Each Notice of Borrowing and Notice of Continuation/Conversion
shall be irrevocable and binding on the Borrower.
          (f) (i) If the Administrative Agent shall elect to have the terms of
this Section 2.3(f) apply to a requested Borrowing, then, promptly after its
receipt of a Notice of Borrowing under Section 2.3(a), the Administrative Agent
shall notify the Lenders in writing (by telecopier or otherwise as permitted
hereunder) of the requested Borrowing. Each Lender shall make the amount of such
Lender’s Pro Rata share of the requested Borrowing available to the
Administrative Agent in same day funds, for the account of the Borrower, prior
to 2:00 P.M. (New York time), on the Borrowing Date requested by the Borrower.
The proceeds of such Borrowing will then be made available to the Borrower by
the Administrative Agent wire transferring to the Borrower’s Account the
aggregate of the amounts made available to the Administrative Agent by the
Lenders, and in like funds as received by the Administrative Agent by 2:00 P.M.
(New York time), on the requested Borrowing Date.
               (ii) Unless the Administrative Agent receives contrary written
notice prior to the date of any proposed Borrowing, the Administrative Agent is
entitled to assume that each Lender will make available its Pro Rata share of
such Borrowing and, in reliance upon that assumption, but without any obligation
to do so, may advance such Pro Rata share on behalf of such Lender. If and to
the extent that such Lender shall not have made such amount available to the
Administrative Agent, but the Administrative Agent has made such amount
available to the

- 37 -



--------------------------------------------------------------------------------



 



Borrower, such Lender and the Borrower jointly and severally agree to pay and
repay the Administrative Agent forthwith on demand such corresponding amount and
to pay interest thereon, for each day from the date such amount is transferred
by the Administrative Agent to the Borrower’s Account until the date such amount
is paid or repaid to the Administrative Agent, at (A) in the case of the
Borrower, the interest rate applicable at such time to such Loan and (B) in the
case of each Lender, for the period from the date such amount was wire
transferred to the Borrower’s Account to (and including) three days after demand
therefor by the Administrative Agent to such Lender, at the Federal Funds Rate
and, following such third day, at the interest rate applicable at such time to
such Loan together with all costs and expenses incurred by the Administrative
Agent in connection therewith. If a Lender shall pay to the Administrative Agent
any or all of such amount, such amount so paid shall constitute a Revolving
Credit Loan by such Lender to the Borrower for purposes of this Agreement.
          (g) If the Administrative Agent shall elect, in its sole and absolute
discretion, to have the terms of this Section 2.3(g) apply to a requested
Borrowing of Revolving Credit Loans, the Administrative Agent shall make a Loan
in the amount of such requested Borrowing (any such Loan made solely by the
Administrative Agent under this Section 2.3(g) being referred to as an
“Swingline Loan”) available to the Borrower in same day funds by wire
transferring such amount to the Borrower’s Account by 2:00 P.M. (New York time)
on the requested Borrowing Date. Each Swingline Loan shall be subject to all the
terms and conditions applicable hereunder to the Revolving Credit Loans except
that all payments thereon shall be payable to the Administrative Agent solely
for its own account (and for the account of the holder of any participation
interest with respect to such Swingline Loan, including any Lender purchasing
such participation interest pursuant to the provisions of this paragraph). In no
event shall the aggregate principal amount of Swingline Loans outstanding at any
one time exceed $10,000,000. The Administrative Agent shall not make any
Swingline Loan if (i) any one or more of the conditions precedent specified in
Section 5.2 will not be satisfied on the requested Borrowing Date for the
applicable Borrowing. The Swingline Loans shall be secured by the Collateral,
shall constitute Loans and Obligations hereunder and shall bear interest at the
rate in effect from time to time applicable to the Revolving Credit Loans
comprised of Base Rate Advances, including any increase in such rate that is
applicable under Section 4.2. The Administrative Agent shall notify each Lender
in writing of each Swingline Loan as soon as reasonably practicable. Upon
written demand by the Swingline Lender, each other Lender shall purchase from
the Swingline Lender a participation interest in any outstanding Swingline Loan
in an amount equal to such other Lender’s Pro Rate Share as of the date of such
purchase. Each Lender agrees to purchase its Pro Rata share of each Swingline
Loan within one Business Day after such demand therefor is made by the Swingline
Lender, and on such date of purchase an amount equal to such Lender’s Pro Rata
Share of the outstanding principal amount of the Swingline Loan to be purchased
by such Lender shall be advanced to the Administrative Agent and upon receipt of
such funds the Administrative Agent shall transfer such funds to the Swingline
Lender. Upon any sale by the Swingline Lender to any other Lender of a
participating interest in any Swingline Loan pursuant to this paragraph, the
Swingline Lender represents and warrants to such other Lender that the Swingline
Lender is the legal and beneficial owner of the interest being sold by it, free
and clear of any liens, but makes no other representation or warranty. Except
for such representation and warranty, the Swingline Lender shall have no

- 38 -



--------------------------------------------------------------------------------



 



responsibility or liability to any other Lender with respect to the Swingline
Loans or the participation therein so sold, and no Lender shall have any
recourse against the Swingline Lender with respect to such Swingline Loans or
participation therein, except that the Swingline Lender shall pay to each Lender
that purchases a participation interest in Swingline Loans pursuant to this
paragraph such Lender’s Pro Rata share of the payments, if any, actually
received by the Swingline Lender on account of such Swingline Loans. If and to
the extent that any Lender does not so advance the purchase price for such
participation interest as required by this paragraph, such Lender agrees to pay
to the Administrative Agent, for the account of Swingline Lender, on demand, an
amount computed in the same manner as the amount due to the Administrative Agent
from a Lender which has made available funds for loans after the Borrowing Date
thereof pursuant to the next to last sentence of Section 2.3(f).
          (h) Each Lender’s funded portion of any Loan is intended to be equal
at all times to such Lender’s Pro Rata share of all outstanding Loans.
Notwithstanding such agreement, the Administrative Agent and the other Lenders
agree (which agreement shall not be for the benefit of or enforceable by the
Borrower) that, to facilitate the administration of this Agreement and the other
Loan Documents, settlement among them as to the Loans and the Swingline Loans
shall take place on a periodic basis in accordance with the following
provisions:
               (i) The Administrative Agent shall request settlement
(“Settlement”) with the Lenders on a weekly basis, or on a more frequent basis
if so determined by the Administrative Agent, with respect to (A) each
outstanding Swingline Loan and (B) all payments made by the Borrower on account
of the Loans, in each case by notifying the Lenders of such requested Settlement
by telephone, confirmed immediately in writing (by telecopier or otherwise as
permitted hereunder), prior to 12:00 Noon (New York time) on the date of such
requested Settlement (any such date being a “Settlement Date”).
               (ii) Each Lender shall make the amount of such Lender’s Pro Rata
share of the outstanding principal amount of the Swingline Loan with respect to
which Settlement is requested available to the Administrative Agent in same day
funds, for itself or for the account of BofA, prior to 2:00 P.M. (New York
time), on the Settlement Date applicable thereto, regardless of whether the
conditions precedent specified in Section 5.2 have then been satisfied. Such
amounts made available to the Administrative Agent shall be applied against the
amounts of the applicable Swingline Loan and, together with the portion of such
Swingline Loan representing BofA’s Pro Rata share thereof, shall constitute
Revolving Credit Loans of such Lenders. If any such amount is not made available
to the Administrative Agent by any Lender on the Settlement Date applicable
thereto, the Administrative Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Federal Funds Rate
for the first three days from and after such Settlement Date and thereafter at
the interest rate then applicable to Base Rate Advances.
               (iii) Notwithstanding the foregoing, not more than one Business
Day after demand is made by the Administrative Agent (whether before or after
the occurrence of a Default or an Event of Default), each Lender (other than
BofA) shall irrevocably and unconditionally purchase and receive from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Swingline Loan to the extent of such

- 39 -



--------------------------------------------------------------------------------



 



Lender’s Pro Rata share thereof, by paying to the Administrative Agent, in same
day funds, an amount equal to such Lender’s Pro Rata share of such Swingline
Loan, regardless of whether the conditions precedent specified in Section 5.2
have then been satisfied. If such amount is not made available to the
Administrative Agent by any Lender, the Administrative Agent shall be entitled
to recover such amount on demand from such Lender together with interest thereon
at the Federal Funds Rate for the first three days from and after such demand
and thereafter at the interest rate then applicable to the Revolving Credit
Loans for Base Rate Advances, including any increase in such rate that is
applicable under Section 4.2.
               (iv) From and after the date, if any, on which any Lender
purchases an undivided interest and participation in an Swingline Loan under
clause (iii) above, the Administrative Agent shall promptly distribute to such
Lender such Lender’s Pro Rata share of all payments of principal and interest
received by the Administrative Agent in respect of such Swingline Loan.
     SECTION 2.4 Use of Proceeds. The proceeds of the Revolving Credit Loans
shall be used by the Borrower for working capital, capital expenditures, and
other lawful corporate purposes and to issue standby or commercial letters of
credit.
     SECTION 2.5 Maximum Amount of the Facility; Mandatory Prepayments; Optional
Prepayments.
          (a) In no event shall the sum of (i) the aggregate outstanding
principal balances of the Revolving Credit Loans exceed the Borrowing Base or
(ii) the aggregate outstanding principal balances of the Revolving Credit Loan
plus the L/C Obligations exceed the Maximum Amount of the Facility minus the
Availability Block.
          (b) The outstanding principal amounts with respect to the Revolving
Credit Loans shall be repaid as follows:
               (i) Any portion of the Revolving Credit Loans consisting of the
principal amount of Base Rate Advances shall be paid by the Borrower to the
Administrative Agent, for the Pro Rata benefit of Lenders (or, in the case of
Swingline Loans, for the sole benefit of BofA) unless timely converted to a
LIBOR Rate Advance in accordance with this Agreement, immediately upon (a) each
receipt by the Administrative Agent, any Lender or Borrower of any proceeds of
any of the Receivables or Inventory, to the extent of such proceeds, (b) the
Expiration Date, and (c) in the case of Swingline Loans, the earlier of BofA’s
demand for payment or on each Settlement Date with respect to all Swingline
Loans outstanding on such date.
               (ii) Any portion of the Revolving Credit Loans consisting of the
principal amount of LIBOR Rate Advances shall be paid by the Borrower to the
Administrative Agent, for the Pro Rata benefit of Lenders, unless continued as a
LIBOR Rate Advance in accordance with the terms of this Agreement, immediately
upon (a) the last day of the Interest Period applicable thereto and (b) the
Expiration Date. In no event shall the Borrower be authorized to make a
voluntary prepayment with respect to any Revolving Credit Loan

- 40 -



--------------------------------------------------------------------------------



 



outstanding as a LIBOR Rate Advance prior to the last day of the Interest Period
applicable thereto unless otherwise agreed in writing by the Administrative
Agent or the Borrower is otherwise expressly authorized or required by any other
provision of this Agreement to pay any LIBOR Rate Advance outstanding on a date
other than the last day of the Interest Period applicable thereto.
Notwithstanding the foregoing provisions of this Section 2.5(a), if, on any date
that the Administrative Agent receives proceeds of any of the Receivables or
Inventory, there are no Revolving Credit Loans outstanding as Base Rate
Advances, the Administrative Agent may either hold such proceeds as cash
security for the timely payment of the Obligations or apply such proceeds to any
outstanding Revolving Credit Loans bearing interest as LIBOR Rate Advances as
the same become due and payable (whether at the end of the applicable Interest
Periods or on the Expiration Date).
               (iii) If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Rate Advance does not
occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Rate Advance occurs on a day other than the end of its
Interest Period, or (c) the Borrower fails to repay a LIBOR Rate Advance when
required hereunder, then the Borrower shall pay to the Administrative Agent to
each Lender all reasonable out-of-pocket losses and expenses that it sustains in
each case with respect to such Interest Period as a consequence thereof,
including any loss or expense arising from liquidation or redeployment of funds
or from fees payable to terminate deposits of matching funds. Lenders shall not
be required to purchase Dollar deposits in the London interbank market or any
other offshore Dollar market to fund any LIBOR Rate Advance, but the provisions
hereof shall be deemed to apply as if each Lender had purchased such deposits to
fund its LIBOR Rate Advances.
               (iv) Notwithstanding anything to the contrary contained elsewhere
in this Agreement, if an Overadvance shall exist, the Borrower shall, on the
sooner to occur of the first Business Day after the Borrower has obtained
knowledge thereof or the Administrative Agent’s demand, repay the outstanding
Revolving Credit Loans that are Base Rate Advances in an amount sufficient to
reduce the aggregate unpaid principal amount of all Revolving Credit Loans by an
amount equal to such excess; and, if such payment of Base Rate Advances is not
sufficient to eliminate the Overadvance, then the Borrower shall immediately
deposit with the Administrative Agent, for the Pro Rata benefit of Lenders, for
application to any outstanding Revolving Credit Loans bearing interest as LIBOR
Rate Advances as the same become due and payable (whether at the end of the
applicable Interest Periods or on the Expiration Date) cash in an amount
sufficient to eliminate such Overadvance, and the Administrative Agent may
(a) hold such deposit as cash security pending disbursement of same to Lenders
for application to the Obligations, which disbursement shall be made, or (b) if
an Event of Default exists, immediately apply such proceeds to the payment of
the Obligations, including the Revolving Credit Loans outstanding as LIBOR Rate
Advances (in which event the Borrower shall also pay to the Administrative Agent
for the Pro Rata benefit of Lenders any amounts required by Section 2.5(b)(iii)
to be paid by reason of the prepayment of a LIBOR Rate Advance prior to the last
day of the Interest Period applicable thereto).

- 41 -



--------------------------------------------------------------------------------



 



          (c) The entire outstanding principal amount of the Loans, together
with all accrued and unpaid interest thereon and all fees, costs and expenses
payable by the Borrower hereunder, shall become due and payable on the
Expiration Date.
          (d) The Borrower may prepay any or all of the Loans, without penalty
or premium, except as expressly provided in this Section 2.5.
     SECTION 2.6 Maintenance of Loan Account; Statements of Account. The
Administrative Agent shall maintain an account on its books in the name of the
Borrower (the “Loan Account”) in which the Borrower will be charged with all
Loans and Advances made by each Lender to the Borrower or for the Borrower’s
account, including the Revolving Credit Loans, the Swingline Loans, interest,
fees, expenses and any other Obligations. The Loan Account will be credited with
all amounts received by the Administrative Agent from the Borrower or for the
Borrower’s account, including, as set forth below, all amounts received from the
Blocked Account Banks. The Administrative Agent shall send the Borrower a
monthly statement reflecting the activity in the Loan Account. Each such
statement shall be an account stated and shall be final, conclusive and binding
on the Borrower, absent error.
     SECTION 2.7 Maintenance of Dominion Account and Concentration Account;
Collection of Receivables.
          (a) (i) The Borrower shall establish and maintain a Dominion Account
pursuant to a lockbox or other arrangement reasonably acceptable to the
Administrative Agent with BofA or such other bank as may be selected by the
Borrower and be reasonably acceptable to the Administrative Agent. Such Dominion
Accounts and lockbox arrangements shall provide for full dominion and control of
the Borrower’s cash deposited into all Dominion Accounts, except as otherwise
provided in Section 2.7(a)(iii). The Borrower shall issue to each such lockbox
bank an irrevocable letter of instruction directing such bank to deposit all
payments or other remittances received in the lockbox to the Dominion Account.
               (ii) The Borrower shall enter into agreements, in form reasonably
satisfactory to the Administrative Agent, with each bank at which a Dominion
Account is maintained by which such bank shall transfer to the Concentration
Account each Payment Item and monies deposited to the Dominion Account not later
than the next Business Day following the Business Day on which such Payment Item
becomes good funds.
               (iii) The Borrower shall enter into agreements, in form
reasonably satisfactory to the Administrative Agent (it being agreed that any
agreement substantially in the form of any agreement with any bank at which a
Dominion Account is delivered to the Administrative Agent on or about the
Closing Date hereunder is reasonably satisfactory) with each bank at which a
Dominion Account or a Concentration Account is maintained pursuant to which
(a) prior to such bank’s receipt of a Cash Dominion Notice, such bank shall
remit all funds deposited into such Dominion Account or Concentration Account
pursuant to the instructions of the Borrower, (b) after such bank’s receipt of a
Cash Dominion Notice prior to its subsequent receipt of a Cash Dominion
Termination Notice, such bank shall immediately, and without further consent of
or notice to the Borrower, transfer to the Concentration Account all monies

- 42 -



--------------------------------------------------------------------------------



 



deposited to such Dominion Account or Concentration Account until delivery of
further notice by the Administrative Agent, and (c) upon its receipt of a Cash
Dominion Termination Notice issued by the Administrative Agent after the
Administrative Agent’s issuance of a Cash Dominion Notice, such bank shall
resume remittance of all funds deposited into such Dominion Account or
Concentration Account pursuant to the instructions of the Borrower until such
time (if ever) as such bank shall receive from the Administrative Agent a
subsequent Cash Dominion Notice. The Administrative Agent agrees promptly to
give to such bank a Cash Dominion Termination Notice as soon as practicable
after the cessation of a Cash Dominion Period and agrees not to issue a Cash
Dominion Notice except during a Cash Dominion Period.
               (iv) All balances in each Dominion Account and Concentration
Account shall be subject to the Administrative Agent’s Lien. The Borrower shall
obtain the agreement (in favor of and in form and content satisfactory to the
Administrative Agent and Lenders) by each bank at which a Dominion Account or
Concentration Account is maintained to waive any offset rights against the funds
deposited into such Dominion Account or Concentration Account, except offset
rights in respect of charges incurred in the administration of such Dominion
Account or Concentration Account. Neither the Administrative Agent nor Lenders
assume any responsibility to the Borrower for such lockbox arrangement or
Dominion Account or Concentration Account, including any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder.
          (b) To expedite collection of Receivables, the Borrower shall use
commercially reasonable efforts to keep in full force and effect any supporting
obligation or collateral security relating to each such Receivables. The
Borrower shall (i) request in writing and otherwise take such reasonable steps
to ensure that all Account Debtors forward payment directly to such Dominion
Account (or lockboxes related to the Dominion Account), and (ii) during a Cash
Dominion Period deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all cash,
checks, drafts or other similar items of payment relating to or constituting
payments made in respect of any and all Collateral (whether or not otherwise
delivered to a lockbox) into the Dominion Account. All Payment Items received by
the Borrower in respect of its Receivables, together with the proceeds of any
other Collateral, shall be held by the Borrower as trustee of an express trust
for the Administrative Agent’s and Lenders’ benefit; the Borrower shall promptly
deposit same in kind in the Dominion Account; and the Administrative Agent may
remit such proceeds to Lenders for application to the Obligations in the manner
authorized by this Agreement. The Administrative Agent retains the right at all
times that an Event of Default exists to notify Account Debtors of any the
Borrower that Receivables have been assigned to the Administrative Agent, to
collect Receivables directly in its own name (and, in connection therewith, and
to charge to the Borrower the collection costs and expenses incurred by the
Administrative Agent, including reasonable attorneys’ fees). At any time an
Event of Default exists, the Administrative Agent shall have the right to settle
or adjust all disputes and claims directly with the Account Debtor and to
compromise the amount or extend the time for payment of any Receivables upon
such terms and conditions as the Administrative Agent may deem advisable, and to
charge the deficiencies, costs and expenses thereof, including attorneys’ fees,
to the Borrower.

- 43 -



--------------------------------------------------------------------------------



 



     SECTION 2.8 Term.
          (a) Term. Subject to each Lender’s right to cease making Loans and
other extensions of credit to the Borrower when any Default or Event of Default
exists or upon termination of the Commitments as provided in Section 2.8(b)(ii),
the Commitments shall be in effect for a period (the “Term”) commencing on the
date hereof and continuing until the close of business on June 15, 2011, unless
sooner terminated as provided in Section 2.8(b).
          (b) Termination by the Administrative Agent. The Administrative Agent
may (and upon the direction of the Required Lenders, shall) terminate the
Commitments without notice at any time that an Event of Default exists;
provided, however, that the Commitments shall automatically terminate as
provided in Section 8.2(b).
          (c) Termination by Borrower. Upon at least ten days prior written
notice to the Administrative Agent, the Borrower may, at its option, terminate
the Commitments; provided, however, no such termination by the Borrower shall be
effective until Full Payment of the Obligations. Any notice of termination given
by the Borrower shall be irrevocable unless the Administrative Agent otherwise
agrees in writing. Within three Business Days after such notice is given, the
Administrative Agent shall furnish to the Borrower a pay-off statement with
respect to the Obligations detailing the amounts of each category of the
Obligations, interest and fees, in each case as of the effective date of the
termination of Commitments, subject to adjustment on the effective date of
termination of the Commitments to reflect changes in the Obligations to such
date. The Borrower may elect to terminate the Commitments in their entirety
only, provided that nothing contained herein shall affect the Borrower’s right
to voluntarily reduce the Commitments as provided in Section 2.1(e). No section
of this Agreement or Type of Loan available hereunder may be terminated by the
Borrower singly.
          (d) Effect of Termination. On the effective date of termination of the
Commitments by the Administrative Agent or by Borrower, all of the Obligations
shall be immediately due and payable, Lenders shall have no obligation to make
any Loans, the Issuing Bank shall have no obligation to issue any Letters of
Credit, and none of the undertakings, agreements, covenants, warranties and
representations of the Borrower contained in the Loan Documents (other than as
set forth in the next-to-last sentence of this Section) shall survive any such
termination, provided that the Administrative Agent shall retain its Liens in
the Collateral and all of its rights and remedies under the Loan Documents
notwithstanding such termination until Full Payment of the Obligations. In
addition, all confidentiality obligations of the parties hereto and all
participants shall survive any such termination. Notwithstanding the foregoing,
all obligations of the Borrower to indemnify the Administrative Agent or any
Lender pursuant to this Agreement or any of the other Loan Documents, shall in
all events survive any termination of the Commitments and Full Payment of the
Obligations. Concurrently with the Full Payment of the Obligations, the
Administrative Agent shall deliver to the Borrower all UCC-3 termination
statements and any Collateral physically held by the Administrative Agent,
together with such other documents as shall reasonably be requested by the
Borrower to reflect and evidence the termination and release of all of the Liens
securing the Obligations and the Full Payment of the Obligations.

- 44 -



--------------------------------------------------------------------------------



 



     SECTION 2.9 Payment Procedures.
          (a) The Borrower hereby authorizes the Administrative Agent to charge
the Loan Account with the amount of all principal, interest, fees, expenses and
other payments to be made hereunder and under the other Loan Documents. The
Administrative Agent may, but shall not be obligated to, discharge the
Borrower’s payment obligations hereunder by so charging the Loan Account.
          (b) Each payment by the Borrower on account of principal, interest,
fees or expenses hereunder shall be made to the Administrative Agent for the
benefit of the Administrative Agent and the Lenders according to the their
respective rights thereto. All payments to be made by the Borrower hereunder and
under the Notes, whether on account of principal, interest, fees or otherwise,
shall be made without setoff, deduction or counterclaim and shall be made prior
to 2:00 P.M. (New York time) on the due date thereof to the Administrative
Agent, for the account of the Lenders according to their Pro Rata shares (except
as expressly otherwise provided), in immediately available funds. Any payment
after such time shall be deemed made on the next Business Day. Borrower may, at
the time of payment, specify to the Administrative Agent the Obligations to
which such payment is to be applied, but the Administrative Agent shall in all
events retain the right to apply such payment in such manner as the
Administrative Agent, is permitted to direct pursuant to the provisions of this
Agreement. Except for payments which are expressly provided to be made (i) for
the account of the Administrative Agent only or (ii) under the settlement
provisions of Section 2.3(i), the Administrative Agent shall distribute all
payments to the Lenders on the Business Day following receipt in like funds as
received. Notwithstanding anything to the contrary contained in this Agreement,
if a Lender exercises its right of setoff under Section 10.3 or otherwise, any
amounts so recovered shall promptly be shared by such Lender with the other
Lenders according to their respective Pro Rata shares.
          (c) Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the payment may be made on the next
succeeding Business Day (except as specified in clause (ii) of the definition of
Interest Period) and such extension of time shall be included in the computation
of the amount of interest due hereunder.
          (d) At any time that an Event of Default exists or the Administrative
Agent receives a payment or Collateral proceeds in an amount that is
insufficient to pay all amounts then due and payable to the Administrative Agent
and Lenders, all monies to be applied to the Obligations, whether such monies
represent voluntary or mandatory payments or prepayments by one or more the
Borrower or are received pursuant to demand for payment or realized from any
disposition of Collateral and irrespective of any designation by Borrower of the
Obligations that are intended to be satisfied, shall be allocated among the
Administrative Agent and such of the Lenders as are entitled thereto (and, with
respect to monies allocated to Lenders, on a Pro Rata basis unless otherwise
provided herein): (i) first, to the Administrative Agent to pay the amount of
Extraordinary Expenses that have not been reimbursed to the Administrative Agent
by Borrower or Lenders, together with interest accrued thereon at the rate
applicable to Revolving Credit Loans that are Base Rate Advances, until Full
Payment of all such Obligations; (ii) second, to the Administrative Agent to pay
principal and accrued interest

- 45 -



--------------------------------------------------------------------------------



 



on any portion of the Revolving Credit Loans which the Administrative Agent may
have advanced on behalf of any Lender and for which the Administrative Agent has
not been reimbursed by such Lender or Borrower, until Full Payment of all such
Obligations; (iii) third, to BofA to pay the principal and accrued interest on
any portion of the Swingline Loans outstanding, to be shared with Lenders that
have acquired and paid for a participating interest in such Swingline Loans,
until Full Payment of all such Obligations; (iv) fourth, to the extent that
Issuing Bank has not received from any Participating Lender a payment as
required by Section 2.2, to Issuing Bank to pay all such required payments from
each Participating Lender, until Full Payment of all such Obligations; (v)
fifth, to the Administrative Agent to pay any Claims that have not been paid
pursuant to any indemnity of the Agent Indemnitees by the Borrower, or to pay
amounts owing by Lenders to the Agent Indemnitees pursuant to Section 9.6, in
each case together with interest accrued thereon at the rate applicable to
Revolving Credit Loans that are Base Rate Advances, until Full Payment of all
such Obligations; (vi) sixth, to the Administrative Agent to pay any fees due
and payable to the Administrative Agent, until Full Payment of all such
Obligations; (vii) seventh, to each Lender, ratably, for any Claims that such
Lender has paid to the Agent Indemnitees pursuant to its indemnity of the Agent
Indemnitees and any Extraordinary Expenses that such Lender has reimbursed to
the Administrative Agent or such Lender has incurred, to the extent that such
Lender has not been reimbursed by the Borrower therefor, until Full Payment of
all such Obligations; (viii) eighth, to Issuing Bank to pay principal and
interest with respect to LC Obligations (or to the extent any of the LC
Obligations are contingent and an Event of Default then exists, deposited in the
Cash Collateral Account to Cash Collateralize the LC Obligations), which payment
shall be shared with the Participating Lenders in accordance with Section 2.2,
until Full Payment of all such Obligations; (ix) ninth, to Lenders in payment of
the unpaid principal and accrued interest in respect of the Loans and other
Obligations (excluding Banking Relationship Indebtedness) then outstanding, in
such order of application as shall be designated by the Administrative Agent
(acting at the direction or with the consent of the Required Lenders), until
Full Payment of all such Obligations; and (x) tenth, to BofA or any Lender or
any Affiliate of BofA or of any Lender in payment of any Banking Relationship
Indebtedness owed to such Person and secured by the Collateral hereunder, until
Full Payment of all such Obligations. The allocations set forth in this
Section 2.9(d) are solely to determine the rights and priorities of the
Administrative Agent and Lenders as among themselves and may be changed by the
Administrative Agent and Lenders without notice to or the consent or approval of
the Borrower or any other Person.
          (e) The Administrative Agent shall not be liable for any allocation or
distribution of payments made by it in good faith and, if any such allocation or
distribution is subsequently determined to have been made in error, the sole
recourse of any Lender to which payment was due but not made shall be to recover
from the other Lenders any payment in excess of the amount to which such other
Lenders are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).
          (f) The Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds, and agrees that the
Administrative Agent shall have the continuing, exclusive right to apply and
reapply same against the Obligations, in such manner as the Administrative Agent
deems advisable, notwithstanding any entry by the Administrative Agent in its
records; provided, however, that any payments or proceeds of Collateral received
by

- 46 -



--------------------------------------------------------------------------------



 



the Administrative Agent on any date that an Event of Default does not exist
shall be applied in accordance with any provisions of this Agreement that govern
the application of such payment or proceeds. If, as a result of the
Administrative Agent’s receipt of Payment Items or proceeds of Collateral, a
credit balance exists, the balance shall not accrue interest in favor of the
Borrower and shall be made available to the Borrower as long as no Default or
Event of Default exists.
     SECTION 2.10 Defaulting Lenders. If a Lender (a “Defaulting Lender”) fails
to make any payment to the Administrative Agent that is required hereunder, the
Administrative Agent may (but shall not be required to), in its discretion,
retain payments that would otherwise be made to such Defaulting Lender
hereunder, apply the payments to such Lender’s defaulted obligations or
readvance the funds to the Borrower in accordance with this Agreement. The
failure of any Lender to fund a Loan or to make a payment in respect of a LC
Obligation shall not relieve any other Lender of its obligations hereunder, and
no Lender shall be responsible for default by another Lender. Lenders and the
Administrative Agent agree (which agreement is solely among them, and not for
the benefit of or enforceable by the Borrower) that, solely for purposes of
determining a Defaulting Lender’s right to vote on matters relating to the Loan
Documents and to share in payments, fees and Collateral proceeds thereunder, a
Defaulting Lender shall not be deemed to be a “Lender” until all its defaulted
obligations have been cured.
     SECTION 2.11 Notices. The Borrower authorizes the Administrative Agent and
Lenders to extend, convert or continue Loans, effect selections of interest
rates, and transfer funds to or on behalf of the Borrower based on telephonic or
e-mailed instructions. The Borrower shall confirm each such request by prompt
delivery to the Administrative Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by the Administrative Agent or Lenders, the
records of the Administrative Agent and Lenders shall govern. Neither the
Administrative Agent nor any Lender shall have any liability for any loss
suffered by the Borrower as a result of the Administrative Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by the Administrative Agent or any Lender to be a
person authorized to give such instructions on the Borrower’s behalf.
ARTICLE III
SECURITY
     SECTION 3.1 General. To secure the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all of the Obligations, the Borrower hereby grants to the Administrative
Agent for the Pro Rata benefit of the Lenders a Lien on all of its right, title
and interest in and to the Collateral, wherever located, whether now owned or
hereafter acquired, and all additions and accessions thereto and substitutions
and replacements therefor and improvements thereon, and all proceeds (whether in
the form of cash or other property) and products thereof, including all proceeds
of insurance covering the same and all tort claims in connection therewith. The
Borrower hereby authorizes the Administrative Agent to take any and all such
action as the Administrative Agent deems appropriate, at the Borrower’s expense,
to cause any and all Secured Bank Products to be secured by the Collateral and
to advise the Lenders that such Secured Bank Products are Obligations hereunder.
Notwithstanding anything to the contrary contained herein, none of the
restrictions or limitations

- 47 -



--------------------------------------------------------------------------------



 



imposed upon the Borrower’s use or disposition of the Collateral or any proceeds
thereof contained in this Agreement shall apply to the Intercompany Loan
Collateral or any proceeds thereof, other than at any time that an Event of
Default exists; provided that no Liens other than Permitted Liens shall be
permitted to be granted by the Borrower with respect to the Intercompany Loan
Collateral but any transferee of Borrower’s interest in the Intercompany Loan
Collateral may grant Liens thereon at any time.
     SECTION 3.2 Recourse to Security. Recourse to security shall not be
required for any Obligation hereunder and the Borrower hereby waives any
requirement that the Administrative Agent or the Lenders exhaust any right or
take any action against any of the Collateral before proceeding to enforce the
Obligations against the Borrower.
     SECTION 3.3 Special Provisions Relating to Inventory.
          (a) All Inventory. The Lien in the Inventory granted to the
Administrative Agent hereunder shall continue through all steps of manufacture
and sale and attach without further act to raw materials, work in process,
finished goods, returned goods, documents of title and warehouse receipts, and
to proceeds resulting from the sale or other disposition of such Inventory.
Until all of the Obligations have been satisfied and the Commitments have been
terminated, the Administrative Agent’s Lien in such Inventory and in all
proceeds thereof shall continue in full force and effect and, if an Event of
Default is continuing, the Administrative Agent shall have the right to take
physical possession of such Inventory and to maintain it on the premises of the
Borrower, in a public warehouse, or at such other place as the Administrative
Agent may deem appropriate. If the Administrative Agent exercises such right to
take possession of such Inventory, the Borrower will, upon demand, and at the
Borrower’s cost and expense, assemble such Inventory and make it available to
the Administrative Agent at a place or places convenient to the Administrative
Agent.
          (b) Further Assurances. The Borrower will, upon the Administrative
Agent’s request, perform any and all steps that are necessary to perfect the
Administrative Agent’s Liens in the Collateral including placing and maintaining
signs, executing and filing financing or continuation statements in form and
substance satisfactory to the Administrative Agent, maintaining stock records
and conducting lien searches. In each case, the Borrower shall take such action
as promptly as possible after requested by the Administrative Agent but in any
event within five Business Days after any such request is made except that the
Borrower shall take such action immediately upon the Administrative Agent’s
request following the occurrence of an Event of Default. If the Borrower’s
Inventory is in the possession or control of any Person other than a purchaser
in the Ordinary Course of Business or a public warehouseman where the warehouse
receipt is in the name of or held by the Administrative Agent, the Borrower
shall notify such Person of the Administrative Agent’s Lien therein and, upon
request, instruct such Person to acknowledge in writing its agreement to hold
all such Inventory for the benefit of the Administrative Agent and subject to
the Administrative Agent’s instructions. If so requested by the Administrative
Agent, the Borrower (as promptly as possible after requested by the
Administrative Agent but in any event within five Business Days after any such
request is made) will deliver (i) to the Administrative Agent warehouse receipts
covering any of the Borrower’s Inventory located in warehouses showing the
Administrative Agent as the beneficiary thereof

- 48 -



--------------------------------------------------------------------------------



 



and (ii) to the warehouseman such agreements relating to the release of
warehouse Inventory as the Administrative Agent may request. If so requested by
the Administrative Agent, the Borrower shall execute and deliver to the
Administrative Agent a confirmatory written instrument, in form and substance
satisfactory to the Administrative Agent, listing all its Inventory, but any
failure to execute or deliver the same shall not limit or otherwise affect the
Administrative Agent’s Lien in and to such Inventory.
          (c) Inventory Records. The Borrower shall maintain full, accurate and
complete records of its Inventory describing the kind, type and quantity of such
Inventory and the Borrower’s cost therefor, withdrawals therefrom and additions
thereto.
     SECTION 3.4 Special Provisions Relating to Receivables.
          (a) Invoices, Etc. If an Event of Default is continuing, on the
Administrative Agent’s request therefor, the Borrower shall furnish to the
Administrative Agent (i) the originals of all promissory notes and other
instruments in favor of the Borrower, (ii) copies of invoices to customers and
shipping and delivery receipts or warehouse receipts thereof, (iii) the
originals of all letters of credit in its favor, (iv) such endorsements or
assignments related to such letters of credit, notes, and instruments as the
Administrative Agent may reasonably request and (v) the written consent of the
issuer of any letter of credit to the assignment of the proceeds of such letter
of credit by the Borrower to the Administrative Agent.
          (b) Records, Collections, Etc. The Borrower shall notify the
Administrative Agent of all returns and of all claims asserted with respect to
merchandise, in each case with a value in excess of $5,000,000. The Borrower
shall promptly report to the Administrative Agent each such return, providing
the Administrative Agent with a description of the returned item. If an Event of
Default is continuing, the Borrower shall not, without the Administrative
Agent’s prior written consent, settle or adjust any dispute or claim, or grant
any discount (except ordinary trade discounts), credit or allowance or accept
any return of merchandise, except in the ordinary course of its business. The
Administrative Agent may (i) settle or adjust disputes or claims directly with
Account Debtors for amounts and upon terms which it considers advisable and
(ii) notify Account Debtors on the Borrower’s Receivables that such Receivables
have been assigned to the Administrative Agent, and that payments in respect
thereof shall be made directly to the Administrative Agent.
          (c) Receivables. The Administrative Agent may rely, in determining
which Receivables are Eligible Receivables, on all statements and
representations made by the Borrower with respect to any Receivable and that all
Eligible Receivables meet the criteria therefor set forth in the definition of
“Eligible Receivables” except to the extent that any such criteria is determined
by the discretion of the Administrative Agent.
     SECTION 3.5 Continuation of Liens, Etc. The Borrower shall defend the
Collateral against all claims and demands of all Persons at any time claiming
any interest therein, other than claims relating to Permitted Liens. The
Borrower agrees to comply with the requirements of all state and federal laws to
grant to the Administrative Agent valid and perfected first priority Liens in
the Collateral, subject only to Permitted Liens. The Administrative Agent is
hereby

- 49 -



--------------------------------------------------------------------------------



 



authorized by the Borrower, during the continuance of an Event of Default, to
sign the Borrower’s name on any document or instrument as may be necessary or
desirable to establish and maintain the Liens covering the Collateral and the
priority and continued perfection thereof or file any financing or continuation
statements or similar documents or instruments covering the Collateral whether
or not the Borrower’s signature appears thereon. The Borrower agrees, from time
to time, at the Administrative Agent’s request, to file notices of Liens,
financing statements, similar documents or instruments, and amendments, renewals
and continuations thereof, and cooperate with the Administrative Agent’s
representatives, in connection with the continued perfection (and the priority
status thereof) and protection of the Collateral and the Administrative Agent’s
Liens thereon. The Borrower shall promptly notify the Administrative Agent in
writing if, after the Closing Date, Borrower obtains any interest in any
Collateral consisting of chattel paper, documents, instruments, intellectual
property, investment property or letter of credit rights, in each case having a
value in excess of $5,000,000, and, upon the Administrative Agent’s request,
shall promptly execute such documents and take such actions as the
Administrative Agent deems appropriate to effect the Administrative Agent’s duly
perfected, first priority Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Collateral Access Agreement.
     SECTION 3.6 Power of Attorney. In addition to all of the powers granted to
the Administrative Agent in this Article III, the Borrower hereby appoints and
constitutes the Administrative Agent as the Borrower’s attorney-in-fact to sign
the Borrower’s name on any of the documents, instruments and other items
described in Section 3.5, to make any filings under the UCC covering any of the
Collateral, and to request at any time from customers indebted on its
Receivables verification of information concerning such Receivables and the
amount owing thereon (provided that any verification prior to an Event of
Default shall not contain the Administrative Agent’s name), and, during the
continuance of an Event of Default, (i) to convey any item of Collateral to any
purchaser thereof and (ii) to make any payment or take any act necessary or
desirable to protect or preserve any Collateral. The Administrative Agent’s
authority hereunder shall include the authority to execute and give receipt for
any certificate of ownership or any document, to transfer title to any item of
Collateral and to take any other actions arising from or incident to the powers
granted to the Administrative Agent under this Agreement. This power of attorney
is coupled with an interest and is irrevocable, provided that it shall terminate
upon the payment and satisfaction of all Obligations in full and the termination
of the Commitments.
     SECTION 3.7 Release of Collateral. Notwithstanding anything to the contrary
contained in this Agreement or the Loan Documents, at any time and from time to
time, so long as a Default or an Event of Default is not continuing hereunder,
the Administrative Agent shall take such actions as may be reasonably requested
by the Borrower in order to release all or any portion of the Collateral from
the Lien and security interest referred to in this Agreement; provided, however,
that in no event shall such Collateral be released from the Lien and security
interest hereunder if immediately after such release an Overadvance exists or
would occur as a result thereof.

- 50 -



--------------------------------------------------------------------------------



 



ARTICLE IV
INTEREST, FEES AND EXPENSES
     SECTION 4.1 Interest. The Borrower shall pay to the Administrative Agent,
for the Pro Rata benefit of the Lenders, interest on the Advances, payable
monthly in arrears on the first day of each month, commencing with the month
immediately following the Closing Date, and on the Expiration Date.
     SECTION 4.2 Interest After Event of Default. From the date of occurrence of
any Event of Default until the earlier of the date upon which (i) all
Obligations shall have been paid and satisfied in full or (ii) such Event of
Default shall have been cured or waived, interest on the Obligations shall be
payable on demand at a rate per annum (the “Default Rate”) equal to the rate
that would be otherwise applicable thereto under Section 4.1 plus an additional
two percent (2%).
     SECTION 4.3 The Administrative Agent’s and Closing Fees. The Borrower shall
pay to the Administrative Agent, for its own account, the fees specified in the
Fee Letter.
     SECTION 4.4 Unused Line Fee and LC Facility Fees.
          (a) The Borrower shall pay to the Administrative Agent for the Pro
Rata benefit of the Lenders on the first day of each month, commencing with the
month immediately following the Closing Date, and on the Expiration Date, in
arrears, an unused line fee (the “Unused Line Fee”) equal to the Applicable
Margin for the Unused Line Fee times the amount that equals the difference if
positive, between (i) the Maximum Amount of the Facility and (ii) the average
daily aggregate outstanding amount of the Loans and the L/C Obligations.
          (b) The Borrower shall pay (a) to the Administrative Agent, for the
Pro Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Rate Advances times the average daily stated amount of Letters of Credit,
which fee shall be payable monthly in arrears, on the first day of each month;
(b) to the Administrative Agent, for its own account, a fronting fee equal to
0.125% times the average daily stated amount of Letters of Credit, which fee
shall be payable monthly in arrears on the first day of each month, and shall be
payable on any increase in stated amount made between any such dates; and (c) to
Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred.
     SECTION 4.5 Calculations. All interest, as well as fees and other charges
calculated on a per annum basis, shall be computed for the actual days elapsed,
based on a year of 360 days. Each determination by the Administrative Agent of
any interest, fees or interest rate hereunder shall be final, conclusive and
binding for all purposes, absent error. All fees shall be fully earned when due
and shall not be subject to rebate or refund, nor subject to proration except as
specifically provided herein. All fees payable under Sections 4.3 and 4.4 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by the Borrower under

- 51 -



--------------------------------------------------------------------------------



 



Section 4.6 or 4.7, submitted to the Borrower by the Administrative Agent or the
affected Lender, as applicable, shall be final, conclusive and binding for all
purposes, absent error.
     SECTION 4.6 Indemnification in Certain Events. If, after the Closing Date,
(i) any change in or in the interpretation of any law or regulation is made
including with respect to reserve requirements, applicable to any Lender,
(ii) any Lender is required to comply with, and complies, with any future
guideline from any central bank or other Governmental Authority or (iii) there
is enacted or adopted any Applicable Law, rule or regulation regarding capital
adequacy, or there is any change therein after the Closing Date, or there is any
change after the Closing Date in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or any Lender complies with any request or directive made after the
Closing Date regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, and in the case of any
event set forth in this clause (iii), such adoption, change or compliance has or
would have the direct or indirect effect of reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies as the case may be
with respect to capital adequacy) by an amount deemed by such Lender to be
material, and any of the foregoing events described in clauses (i), (ii) and
(iii) increases the cost to such Lender of funding or maintaining the Loans, or
reduces the amount receivable in respect thereof by such Lender, then the
Borrower shall, upon demand by the Administrative Agent, pay to the
Administrative Agent for the benefit of such Lender additional amounts
sufficient to indemnify such Lender against such increase in cost or reduction
in amount receivable. Each Lender agrees that, if it becomes aware of the
occurrence of any such event or condition that would cause it to incur any
material increased cost to fund or maintain the Loans or that would reduce the
amount receivable in respect thereof in any material respect, it will notify the
Administrative Agent (and the Administrative Agent will notify the Borrower) as
promptly as practicable of such event or condition and will use its reasonable
efforts to make, fund or maintain the affected Loans of such Lender in a manner
such that the additional amounts which would otherwise be required to be paid
hereunder would be materially reduced, in each case so long as, in such Lender’s
reasonable discretion, the making, funding or maintaining of such Loans in such
other manner would not otherwise materially adversely affect such Loans or such
Lender. If the Borrower shall receive notice from the Administrative Agent that
amounts are due to a Lender hereunder, the Borrower may, upon at least five
Business Days’ prior written notice to such Lender and the Administrative Agent,
but not more than sixty days after receipt of notice from the Administrative
Agent, identify to the Administrative Agent an Eligible Assignee acceptable to
the Borrower and the Administrative Agent, which will purchase from such Lender
the Commitment, the amount of outstanding Loans, and the Notes held by such
Lender and such Lender shall thereupon assign its Commitment, any Loans owing to
such Lender, and the Notes held by such Lender to such Eligible Assignee in
accordance with Section 2.10 upon receipt of such purchase price.
     SECTION 4.7 Taxes.
          (a) Subject to the provisions of this Section 4.7, any and all
payments by the Borrower hereunder or under any of the other Loan Documents
shall be made free and clear of

- 52 -



--------------------------------------------------------------------------------



 



and without deduction for any and all Taxes, excluding any Taxes imposed on the
net income or gross receipts of the recipient of such payment (including any
Taxes imposed on branch profits) and franchise or capital stock Taxes imposed on
such recipient by any applicable jurisdiction. If the Borrower shall be required
by Applicable Law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Loan to or for the benefit of the Administrative Agent or
any Lender, (A) the sum payable shall be increased as may be necessary so that
after making all required deductions of Taxes (including deductions of Taxes
applicable to additional sums payable under this Section 4.7) the Administrative
Agent or such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (B) the Borrower shall make such deductions
and (C) the Borrower shall pay the full amount so deducted to the relevant
taxation authority or other authority in accordance with Applicable Law.
          (b) In addition, the Borrower agrees to pay any present or future
stamp, documentary, excise, privilege, intangible or similar Taxes or levies
that arise at any time or from time to time (i) from any payment made under any
and all Loan Documents, or (ii) from the execution or delivery by the Borrower
of, or from the filing or recording or maintenance of, or otherwise with respect
to the exercise by the Administrative Agent of its rights under, any and all
Loan Documents (hereinafter referred to as “Other Taxes”).
          (c) Within thirty days after the date of any payment of Taxes or Other
Taxes, the Borrower will, upon request, furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing payment thereof.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 4.7 shall survive the Full Payment of the Obligations.
          (e) Each Person that is not a Foreign Lender which acquires (including
as a result of the entering into of this Agreement or the making of a Loan) an
interest in this Agreement or any Loan, on or prior to the effective date of
such acquisition, will deliver to the Borrower and the Administrative Agent two
valid, duly completed copies of such documentation (including IRS Form W-9 or
any applicable successor form), as is required to establish that such Person is
entitled to receive payments under this Agreement and the Notes payable to it
without deduction or withholding of United States federal income tax and to
establish an exception for United States withholding tax unless such Person is
otherwise not required under Applicable Law to deliver such documentation to
establish its exemption from such deduction or withholding (it being
acknowledged that BofA is a Person not required to deliver such documentation).
Each Person that delivers to the Borrower and the Administrative Agent a Form
W-9, or any other required form, pursuant to the preceding sentence, further
undertakes to deliver two further copies of such Form, or applicable successor
forms, or other manner of required certification, as the case may be, on or
before the date that any such form expires or becomes obsolete or otherwise is
required to be resubmitted as a condition to obtaining an exemption from a
required withholding of United States federal income tax or after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent, and such extensions or renewals
thereof as may reasonably be required by the Borrower and the Administrative
Agent, certifying that such

- 53 -



--------------------------------------------------------------------------------



 



Person is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.
          (f) Each Person that is a Foreign Lender which acquires (including as
a result of the entering into of this Agreement or the making of a Loan) an
interest in this Agreement or any Loan, on or prior to the effective date of
such acquisition, will deliver to the Borrower and the Administrative Agent two
valid, duly completed copies of such documentation (including IRS Form W-8BEN or
W-8ECI or any applicable successor form), as is required to establish that such
Person is entitled to receive payments under this Agreement and the Notes
payable to it without deduction or withholding of United States federal income
tax and to establish an exemption from United States backup withholding tax.
Each Person that delivers to the Borrower and the Administrative Agent a Form
W-8BEN or W-8ECI, or any other required form, pursuant to the preceding
sentence, further undertakes to deliver two further copies of such Form, or
applicable successor forms, or other manner of required certification, as the
case may be, on or before the date that any such form expires or becomes
obsolete or otherwise is required to be resubmitted as a condition to obtaining
an exemption from a required withholding of United States federal income tax or
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower and the Administrative Agent, and
such extensions or renewals thereof as may reasonably be requested by the
Borrower and the Administrative Agent, certifying that such Foreign Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.
          (g) The Borrower shall not be required to pay any additional amounts
under Section 4.7(a) to an affected Lender in respect of any amounts that the
Borrower is required under Applicable Law to withhold from payments under the
Loan Documents if the Borrower is required to so withhold due to (i) a failure
by such Lender to comply with the applicable provisions of Sections 4.7(e) and
(f) above, or (ii) an action of such Lender that eliminates such Lender’s
qualification for exemption from United States withholding tax with respect to
payments under the Loan Documents (including designation by such Lender of a new
lending office or principal place of business having such effect).
          (h) In the event that at any time any Foreign Lender shall determine
that, due to a Tax Law Change or Proposed Tax Law Change, any amount payable by
the Borrower to such Foreign Lender under the Loan Documents becomes or will
become subject to any withholding tax, then such Foreign Lender shall give
notice thereof to the Administrative Agent and the Borrower; provided, that if
such Foreign Lender shall fail to give notice thereof to the Administrative
Agent and the Borrower, then the Borrower shall not be required to pay any
additional amounts under Section 4.7(a) to such Foreign Lender in respect of any
amounts that the Borrower is required under Applicable Law to withhold from
payments under the Loan Documents.

- 54 -



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS OF LENDING
     SECTION 5.1 Conditions to Credit Extensions. Lenders, Issuing Bank and the
Administrative Agent shall not be required to include the Existing Letters of
Credit as Letters of Credit hereunder until the date on which each of the
following conditions has been satisfied:
          (a) the Administrative Agent shall have received the following, each
dated the date of the initial Loan or as of an earlier date acceptable to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and its counsel:
               (i) a Note in favor of each Lender (if requested by such Lender),
each duly executed by the Borrower;
               (ii) each agreement establishing each lockbox and Dominion
Account required by this Agreement and each Deposit Account Control Agreement
for each Dominion Account and each Concentration Account that is maintained as
of the Closing Date, duly executed by the Borrower and BofA or a financial
institution acceptable to the Administrative Agent;
               (iii) an initial Borrowing Base Certificate, duly executed on
behalf of the Borrower by a Responsible Officer;
               (iv) (A) unaudited consolidated Financial Statements of the
Borrower for the Fiscal Year ended December 31, 2005, and unaudited consolidated
Financial Statements of the Borrower for the three month period ending March 31,
2006, certified by the Borrower pursuant to a certificate executed on its behalf
by a Responsible Officer, and (B) a certificate of the Borrower, executed on its
behalf by a Responsible Officer, certifying that, from December 31, 2005 until
the Closing Date, no change, event, occurrence or development or event involving
a prospective change in the business, prospects, operations, results of
operations, assets, liabilities or condition (financial or otherwise) of the
Borrower has occurred which has had or could reasonably be expected to have a
Material Adverse Effect (provided that, for this purpose, no information
previously disclosed to the Administrative Agent by the Borrower shall be deemed
to indicate that a Material Adverse Effect has occurred or exists prior to
Closing Date, and that all information provided by or on behalf of the Borrower
to the Administrative Agent hereunder or in connection herewith is true and
correct in all material respects;
               (v) an opinion of counsel for the Borrower covering such matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require, which such counsel is hereby
requested by the Borrower to provide;
               (vi) certified copies of all policies of insurance required by
this Agreement and the other Loan Documents, together with loss payee
endorsements for all such policies naming the Administrative Agent as lender
loss payee with respect to casualty policies, and an additional insured with
respect to liability policies;

- 55 -



--------------------------------------------------------------------------------



 



               (vii) copies of the Governing Documents of the Borrower and a
copy of the resolutions of the Board of Directors of the Borrower authorizing
the execution, delivery and performance of this Agreement, the other Loan
Documents to which the Borrower is or is to be a party, and the transactions
contemplated hereby and thereby, attached to which is a certificate of the
Secretary or an Assistant Secretary of the Borrower certifying (A) that such
copies of the Governing Documents and resolutions (or similar evidence of
authorization) relating to the Borrower are true, complete and accurate copies
thereof, have not been amended or modified as of the date of such certificate
and are in full force and effect and (B) the incumbency, names and true
signatures of the officers of the Borrower authorized to sign the Loan Documents
to which it is a party;
               (viii) a certified copy of a certificate of the Secretary of
State of the state of incorporation of the Borrower, dated within fifteen days
of the Closing Date, listing the certificate of incorporation of the Borrower
and each amendment thereto on file in such official’s office and certifying that
(A) such amendments are the only amendments to such certificate of incorporation
on file in that office, (B) the Borrower has paid all franchise taxes to the
date of such certificate and (C) the Borrower is in good standing in that
jurisdiction;
               (ix) good standing certificates from the Secretary of State of
New York and Georgia, being states in which the Borrower is qualified as a
foreign corporation, and from the Secretary of State of Delaware, the
jurisdiction of the Borrower’s incorporation, each dated within fifteen days of
the Closing Date;
               (x) the Fee Letter, duly executed by the Borrower;
               (xi) the Business Plan for 2006, 2007 and 2008;
               (xii) the Licensor Agreement, duly executed by WP IP LLC and the
Borrower; and
               (xiii) such other agreements, instruments, documents and evidence
as the Administrative Agent deems necessary in its reasonable discretion in
connection with the transactions contemplated hereby.
          (b) Except for the matters referred to on Schedule 6.1(q), there shall
be no pending or, to the knowledge of the Borrower, threatened litigation,
proceeding, inquiry or other action (i) seeking an injunction or other
restraining order, damages or other relief with respect to the transactions
contemplated by this Agreement or the other Loan Documents or (ii) which affects
or could affect the business, operations, assets, liabilities or condition
(financial or otherwise) of the Borrower, except, in the case of clause (ii),
where such litigation, proceeding, inquiry or other action could not reasonably
be expected to have a Material Adverse Effect.
          (c) The Borrower shall have paid (i) all reasonable legal fees of the
Administrative Agent in connection with the negotiation, preparation, execution
and delivery of the Loan Documents and (ii) the fees payable under the Fee
Letter and the expenses payable by the Borrower as provided in the expense
reimbursement letter dated April 17, 2006, by the

- 56 -



--------------------------------------------------------------------------------



 



Borrower to BofA, and all other fees referred to in this Agreement that are
required to be paid on the Closing Date.
          (d) Except for the filing of the financing statements under the UCC
necessary to perfect the Lien in the Collateral, no consent or authorization of,
filing with or other act by or in respect of any Governmental Authority or any
other Person is required to be made by the Borrower in connection with the
execution, delivery, performance, validity or enforceability of this Agreement,
the Notes or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby or the continuing operations of the Borrower
following the consummation of such transactions.
          (e) The Borrower shall be in compliance with all Requirements of Law
and its Material Contracts, other than such noncompliance that could not
reasonably be expected to have a Material Adverse Effect.
          (f) The Liens in favor of the Administrative Agent relating to the
Collateral shall have been duly perfected and shall constitute first priority
Liens, and the Collateral shall be free and clear of all Liens other than Liens
in favor of the Administrative Agent and Permitted Liens.
          (g) After giving effect to all Loans to be made and Letters of Credit
to be issued on the Closing Date, the Excess Availability plus the Borrower’s
cash and Cash Equivalents shall exceed $200,000,000 on the Closing Date.
Contemporaneously with the delivery of the executed signature pages to this
Agreement by BofA to the Borrower, the conditions set forth in this Section 5.1
shall be and be deemed to be either satisfied or waived.
     SECTION 5.2 Conditions Precedent to Each Loan. The Administrative Agent,
Issuing Bank and Lenders shall not be required to fund any Loans, arrange for
issuance of any Letters of Credit or grant any other accommodation to or for the
benefit of the Borrower, unless the following conditions are satisfied:
          (a) all representations and warranties contained in this Agreement
(other than any representations and warranties that relate solely to another
date, as specified in any of the subparagraphs of Section 6.1 containing such
representations, in which case such representations and warranties shall have
been true and correct in all material respects as of such other date) shall be
true and correct in all material respects on and as of the date of such Loan as
if then made;
          (b) no Default or Event of Default shall have occurred and be
continuing or would result from the making of the requested Loan as of the date
of such request; and
          (c) with respect to issuance of a Letter of Credit, the LC Conditions
shall be satisfied.

- 57 -



--------------------------------------------------------------------------------



 



Each request (or deemed request) by the Borrower for funding of a Loan, issuance
of a Letter of Credit or grant of an accommodation shall constitute a
representation by the Borrower that the foregoing conditions are satisfied on
the date of such request. During the period from the date of such request to the
date of such funding, issuance or grant, the Borrower shall promptly notify the
Administrative Agent if any of the foregoing conditions is no longer satisfied.
     SECTION 5.3 Limited Waiver of Conditions Precedent. If the Administrative
Agent, Issuing Bank or Lenders fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation when any conditions precedent
are not satisfied (regardless of whether the lack of satisfaction was known or
unknown to the Administrative Agent at the time), it shall not operate as a
waiver of the right of the Administrative Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding, issuance or grant; provided, however, to the extent the lack
of satisfaction was known to the Administrative Agent at the time of such
funding, issuance or grant, such failure of conditions, at the time shall not,
in and of itself, constitute a Default or Event of Default.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     SECTION 6.1 Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the date hereof as follows:
          (a) Organization, Good Standing and Qualification. The Borrower (i) is
a corporation duly organized, validly existing and in good standing under the
laws of Delaware, (ii) has the corporate power and authority to own its
Properties and to transact the businesses in which it presently is engaged and
(iii) is duly qualified, authorized to do business and in good standing in each
jurisdiction where it presently is engaged in business, except to the extent
that the failure to so qualify or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Schedule 6.1(a) specifies all
jurisdictions in which the Borrower is qualified to do business as a foreign
corporation as of the Closing Date.
          (b) Locations of Offices, Records and Collateral. As of the date
hereof: the address of the principal place of business and chief executive
office of the Borrower is, and the books and records of the Borrower and all of
its chattel paper and records of Receivables are maintained exclusively in the
possession of the Borrower at, the addresses specified in Schedule 6.1(b), and
there is no location at which the Borrower maintains any Collateral other than
the locations specified for it in Schedule 6.1(b).
          (c) Authority. It has the requisite corporate power and authority to
execute, deliver and perform its obligations under each of the Loan Documents to
which it is a party. All corporate action necessary for the execution, delivery
and performance by it of the Loan Documents to which it is a party (including
the consent of shareholders where required) has been taken.
          (d) Enforceability. This Agreement is, and when executed and
delivered, each other Loan Document to which it is a party, will be, the legal,
valid and binding obligation of the

- 58 -



--------------------------------------------------------------------------------



 



Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by (i) bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) general principles of equity.
          (e) No Conflict. The execution, delivery and performance by it of each
Loan Document to which it is a party do not and will not contravene (i) any of
the Governing Documents of the Borrower, (ii) any Applicable Law the breach of
which could reasonably be expected to have a Material Adverse Effect, or
(iii) any Material Contract and will not result in the imposition of any Liens
upon any of its Properties, except in favor of the Administrative Agent.
          (f) Consents and Filings. No consent, authorization or approval of, or
filing with or other act by, any shareholders of the Borrower, any Governmental
Authority or any other Person is required to be made by the Borrower in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or any other Loan Document, the consummation of the
transactions contemplated hereby or thereby or the continuing operations of the
Borrower following such consummation, except for the filing of financing
statements under the UCC.
          (g) Subsidiaries. As of the date hereof, the capital stock of the
Borrower’s Subsidiaries is owned by the Persons and in the amounts specified in
Schedule 6.1(g).
          (h) Solvency. It is Solvent and will be Solvent upon the completion of
all transactions contemplated to occur on or before the Closing Date (including
the Loans to be made on the Closing Date).
          (i) Financial Data. It has provided to the Administrative Agent
complete and accurate copies of its annual unaudited consolidated Financial
Statements for the Fiscal Year ended December 31, 2005, and unaudited
consolidated Financial Statements for the three-month period ended March 31,
2006. Such Financial Statements have been prepared in accordance with GAAP,
consistently applied throughout the periods involved, and fairly present the
financial position, results of operations and cash flows of the Borrower and its
Subsidiaries for each of the periods covered (except, in the case of the
unaudited Financial Statements, (i) for normal year-end adjustments and (ii) the
absence of footnotes). During the period from March 31, 2006 to and including
the date hereof, there has been no sale, transfer or other disposition by the
Borrower of any material part of its business or property and no purchase or
other acquisition of any business or property (including any capital stock of
any other Person) material in relation to the financial condition of the
Borrower at March 31, 2006. Since March 31, 2006 through the date of this
Agreement, (i) there has been no change, occurrence, development or event which
has had or could reasonably be expected to have a Material Adverse Effect not
previously disclosed by the Borrower to the Administrative Agent and (ii) none
of the capital stock of the Borrower has been redeemed, retired, purchased or
otherwise acquired for value by the Borrower.
          (j) Affiliate Transactions. The Borrower is not a party to or bound by
any agreement or arrangement (whether oral or written) relating to any of the
Collateral to which any

- 59 -



--------------------------------------------------------------------------------



 



Affiliate of the Borrower is a party except (i) in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower and
(ii) upon fair and reasonable terms no less favorable to the Borrower than it
could obtain in a comparable arm’s-length transaction with an unaffiliated
Person.
          (k) No Joint Ventures or Partnerships. Except as set forth in Schedule
6.1(k), as of the date hereof, it is not engaged in any joint venture or
partnership with any other Person.
          (l) Corporate Names. Except as set forth in Schedule 6.1(l), during
the five years prior to the date of this Agreement, the Borrower has not been
known by or used any other corporate name except for its name as set forth in
the introductory paragraph and on the signature page of this Agreement, which is
the exact correct legal name of the Borrower.
          (m) No Actual or Pending Material Modification of Business. As of the
date of this Agreement, there exists no actual or, to the best of the Borrower’s
knowledge after due inquiry, threatened termination, cancellation or limitation
of, or any modification or change in, the business relationship of the Borrower
with any customer or group of customers which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
          (n) Investment Company. It is not an “investment company,” or a
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended. Neither the
making of any Loans or the application of the proceeds or repayment thereof by
the Borrower, nor the consummation of the other transactions contemplated by
this Agreement or the other Loan Documents, will violate any provision of such
Act or any rule, regulation or order of the Securities and Exchange Commission
thereunder.
          (o) Margin Stock. It does not own any “margin stock” as that term is
defined in Regulation U of the Federal Reserve Board.
          (p) Taxes and Tax Returns. Except as specified in Schedule 6.1(p),
               (i) it has properly completed and timely filed all material
income tax returns it is required to file. The information filed is complete and
accurate in all material respects;
               (ii) all taxes, assessments, fees and other governmental charges
for periods beginning prior to the date hereof, which involve an amount in
excess of $1,000,000 in the aggregate, have been timely paid (or, if not yet
due, adequate reserves therefore have been established) by it and the Borrower
has no material liability for taxes in excess of the amounts so paid or reserves
so established;
               (iii) no deficiencies for taxes have been claimed, proposed or
assessed by any taxing or other Governmental Authority against the Borrower and
no tax Liens have been filed with respect thereto against any of the Collateral
that involve an amount in excess of $1,000,000 in the aggregate. There are no
pending or threatened audits, investigations or claims for or relating to any
liability of the Borrower for taxes and there are no matters under discussion

- 60 -



--------------------------------------------------------------------------------



 



with any Governmental Authority which could result in an additional liability
for taxes, which involve taxes in excess of $1,000,000 in the aggregate. The
federal income tax returns of the Borrower have never been audited by the
Internal Revenue Service. No extension of a statute of limitations relating to
taxes, assessments, fees or other governmental charges is in effect with respect
to the Borrower; and
               (iv) it is not a party to, and has no obligations under, any
written tax sharing agreement or agreement regarding payments in lieu of taxes.
          (q) No Judgments or Litigation. Except for the matters referred to in
Schedule 6.1(q), no judgments, orders, writs or decrees are outstanding against
it, nor is there now pending or, to its knowledge, threatened litigation,
contested claim, investigation, arbitration, or governmental proceeding by or
against the Borrower that (i) individually or in the aggregate could reasonably
be expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Agreement, the Notes, any other
Loan Document or the consummation of the transactions contemplated hereby or
thereby.
          (r) No Other Indebtedness. On the Closing Date and after giving effect
to the transactions contemplated hereby, it has no Indebtedness other than
(i) Indebtedness reflected in the Financial Statements delivered under
Section 5.1(a)(vii) to the extent required by GAAP to be included therein or in
footnotes thereto, or (ii) as set forth in Schedule 6.1(r).
          (s) Compliance with Laws. The Borrower is not in default under any
term of any Applicable Law other than any default which, when taken together
with all other similar defaults, could not reasonably be expected to have a
Material Adverse Effect. No Person who owns a controlling interest in or
otherwise controls the Borrower is (A) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control (“OFAC”), Department of the Treasury, or any other similar list
maintained by the OFAC under any authorizing statute, Executive Order or
regulation or (B) a Person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any similar Executive Order (a Person described in (A) or (B), a “Blocked
Person”). The Borrower is in compliance with all applicable Bank Secrecy Act
(“BSA”) laws and regulations on BSA compliance and on the prevention and
detection of money laundering violations. The Borrower acknowledges that each of
the Administrative Agent and the Lenders have notified the Borrower that the
Administrative Agent and the Lenders are required, under the USA Patriot Act, 31
U.S.C. Section 5318 (the “PATRIOT Act”), to obtain, verify and record
information that identifies the Borrower including the name and address of the
Borrower and such other information that will allow the Administrative Agent and
the Lenders to identify the Borrower in accordance with the PATRIOT Act.
          (t) Rights in Collateral; Priority of Liens. All of the Collateral of
the Borrower is owned or leased by it free and clear of any and all Liens in
favor of third parties, other than Liens in favor of the Administrative Agent
and Permitted Liens. Upon the proper filing of financing statements under the
UCC, the Liens granted by the Borrower under this Agreement constitute valid,
enforceable and perfected first priority Liens on the Collateral.

- 61 -



--------------------------------------------------------------------------------



 



          (u) ERISA. No ERISA Event has occurred or, to the best knowledge of
the Borrower, is reasonably expected to occur that, when taken together with all
other ERISA Events and ERISA Events that, to the best knowledge of the Borrower,
are reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
          (v) Labor Matters. There are no existing or, to the Borrower’s
knowledge, threatened strikes, lockouts or other disputes relating to any
collective bargaining or similar agreement to which the Borrower is a party
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          (w) Compliance with Environmental Laws. (i) It is not the subject of
any judicial or administrative proceeding or investigation relating to the
violation of any Environmental Law or asserting potential liability arising from
the release or disposal by any Person of any Hazardous Materials, (ii) it has
not received from any Governmental Authority or other Person any notice, order,
stipulation or directive under any Environmental Law, nor is it aware of any
pending discussions within any Governmental Authority, concerning the treatment,
storage, disposal, spill or release or threatened release of any Hazardous
Materials at, on, beneath or adjacent to Property owned or leased by it, or the
release or threatened release at any other location of any Hazardous Material
generated, used, stored, treated, transported or released by or on behalf of the
Borrower, (iii) during the period that Affiliates of Carl C. Icahn have
controlled the Borrower, it has disposed of all its waste in accordance with all
Applicable Laws and it has not improperly stored or disposed of any waste at,
on, beneath or adjacent to any of its Property, (iv) it has no knowledge of any
actual or potential liability for any release of any Hazardous Materials, and
there has been no spill or release of any Hazardous Materials at any of its
Property in violation of Environmental Laws, (v) all of its Property (including
its Equipment) is free, and has at all times been free, of Hazardous Materials,
except as such materials may be part of such Equipment, and underground storage
tanks and (vi) to the knowledge of the Borrower, none of its Property has ever
been used as a waste disposal site, whether registered or unregistered, where
any of the foregoing matters referred to in clauses (i) through (vi) above could
reasonably be expected to have a Material Adverse Effect.
          (x) Licenses and Permits. It has obtained and holds in full force and
effect all franchises, licenses, leases, permits, certificates, authorizations,
qualifications, easements, rights of way and other rights and approvals which
are necessary or advisable for the operation of its business as presently
conducted and as proposed to be conducted, except where the failure to possess
any of the foregoing (individually or in the aggregate) could not reasonably be
expected to have a Material Adverse Effect.
          (y) Government Regulation. It is not subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or any other Requirement of Law that limits its ability
to incur Indebtedness or to consummate the transactions contemplated by this
Agreement and the other Loan Documents.
          (z) Business Plan. The Business Plan delivered to the Administrative
Agent on the Closing Date and in accordance with Section 5.1(a)(xi) was prepared
in good faith on the basis of reasonable assumptions which were fair in the
context of the conditions existing at the

- 62 -



--------------------------------------------------------------------------------



 



time of delivery thereof, and represented, at the time of delivery, the
Borrower’s best estimate of its future financial performance.
          (aa) As of the Closing Date, Schedule 2 (as the same may be amended or
supplemented from time to time) sets forth all of the deposit accounts
maintained by the Borrower, into which all Payment Items relating to any
Collateral will be deposited; the Borrower is the sole account holder of each
such deposit account and is not aware of any Person (other than the
Administrative Agent) having either a Lien or a dominion or “control” (within
the meaning of Section 9-104 of the UCC or any other provision of Applicable
Law) over any such deposit account or any Property deposited therein (other than
a Lien or control arising by operation of law in favor the depository bank in
which such deposit account is maintained); and the Borrower has instructed the
depositary bank to comply with instructions received by it from the
Administrative Agent, without further consent by the Borrower (other than any
deposit accounts specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of the Borrower’s
employees and other deposit accounts containing from time to time no more than
the $500,000 in the aggregate).
ARTICLE VII
COVENANTS OF THE BORROWER
     SECTION 7.1 Affirmative Covenants. Until termination of the Commitments and
Full Payment of the Obligations:
          (a) Corporate Existence. The Borrower shall (i) maintain its corporate
existence, (ii) maintain in full force and effect all material licenses, bonds,
franchises, leases, trademarks, qualifications and authorizations to do
business, and all material patents, contracts and other rights necessary or
advisable to the profitable conduct of its businesses, and (iii) continue in the
same lines of business as presently conducted by it.
          (b) Maintenance of Property. The Borrower shall keep all property
useful and necessary to its business in good working order and condition
(ordinary wear and tear excepted) in accordance with its past operating
practices, except to the extent that the failure to do so would not cause a
Material Adverse Effect.
          (c) Environmental Matters. The Borrower shall, and shall cause each of
its Subsidiaries to, conduct its business so as to comply in all material
respects with all applicable Environmental Laws including compliance in all
material respects with the terms and conditions of all permits and governmental
authorizations, provided that the Borrower shall not be deemed in violation
hereof if the Borrower’s failure to comply with any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.
          (d) Taxes. The Borrower shall pay, when due, (i) all Taxes,
assessments, and other governmental charges and levies imposed against it or any
of its Property and (ii) all lawful claims that, if unpaid, might by law become
a Lien upon its Property; provided, however, that, unless such tax assessment,
charge, levy or claim has become a Lien on any of the Property of

- 63 -



--------------------------------------------------------------------------------



 



the Borrower in excess of $1,000,000 in the aggregate for all such assessments,
charges, levies and claims, it need not be paid if it is being Properly
Contested.
          (e) Requirements of Law. The Borrower shall comply with all Applicable
Law, including all applicable federal, state, local or foreign laws and
regulations, including those relating to environmental and employee matters
(including the collection, payment and deposit of employees’ income,
unemployment, Social Security and Medicare hospital insurance taxes) and with
respect to pension liabilities, provided that the Borrower shall not be deemed
in violation hereof if the Borrower’s failure to comply with any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.
          (f) Insurance. The Borrower shall maintain public liability insurance,
business interruption insurance, third party property damage insurance and
replacement value insurance on its assets (including the Collateral) under such
policies of insurance, with such insurance companies, in such amounts and
covering such risks as are in effect (and copies of which have been provided to
the Administrative Agent) immediately before the Closing Date or as subsequently
take effect which contain terms customary in the industry and are issued by
insurance companies reasonably satisfactory to the Administrative Agent, all of
which policies covering the Collateral shall name the Administrative Agent as an
additional insured and the lender loss payee in case of loss, and contain other
provisions as the Administrative Agent may reasonably require to protect fully
the Administrative Agent’s interest in the Collateral and any payments to be
made under such policies.
          (g) Books and Records; Inspections. The Borrower shall (i) maintain
books and records (including computer records and programs) of account
pertaining to the assets, liabilities and financial transactions of the Borrower
in such detail, form and scope as is consistent with good business practice and
(ii) provide the Administrative Agent and its agents access to the premises of
the Borrower at any time and from time to time, during normal business hours and
upon reasonable notice under the circumstances, and at any time after the
occurrence and during the continuance of a Default or Event of Default, for the
purposes of (A) inspecting and verifying the Collateral, (B) inspecting and
copying (at the Borrower’s expense) any and all records pertaining thereto, and
(C) discussing the affairs, finances and business of the Borrower with any
officer, employee or director thereof or with the Auditors, all of whom are
hereby authorized to disclose to the Administrative Agent and the Lenders all
financial statements, work papers, and other information relating to such
affairs, finances or business. The Borrower shall reimburse the Administrative
Agent for the reasonable travel and related expenses of the Administrative
Agent’s employees (unless the Administrative Agent has employed outside
accountants for the purposes specified in this sentence) or, at the
Administrative Agent’s option, of such Agent Professionals retained by the
Administrative Agent to verify or inspect Collateral and the records or
documents related thereto (I) up to three times in any twelve-month period (and
more frequently in the Administrative Agent’s discretion at any time that an
Event of Default has occurred and is continuing), (II) in connection with the
inspection of any Inventory acquired from another Person other than in the
Ordinary Course of Business if the value thereof is greater than $5,000,000, and
(III) an Inventory Appraisal at any time that Excess Availability is less than
$75,000,000, or if requested by the Borrower. If the Administrative Agent’s own
employees are used, the Borrower shall also pay the Administrative Agent’s
customary per diem

- 64 -



--------------------------------------------------------------------------------



 



allowance (which is currently $850) plus the Administrative Agent’s related
costs and expenses, or, if outside accountants are used, the Borrower shall also
pay the Administrative Agent such sum as may be required to reimburse the
Administrative Agent for the expense thereof. All such Obligations may be
charged to the Loan Account or any other account of the Borrower with the
Administrative Agent or any of its Affiliates. The Borrower hereby authorizes
the Administrative Agent to communicate directly with the Auditors to disclose
to the Administrative Agent any and all financial information regarding the
Borrower including matters relating to any audit and copies of any letters,
memoranda or other correspondence related to the business, financial condition
or other affairs of the Borrower.
          (h) Notification Requirements. The Borrower shall timely give the
Administrative Agent the following notices and other documents:
          (i) Proceedings or Changes. Except with respect to the matters
referred to in Schedule 6.1(q), promptly, and in any event within ten Business
Days after an executive officer of the Borrower becomes aware of (A) any
proceeding including any proceeding the subject of which is based in whole or in
part on a commercial tort claim being instituted or threatened to be instituted
by or against the Borrower of which an executive officer of the Borrower has
knowledge in any federal, state, local or foreign court or before any commission
or other regulatory body (federal, state, local or foreign), which is reasonably
likely to have a Material Adverse Effect (B) any order, judgment or decree of
which an executive officer of the Borrower has knowledge, being entered against
the Borrower or any of its property or assets which is reasonably likely to have
a Material Adverse Effect, (C) any written notice or correspondence issued to
the Borrower of which an executive officer of the Borrower has knowledge by a
Governmental Authority warning, threatening or advising of the commencement of
any investigation involving the Borrower or any of its property or assets which
is reasonably likely to have a Material Adverse Effect.
          (ii) Environmental Matters. Promptly, and in any event within ten days
after an executive officer of the Borrower obtains knowledge of the receipt by
the Borrower thereof, copies of each (A) written notice that any violation of
any Environmental Law may have been committed or is about to be committed by the
Borrower which violation could reasonably be expected to result in liability or
involve remediation costs, which liability or remediation costs could reasonably
be expected to have a Material Adverse Effect, (B) written notice that any
administrative or judicial complaint or order has been filed or is about to be
filed against the Borrower alleging violations of any Environmental Law or
requiring the Borrower to take any action in connection with the release of
toxic or Hazardous Materials into the environment which violation or action
could reasonably be expected to result in liability or involve remediation
costs, which liability or remediation costs could reasonably be expected to have
a Material Adverse Effect, (C) written notice from a Governmental Authority or
other Person alleging that the Borrower may be liable or responsible for costs
associated with a response to or cleanup of a release of a Hazardous Material
into the environment or any damages caused thereby which costs or damages could
reasonably be expected to have a Material Adverse Effect, or (D) Environmental
Law adopted, enacted or issued after the date hereof of which the Borrower
becomes aware which could reasonably be expected to have a Material Adverse
Effect.

- 65 -



--------------------------------------------------------------------------------



 



          (i) Casualty Loss. The Borrower shall (i) provide written notice to
the Administrative Agent, within ten Business Days after an executive officer of
the Borrower obtains knowledge of any material damage to, the destruction of or
any other material loss to any material amount of the Borrower’s Inventory (or
Equipment), together with a statement of the amount of the damage, destruction,
loss or diminution in value (a “Casualty Loss”) and (ii) diligently file and
prosecute its claim for any award or payment in connection with a Casualty Loss.
          (j) Qualify to Transact Business. The Borrower shall, and shall cause
each of its Subsidiaries to, qualify to transact business as a foreign
corporation, limited partnership or limited liability company, as the case may
be, in each jurisdiction where the nature or extent of its business or the
ownership of its property requires it to be so qualified or authorized and where
failure to qualify or be authorized could reasonably be expected to have a
Material Adverse Effect.
          (k) Financial Reporting. The Borrower shall deliver to the
Administrative Agent the following:
               (i) Annual Financial Statements. (A)(1) promptly after their
becoming available, the annual audited consolidated and unaudited consolidating
Financial Statements of WPI and its Subsidiaries (including the Borrower) for
the Fiscal year ended December 31, 2005 (which may contain Qualifications);
(2) the Auditors’ opinion with respect to such audited Financial Statements; and
(B) 90 days after the end of each Fiscal Year, beginning with the Fiscal Year
ended December 31, 2006, (1) the annual audited consolidated and unaudited
consolidating Financial Statements of WPI and its Subsidiaries (including the
Borrower); (2) a comparison in reasonable detail to the prior Fiscal Year’s
audited Financial Statements; and (3) the Auditors’ opinion with respect to such
audited Financial Statements, without Qualification; provided, however, that in
lieu of the annual audited Financial Statements of WPI and its Subsidiaries for
any Fiscal Year, the Borrower may deliver annual audited Financial Statements of
the Borrower and the Auditors’ opinion with respect to such audited Financial
Statements, without Qualification.
               (ii) Business Plan. Not later than 90 days after the end of each
Fiscal Year of the Borrower, the Business Plan of the Borrower for the one-year
period commencing with the following Fiscal Year.
               (iii) Monthly Financial Statements and Compliance Certificate.
Not later than thirty days after the end of each Fiscal Month (or 45 days in the
case of a Fiscal Month at the end of a Fiscal Quarter, and 90 days in the case
of a Fiscal Month at the end of a Fiscal Year), beginning for this purpose and
for the purpose of the other subparagraphs of this Section 7.1(k), with the
Fiscal Month of May, 2006, (A) the Borrower’s interim consolidated Financial
Statements as of the end of such Fiscal Month and for the Fiscal Year to date
and (B) a compliance certificate, substantially in the form of Exhibit E (a
“Compliance Certificate”), signed on behalf of the Borrower by a Responsible
Officer of the Borrower.

- 66 -



--------------------------------------------------------------------------------



 



               (iv) Borrowing Base Certificate. Monthly, not later than the
twenty days after the end of each Fiscal Month, a borrowing base certificate,
substantially in the form of Exhibit I, detailing the Eligible Receivables and
the Eligible Inventory, containing a calculation of availability, as of the last
day of (or for) the preceding Fiscal Month, which shall be prepared by or under
the supervision of the Chief Financial Officer of the Borrower and certified by
the Borrower pursuant to a certificate signed on its behalf by a Responsible
Officer (a “Borrowing Base Certificate”), provided that, at any time that Excess
Availability is less than 20% of the Aggregate Commitments, the Administrative
Agent may require Borrowing Base Certificates to be delivered as frequently as
it determines is necessary or desirable in its sole discretion (which may be as
frequently as daily for Receivables but no more frequently than monthly for
Inventory). The calculation of Eligible Inventory by Borrower in the Borrowing
Base Certificate as of the end of a Fiscal Year is subject to normal year-end
audit adjustments.
               (v) Agings. Monthly, not later than the twentieth day after the
end of each Fiscal Month, agings of the Borrower’s Receivables and, if requested
by the Administrative Agent in its discretion, accounts payable as of the last
day of the preceding Fiscal Month.
               (vi) PATRIOT Act Information. In compliance with the PATRIOT Act
and CFR Part 103.121, when requested by the Administrative Agent, the Borrower
shall provide to the Administrative Agent certain information relating to the
Borrower that the Administrative Agent or the Lenders may be required to obtain
and keep on file, including the Borrower’s name, address and copies of various
identifying documents.
     SECTION 7.2 Negative Covenants. Until termination of the Commitments and
Payment in Full of the Obligations:
          (a) Deposit Accounts. The Borrower will not establish or maintain any
deposit account in which proceeds of Collateral are on deposit unless the
Administrative Agent shall have received a Deposit Account Control Agreement,
duly executed by the Borrower and the applicable depository bank, covering such
deposit account other than deposit accounts containing from time to time no more
than $500,000 in the aggregate. The Borrower shall promptly notify the
Administrative Agent of any additional deposit account opened and any deposit
account that is closed, and will amend Schedule 2 to reflect such addition or
deletion. Notwithstanding anything to the contrary contained in this Agreement,
if the Borrower shall cause any proceeds of Property not constituting Collateral
to be applied to the Obligations owed to a Lender, without the knowledge of such
Lender as to the source of such proceeds at the time of such application, then
such Lender shall have no obligation to refund or disgorge any of such proceeds.
          (b) Use of Proceeds. The Borrower will not (i) use any portion of the
proceeds of any Loan in violation of Section 2.4 or for the purpose of
purchasing or carrying any “margin stock” (as defined in Regulation U of the
Federal Reserve Board) in any manner which violates the provisions of
Regulation T, U or X of the Federal Reserve Board or for any other purpose in
violation of any applicable statute or regulation, or of the terms and
conditions of this Agreement, (ii) take, or permit any Person acting on its
behalf to take, any action which could reasonably be expected to cause this
Agreement or any other Loan Document to violate any

- 67 -



--------------------------------------------------------------------------------



 



regulation of the Board of Governors, or (iii) to fund any operations or finance
any investments or activities in, or to make payments to, a Blocked Person.
          (c) Investments. The Borrower will not, directly or indirectly, at any
time use any funds included in the Collateral to make any Investment in any
Person (whether in cash, securities or other property of any kind) other than
(i) Investments in Cash Equivalents, (ii) so long as no Event of Default is
continuing, Investments in entities of the Borrower owns, directly or
indirectly, at least 50% of the equity interests therein, (iii) its existing
Investments in Indus Home Limited, and (iv) other Investments in an aggregate
amount less than or equal to $5,000,000 in the aggregate at any one time
outstanding; provided, however, that this covenant shall not limit or restrict
any Investments by any Subsidiary.
          (d) Indebtedness. The Borrower shall not, directly or indirectly, at
any time create, incur or assume or permit to exist any Indebtedness, other than
(i) the Indebtedness incurred hereunder; (ii) purchase money Indebtedness or
Capitalized Lease Obligations, in each case with respect to Equipment or Real
Property, not exceeding $30,000,000 in aggregate principal amount at any one
time outstanding; (iii) unsecured Indebtedness not exceeding $200,000,000 in
aggregate principal amount at any one time outstanding and provided that the
aggregate principal amount of all such Indebtedness that the Borrower is
required to pay (whether upon maturity, as sinking fund payments, by mandatory
redemption or otherwise) in any Fiscal Year does not exceed $25,000,000;
(iv) existing Indebtedness set forth on Schedule 6.1(r), and (v) Refinancing
Debt with respect to such existing Indebtedness; provided, however, that this
covenant shall not limit or restrict the creation, incurrence or assumption of
any Indebtedness by any Subsidiary.
          (e) Liens, Etc. The Borrower shall not incur or assume any Lien on or
with respect to any of the Collateral, other than Permitted Liens.
          (f) Dividends, Stock Redemptions, Distributions, Etc. The Borrower
shall not directly or indirectly, pay any dividends or distributions on,
purchase or redeem any shares of any class of its capital stock or other equity
interests or any warrants, options or rights to purchase any such capital stock
or other equity interests, whether now or hereafter outstanding (“Stock”), or
make any other distribution in respect thereof (except for stock dividends).
          (g) Acquisition of Stock or Assets. The Borrower shall not acquire or
commit or agree to acquire any stock, securities or assets of any other Person
other than acquisitions which, after giving effect thereto, would not have a
Material Adverse Effect and otherwise would not result in a Default or an Event
of Default.
          (h) Capital Expenditures. The Borrower shall not make Capital
Expenditures exceeding in any Fiscal Year the sum of (i) $25,000,000 plus
(ii) the excess of such amount over the amount of Capital Expenditures made by
the Borrower in any prior Fiscal Year, beginning with the Fiscal Year ended
December 31, 2006.
     Notwithstanding the foregoing, however, the Borrower shall not be precluded
from effecting any of the transactions referred to in Sections 7.2(c), 7.2(f),
7.2(g) and 7.2(h) if Excess

- 68 -



--------------------------------------------------------------------------------



 



Availability, after giving effect to any such transaction, is not less than 20%
of the aggregate Commitments as of the time of determination such 20% amount
will (i) be reduced to 14% of such aggregate Commitments upon the Administrative
Agent’s receipt of evidence reasonably satisfactory to it that (A) after giving
effect to the final resolution of the Appeal whether by settlement or the entry
of a final, non-appealable order with respect thereto, Carl C. Icahn and/or the
Related Parties are the Beneficial Owners, directly or indirectly, of at least
50% of the voting stock of the Borrower or otherwise controls the Borrower and
(B) the Borrower has received net cash proceeds of not less than $90,000,000
from the sale of equity interests in the Borrower after the Closing Date, and
(ii) be increased to 26% after the occurrence and during the continuance of a
Change of Control.
ARTICLE VIII
EVENTS OF DEFAULT
     SECTION 8.1 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default”:
          (a) the Borrower shall fail to pay (i) any principal of or interest on
the Loans or any of the LC Obligations when due, whether at stated maturity, by
acceleration, or otherwise, or (ii) any other Obligations within twenty days of
demand therefor (or in the case of Unused Line Fees or the fronting fee payable
with respect to Letters of Credit, three Business Days after the due date
thereof); or
          (b) the Borrower shall (i) default in the performance or observance of
any agreement, covenant, condition, provision or term contained in Section 2.4,
7.1(a)(i), 7.1(f), 7.1(g)(ii), 7.1(h)(i) (to the extent that such default is not
curable) or 7.2 hereof; or (ii) default in the performance or observance of any
agreement, covenant, condition, provision or term contained in this Agreement or
any other Loan Document (other than those referred to in Sections 8.1(a) and
(b)(i)) and such failure continues for a period of thirty days (or, in the case
of a curable default under Section 7.2, fifteen days) from the earlier of the
date on which (A) the Borrower has received notice of such failure in accordance
with Section 10.1 and (B) a Responsible Officer of the Borrower has knowledge of
such failure or (except for a default under Section 7.2), if such default is
capable of being cured and the Borrower has undertaken to cure such default
within such thirty-day period and is diligently prosecuting and pursuing such
cure thereafter, such failure continues for a period of sixty days from such
date of initial notice or knowledge; or
          (c) the Borrower shall dissolve, wind up or otherwise cease to conduct
its business; or
          (d) the Borrower shall become the subject of an Insolvency Event; or
          (e) (i) the Borrower shall fail to make any payment (whether of
principal, interest or otherwise and regardless of amount) in respect of any
Material Indebtedness when due (whether at scheduled maturity or by required
prepayment, acceleration, demand or otherwise), or (ii) any event or condition
occurs that results in any Material Indebtedness becoming due prior

- 69 -



--------------------------------------------------------------------------------



 



to its scheduled maturity or that enables or permits the holder or holders (or a
trustee or agent on behalf of such holder or holders) to declare any Material
Indebtedness to be due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; or
          (f) any representation or warranty made by the Borrower under or in
connection with any Loan Document or amendment or waiver thereof, or in any
Financial Statement, report or certificate delivered in connection therewith,
shall prove to have been incorrect in any material respect when made or deemed
made; or
          (g) any judgment or order for the payment of money which, when taken
together with all other judgments and orders rendered against the Borrower,
exceeds $10,000,000 (net of any insurance coverage therefor acknowledged in
writing by the insurer), in the aggregate shall be rendered against the Borrower
and (i) enforcement proceedings shall have been commenced by a judgment creditor
upon such judgment or order, or (ii) there shall be 30 days, whether or not
consecutive days, during which a stay of enforcement of any such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
          (h) any material covenant, agreement or obligation of the Borrower
contained in or evidenced by any of the Loan Documents shall cease to be
enforceable in any material respect, or shall be determined to be unenforceable
in any material respect, in accordance with its terms; or the Borrower shall
deny or disaffirm its obligations under any of the Loan Documents or any Liens
granted in connection therewith or shall otherwise challenge any of its
obligations under any of the Loan Documents.
     SECTION 8.2 Acceleration, Termination and Demand Rights. During the
continuance of an Event of Default, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent to enforce its claims against the Borrower:
          (a) Acceleration. To declare all Obligations immediately due and
payable (except with respect to any Event of Default with respect to the
Borrower specified in Section 8.1(d), in which case all Obligations shall
automatically become immediately due and payable) without presentment, demand,
protest or any other action or obligation of the Administrative Agent or any
Lender.
          (b) Termination of Commitments. To declare the Commitments immediately
terminated (except with respect to any Event of Default with respect to the
Borrower set forth in Section 8.1(d), in which case the Commitments shall
automatically terminate) and, at all times thereafter, any Loan made by a Lender
or the Administrative Agent shall be in such Lender’s or the Administrative
Agent’s sole and absolute discretion and none of the other Lenders shall have
any obligation with respect thereto. Notwithstanding any such termination, until
all Obligations shall have been fully and indefeasibly paid and satisfied, the
Administrative Agent shall retain all security in existing and future
Receivables included in the Collateral and existing and future Inventory of the
Borrower and all other Collateral held by it hereunder.
     SECTION 8.3 Other Remedies.

- 70 -



--------------------------------------------------------------------------------



 



          (a) During the continuance of an Event of Default, the Administrative
Agent shall have all rights and remedies with respect to the Obligations and the
Collateral under Applicable Law and the Loan Documents, and the Administrative
Agent may do any or all of the following:
               (i) remove for copying all documents, instruments, files and
records (including the copying of any computer records) relating to the
Borrower’s Receivables or use (at the expense of the Borrower) such supplies or
space of the Borrower at the Borrower’s places of business necessary to
administer, enforce and collect such Receivables including any supporting
obligations;
               (ii) accelerate or extend the time of payment, compromise, issue
credits, or bring suit on the Borrower’s Receivables (in the name of the
Borrower or the Administrative Agent) and otherwise administer and collect such
Receivables;
               (iii) sell, assign and deliver the Borrower’s Receivables with or
without advertisement, at public or private sale, for cash, on credit or
otherwise, subject to Applicable Law; and
               (iv) foreclose the Liens created pursuant to the Loan Documents
by any available procedure, or take possession of any or all of the Collateral,
without judicial process and enter any premises where any Collateral may be
located for the purpose of taking possession of or removing the same.
          (b) The Administrative Agent may bid or become a purchaser at any
sale, free from any right of redemption, which right is expressly waived by the
Borrower. If notice of intended disposition of any Collateral is required by
law, it is agreed that ten days’ notice shall constitute reasonable
notification. The Borrower will assemble the Collateral in its possession and
make it available at such locations as the Administrative Agent may specify,
whether at the premises of the Borrower or elsewhere, and will make available to
the Administrative Agent the premises and facilities of the Borrower for the
purpose of the Administrative Agent’s taking possession of or removing the
Collateral or putting the Collateral in saleable form. The Administrative Agent
may sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Administrative Agent may deem commercially
reasonable. The Administrative Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Borrower hereby
grants the Administrative Agent a license, during the continuation of an Event
of Default, to enter and occupy any of the Borrower’s leased or owned premises
and facilities, without charge, to exercise any of the Administrative Agent’s
rights or remedies.
     SECTION 8.4 License for Use of Software and Other Intellectual Property.
The Borrower hereby grants to the Administrative Agent a license or other right
to use, during the

- 71 -



--------------------------------------------------------------------------------



 



continuation of an Event of Default, without charge, all computer software
programs, data bases, processes, trademarks, tradenames, copyrights, labels,
trade secrets, service marks, advertising materials and other rights, assets and
materials used by the Borrower in connection with its businesses or in
connection with the Collateral, but only to the extent such rights are
assignable by the Borrower and the Borrower is not prohibited by any agreement
or Applicable Law from making such assignment.
     SECTION 8.5 No Marshalling; Deficiencies; Remedies Cumulative. The
Administrative Agent shall have no obligation to marshal any Collateral or to
seek recourse against or satisfaction of any of the Obligations from one source
of Collateral or from the Borrower before seeking recourse against or
satisfaction from another source of Collateral or from the Borrower. The net
cash proceeds resulting from the Administrative Agent’s exercise of any of the
foregoing rights to liquidate all or substantially all of the Collateral,
including any and all Collections (after deducting all of the Administrative
Agent’s expenses related thereto), shall be applied by the Administrative Agent
to such of the Obligations and in such order as the Administrative Agent shall
elect in its sole and absolute discretion, whether due or to become due. The
Borrower shall remain liable to the Administrative Agent and the Lenders for any
deficiencies, and the Administrative Agent and the Lenders in turn agree to
remit to the Borrower or its successor or assign any surplus resulting
therefrom. All of the Administrative Agent’s and the Lenders’ remedies under the
Loan Documents shall be cumulative, may be exercised simultaneously against any
Collateral and the Borrower or in such order and with respect to such Collateral
or the Borrower as the Administrative Agent may deem desirable, and are not
intended to be exhaustive.
     SECTION 8.6 Waivers. Except as may be otherwise specifically provided
herein or in any other Loan Document, the Borrower hereby waives, to the extent
permitted by law, any right to a judicial or other hearing with respect to any
action or prejudgment remedy or proceeding by the Administrative Agent to take
possession, exercise control over, or dispose of any item of Collateral in any
instance (regardless of where the same may be located) where such action is
permitted under the terms of this Agreement or any other Loan Document or by
Applicable Law or of the time, place or terms of sale in connection with the
exercise of the Administrative Agent’s rights hereunder and also waives any
bonds, security or sureties required by any statute, rule or other law as an
incident to any taking of possession by the Administrative Agent of any
Collateral. The Borrower also consents that the Administrative Agent may, during
the continuation of an Event of Default, enter upon any premises owned by or
leased to it without obligations to pay rent or for use and occupancy, through
self-help, without judicial process and without having first obtained an order
of any court. These waivers and all other waivers provided for in this Agreement
and the other Loan Documents have been negotiated by the parties, and the
Borrower acknowledges that it has been represented by counsel of its own choice,
has consulted such counsel with respect to its rights hereunder and has freely
and voluntarily entered into this Agreement and the other Loan Documents as the
result of arm’s-length negotiations.
     SECTION 8.7 Further Rights of the Administrative Agent.
          (a) Further Assurances. The Borrower shall do all things and shall
execute and deliver all documents and instruments reasonably requested by the
Administrative Agent to

- 72 -



--------------------------------------------------------------------------------



 



protect or perfect any Lien (and the priority thereof other than with respect to
Permitted Liens) of the Administrative Agent on the Collateral.
          (b) Insurance; Etc. If the Borrower shall fail to purchase or maintain
insurance (where applicable), or to pay any tax, assessment, governmental charge
or levy, except as the same may be otherwise permitted hereunder or which is
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP, or if any Lien
prohibited hereby shall not be paid in full and discharged or if the Borrower
shall fail to perform or comply with any other covenant, promise or obligation
to the Administrative Agent or the Lenders hereunder or under any other Loan
Document, the Administrative Agent may (but shall not be required to), if the
Borrower has not done so within ten (10) days after the Administrative Agent’s
written request, perform, pay, satisfy, discharge or bond the same for the
account of the Borrower, and all amounts so paid by the Administrative Agent or
the Lenders shall be treated as a Revolving Credit Loan, comprised of Base Rate
Advances hereunder and shall constitute part of the Obligations.
ARTICLE IX
THE AGENT
     SECTION 9.1 Appointment, Authority and Duties of the Administrative Agent.
          (a) Each Lender hereby irrevocably appoints and designates BofA as the
Administrative Agent to act as herein specified. The Administrative Agent may,
and each Lender by its acceptance of a Note and becoming a party to this
Agreement shall be deemed irrevocably to have authorized the Administrative
Agent to, enter into all Loan Documents to which the Administrative Agent is or
is intended to be a party and all amendments hereto and all Security Documents
at any time executed by the Borrower, for its benefit and the Pro Rata benefit
of Lenders and, except as otherwise provided in this Article IX, to exercise
such rights and powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such other rights and powers as are reasonably incidental
thereto. Each Lender agrees that any action taken by the Administrative Agent or
the Required Lenders in accordance with the provisions of this Agreement or the
other Loan Documents, and the exercise by the Administrative Agent or the
Required Lenders of any of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive right and authority to
(a) act as the disbursing and collecting agent for Lenders with respect to all
payments and collections arising in connection with this Agreement and the other
Loan Documents; (b) execute and deliver as the Administrative Agent each Loan
Document (including each Imported Goods Agreement) and accept delivery of each
such agreement by the Borrower or any other Person; (c) act as collateral agent
for Secured Parties for purposes of the perfection of all Liens and Liens
created by this Agreement or the Security Documents and, subject to the
direction of the Required Lenders, for all other purposes stated therein,
provided that the Administrative Agent hereby appoints, authorizes and directs
each Lender to act as a collateral sub-agent for the Administrative Agent and
the other Lenders for purposes of the perfection of all Liens and Liens with
respect to the Borrower’s deposit

- 73 -



--------------------------------------------------------------------------------



 



accounts maintained with, and all cash and Cash Equivalents held by, such
Lender; (d) subject to the direction of the Required Lenders, manage, supervise
or otherwise deal with the Collateral; and (e) except as may be otherwise
specifically restricted by the terms of this Agreement and subject to the
direction of the Required Lenders, exercise all remedies given to the
Administrative Agent with respect to the Borrower or any of the Collateral under
the Loan Documents relating thereto, Applicable Law or otherwise. The duties of
the Administrative Agent shall be ministerial and administrative in nature, and
the Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship with any Lender (or any Lender’s
participants). Unless and until its authority to do so is revoked in writing by
Required Lenders, the Administrative Agent alone shall be authorized to
determine whether any Receivables or Inventory constitute Eligible Receivables
or Eligible Inventory (basing such determination in each case upon the meanings
given to such terms in Section 1), or whether to impose or release any reserve,
and to exercise its own judgment in connection therewith, which determinations
and judgments, if exercised in good faith, shall exonerate the Administrative
Agent from any liability to Lenders or any other Person for any errors in
judgment.
          (b) The Administrative Agent (which term, as used in this sentence,
shall include reference to the Administrative Agent’s officers, directors,
employees, attorneys, agents and Affiliates and to the officers, directors,
employees, attorneys and agents of the Administrative Agent’s Affiliates) shall
not: (a) have any duties or responsibilities except those expressly set forth in
this Agreement and the other Loan Documents or (b) be required to take, initiate
or conduct any Enforcement Action (including any litigation, foreclosure or
collection proceedings hereunder or under any of the other Loan Documents)
except to the extent directed to do so in writing by the Required Lenders during
the continuance of any Event of Default. The conferral upon the Administrative
Agent of any right hereunder shall not imply a duty on the Administrative
Agent’s part to exercise any such right unless instructed to do so by the
Required Lenders in accordance with this Agreement.
          (c) The Administrative Agent may perform any of its duties by or
through its agents and employees and may employ one or more the Administrative
Agent Professionals and shall not be responsible for the negligence or
misconduct of any such the Administrative Agent Professionals selected by it
with reasonable care. Borrower shall promptly (and in any event, on demand)
reimburse the Administrative Agent for all reasonable expenses (including all
Extraordinary Expenses) incurred by the Administrative Agent pursuant to any of
the provisions hereof or of any of the other Loan Documents or in the execution
of any of the Administrative Agent’s duties hereby or thereby created or in the
exercise of any right or power herein or therein imposed or conferred upon it or
Lenders (excluding, however, general overhead expenses), and each Lender agrees
promptly to pay to the Administrative Agent, on demand, such Lender’s Pro Rata
share of any such reimbursement for expenses (including Extraordinary Expenses)
that is not timely made by the Borrower to the Administrative Agent.
          (d) The rights, remedies, powers and privileges conferred upon the
Administrative Agent hereunder and under the other Loan Documents may be
exercised by the Administrative Agent without the necessity of the joinder of
any other parties unless otherwise required by Applicable Law. If the
Administrative Agent shall request instructions from the

- 74 -



--------------------------------------------------------------------------------



 



Required Lenders with respect to any act or action (including the failure to
act) in connection with this Agreement or any of the other Loan Documents, the
Administrative Agent shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent shall have received
instructions from the Required Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any of the Loan Documents pursuant to
or in accordance with the instructions of the Required Lenders except for the
Administrative Agent’s own gross negligence or willful misconduct in connection
with any action taken by it. Notwithstanding anything to the contrary contained
in this Agreement, the Administrative Agent shall not be required to take any
action that is in its opinion contrary to Applicable Law or the terms of any of
the Loan Documents or that would in its reasonable opinion subject it or any of
its officers, employees or directors to personal liability.
          (e) The Administrative Agent shall promptly, upon receipt thereof,
forward to each Lender (i) copies of any significant written notices, reports,
certificates and other information received by the Administrative Agent from the
Borrower (but only if and to the extent the Borrower is not required by the
terms of the Loan Documents to supply such information directly to Lenders) and
(ii) copies of the results of any field audits or other examinations made or
prepared by or on behalf of the Administrative Agent with respect to the
Borrower or the Collateral (each, a “Report” and collectively, “Reports”).
     SECTION 9.2 Agreements Regarding Collateral and Examination Reports.
          (a) Lenders hereby irrevocably authorize the Administrative Agent to
release any Lien with respect to any Collateral (i) upon the termination of the
Commitments and Full Payment of the Obligations, (ii) with the written consent
of all Lenders, or (iii) in accordance with the provisions of Section 3.7
hereof. The Administrative Agent shall have no obligation whatsoever to any of
the Lenders to assure that any of the Collateral exists or is owned by the
Borrower or is cared for, protected or insured or has been encumbered, or that
the Administrative Agent’s Liens have been properly, sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority or to exercise any duty of care with respect to any of the Collateral.
          (b) The Administrative Agent and Lenders each hereby appoints each
other Lender as agent for the purpose of perfecting Liens (for the benefit of
Secured Parties) in any Collateral that, in accordance with the UCC or any other
Applicable Law, can be perfected only by possession. Should any Lender obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor,
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
          (c) Each Lender agrees that neither BofA nor the Administrative Agent
makes any representation or warranty as to the accuracy or completeness of any
Report and shall not be liable for any information contained in or omitted from
any such Report; agrees that the Reports are not intended to be comprehensive
audits or examinations and that BofA or the

- 75 -



--------------------------------------------------------------------------------



 



Administrative Agent or any other Person performing any audit or examination
will inspect only specific information regarding Obligations or the Collateral
and will rely significantly upon Borrower’s books and records as well as upon
representations of Borrower’ officers and employees; agrees to keep all Reports
confidential and strictly for its internal use and not to distribute the Reports
(or the contents thereof) to any Person (except to its Participants, attorneys,
accountants and other Persons with whom such Lender has a confidential
relationship) or use any Report in any other manner; and, without limiting the
generality of any other indemnification contained herein, agrees to hold the
Administrative Agent and any other Person preparing a Report harmless from any
action that the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any Loans or other
credit accommodations that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or its purchase of, a
loan or loans of the Borrower, and to pay and protect, and indemnify, defend and
hold the Administrative Agent and each other such Person preparing a Report
harmless from and against all claims, actions, proceedings, damages, costs,
expenses and other amounts (including attorneys’ fees) incurred by the
Administrative Agent and any such other Person preparing a Report as the direct
or indirect result of any third parties who might obtain all or any part of any
Report through the indemnifying Lender.
     SECTION 9.3 Reliance By The Administrative Agent. The Lenders agree the
Administrative Agent shall be entitled to rely, and shall be fully protected in
so relying, upon any certification, notice or other communication (including any
thereof by telephone, telex, telegram, telecopier message or cable) believed by
it to be genuine and correct and to have been signed, sent or made by or on
behalf of the proper Person or Persons, and upon advice and statements of the
Administrative Agent Professionals selected by the Administrative Agent. Without
limiting the generality of the foregoing, the Administrative Agent may rely upon
any Notice of Borrowing, LC Request, Notice of Conversion/Continuation or any
similar notice or request believed by the Administrative Agent to be genuine. As
to any matters not expressly provided for by this Agreement or any of the other
Loan Documents, the Administrative Agent shall in all cases be fully protected
in acting or refraining from acting hereunder and thereunder in accordance with
the instructions of the Required Lenders, and such instructions of the Required
Lenders and any action taken or failure to act pursuant thereto shall be binding
upon Lenders.
     SECTION 9.4 Action Upon Default. The Administrative Agent shall not be
deemed to have knowledge of the occurrence of a Default or an Event of Default
unless it has received written notice from a Lender or the Borrower specifying
the occurrence and nature of such Default or Event of Default. If the
Administrative Agent shall receive such a notice of a Default or an Event of
Default or shall otherwise acquire actual knowledge of any Default or Event of
Default, the Administrative Agent shall promptly notify Lenders and the
Administrative Agent may (and shall upon written direction of the Required
Lenders) take such action and assert such rights and remedies under this
Agreement and the other Loan Documents as the Administrative Agent shall deem
necessary or appropriate, or shall refrain from taking such action and asserting
such rights, as the Required Lenders shall direct in writing from time to time.
If any Lender shall receive a notice of a Default or an Event of Default or
shall otherwise acquire actual knowledge of any Default or Event of Default,
such Lender shall promptly notify the Administrative Agent and the other Lenders
in writing. As provided in Section 9.3, the Administrative Agent shall not

- 76 -



--------------------------------------------------------------------------------



 



be subject to any liability by reason of acting or refraining to act pursuant to
any request of the Required Lenders except for its own willful misconduct or
gross negligence in connection with any action taken by it. In no event shall
the Required Lenders, without the prior written consent of each Lender, direct
the Administrative Agent to accelerate and demand payment of the Loans held by
one Lender without accelerating and demanding payment of all other Loans or to
terminate the Commitments of one or more Lenders without terminating the
Commitments of all Lenders. Each Lender agrees that, except as otherwise
provided in any of the Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any legal action
or institute any action or proceeding against the Borrower with respect to any
of the Obligations or Collateral or accelerate or otherwise enforce its portion
of the Obligations. Without limiting the generality of the foregoing, none of
Lenders may exercise any right that it might otherwise have under Applicable Law
to credit bid at foreclosure sales, UCC sales or other similar sales or
dispositions of any of the Collateral except as authorized by the Administrative
Agent and the Required Lenders. Notwithstanding anything to the contrary set
forth in this Section 9.4 or elsewhere in this Agreement, each Lender shall be
authorized to take such action to preserve or enforce its rights against the
Borrower where a deadline or limitation period is otherwise applicable and
would, absent the taking of specified action, bar the enforcement of Obligations
held by such Lender against the Borrower, including the filing of proofs of
claim in any Insolvency Proceeding.
     SECTION 9.5 Ratable Sharing. If any Lender shall obtain any payment or
reduction (including any amounts received as adequate protection of a bank
account deposit treated as cash collateral under the Bankruptcy Code) of any
Obligations of the Borrower (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) in excess of its Pro Rata share
of payments or reductions on account of such Obligations obtained by all of the
Lenders, such Lender shall forthwith (i) notify the other Lenders and the
Administrative Agent of such receipt and (ii) purchase from the other Lenders
such participations in the affected Obligations as shall be necessary to cause
such purchasing Lender to share the excess payment or reduction, net of costs
incurred in connection therewith, on a Pro Rata basis, provided that if all or
any portion of such excess payment or reduction is thereafter recovered from
such purchasing Lender or additional costs are incurred, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery or such
additional costs, but without interest. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 9.5 may,
to the fullest extent permitted by Applicable Law, exercise all of its rights of
payment (including the right of set-off) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.
     SECTION 9.6 Indemnification of the Agent Indemnitees.
          (a) Each Lender agrees to indemnify and defend Agent Indemnitees (to
the extent not reimbursed by the Borrower, but without limiting the
indemnification obligations of the Borrower under any of the Loan Documents), on
a Pro Rata basis, and to hold each of Agent Indemnitees harmless from and
against, any and all Claims which may be imposed on, incurred by or asserted
against any of Agent Indemnitees in any way related to or arising out of any of
the Loan Documents or referred to herein or therein or the transactions
contemplated thereby (including the costs and expenses which the Borrower is
obligated to pay under

- 77 -



--------------------------------------------------------------------------------



 



Section 10.4 or amounts the Administrative Agent may be called upon to pay in
connection with any lockbox or Dominion Account arrangement contemplated hereby
or the enforcement of any of the terms of any Loan Documents).
          (b) Without limiting the generality of the foregoing provisions of
this Section 9.6, if the Administrative Agent should be sued by any receiver,
trustee in bankruptcy, debtor-in-possession or other Person on account of any
alleged preference or fraudulent transfer received or alleged to have been
received from the Borrower as the result of any transaction under the Loan
Documents, then in such event any monies paid by the Administrative Agent in
settlement or satisfaction of such suit, together with all Extraordinary
Expenses incurred by the Administrative Agent in the defense of same, shall be
promptly reimbursed to the Administrative Agent by Lenders to the extent of each
Lender’s Pro Rata share.
          (c) Without limiting the generality of the foregoing provisions of
this Section 9.6, if at any time (whether prior to or after the Expiration Date)
any action or proceeding shall be brought against any of Agent Indemnitees by
the Borrower or by any other Person claiming by, through or under the Borrower,
to recover damages for any act taken or omitted by the Administrative Agent
under any of the Loan Documents or in the performance of any rights, powers or
remedies of the Administrative Agent against the Borrower, any Account Debtor,
the Collateral or with respect to any Loans, or to obtain any other relief of
any kind on account of any transaction involving any Agent Indemnitees under or
in relation to any of the Loan Documents, each Lender agrees to indemnify,
defend and hold Agent Indemnitees harmless with respect thereto and to pay to
Agent Indemnitees such Lender’s Pro Rata share of such amount as any of Agent
Indemnitees shall be required to pay by reason of a judgment, decree, or other
order entered in such action or proceeding or by reason of any compromise or
settlement agreed to by Agent Indemnitees, including all interest and costs
assessed against any of Agent Indemnitees in defending or compromising such
action, together with attorneys’ fees and other legal expenses paid or incurred
by Agent Indemnitees in connection therewith; provided, however, that no Lender
shall be liable to any Agent Indemnitee for any of the foregoing to the extent
that they arise solely from the willful misconduct or gross negligence of such
Agent Indemnitee. In the Administrative Agent’s discretion, the Administrative
Agent may also reserve for or satisfy any such judgment, decree or order from
proceeds of Collateral prior to any distributions therefrom to or for the
account of Lenders.
     SECTION 9.7 Limitation on Responsibilities of the Administrative Agent. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall have received further assurances to
its satisfaction from Lenders of their indemnification obligations under
Section 9.6 against any and all indemnified Claims which may be incurred by the
Administrative Agent by reason of taking or continuing to take any such action.
The Administrative Agent shall not be liable to Lenders for any action taken or
omitted to be taken under or in connection with this Agreement or the other Loan
Documents except as a result and to the extent of losses caused by the
Administrative Agent’s actual gross negligence or willful misconduct. The
Administrative Agent does not assume any responsibility for any failure or delay
in performance or breach by the Borrower or any Lender of its obligations under
this Agreement or any of the other Loan Documents. The Administrative Agent does
not make to Lenders, and no Lender makes to the Administrative Agent or the
other Lenders, any express or

- 78 -



--------------------------------------------------------------------------------



 



implied warranty, representation or guarantee with respect to the Obligations,
the Collateral, the Loan Documents or the Borrower. Neither the Administrative
Agent nor any of its officers, directors, employees, attorneys or agents shall
be responsible to Lenders, and no Lender nor any of its agents, attorneys or
employees shall be responsible to the Administrative Agent or the other Lenders,
for: (i) any recitals, statements, information, representations or warranties
contained in any of the Loan Documents or in any certificate or other document
furnished pursuant to the terms hereof; (ii) the execution, validity,
genuineness, effectiveness or enforceability of any of the Loan Documents;
(iii) the genuineness, enforceability, collectibility, value, sufficiency,
location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; (iv) the validity, enforceability or
collectibility of any the Obligations; or (v) the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
the Borrower or any Account Debtor. Neither the Administrative Agent nor any of
its officers, directors, employees, attorneys or agents shall have any
obligation to any Lender to ascertain or inquire into the existence of any
Default or Event of Default, the observance or performance by the Borrower of
any of the duties or agreements of the Borrower under any of the Loan Documents
or the satisfaction of any conditions precedent contained in any of the Loan
Documents. The Administrative Agent may consult with and employ legal counsel,
accountants and other experts and shall be entitled to act upon, and shall be
fully protected in any action taken in good faith reliance upon, any advice
given by such experts.
     SECTION 9.8 Successor Administrative Agent and Co-Agents.
          (a) Subject to the appointment and acceptance of a successor to the
Administrative Agent as provided below, the Administrative Agent may resign at
any time by giving at least 30 days written notice thereof to each Lender and
the Borrower. Upon receipt of any notice of such resignation, the Required
Lenders, after prior consultation with (but without having to obtain consent of)
each Lender, shall have the right to appoint a successor to the Administrative
Agent which shall be (i) a Lender, (ii) a United States based affiliate of a
Lender, or (iii) a commercial bank that is organized under the laws of the
United States or of any State thereof and has a combined capital surplus of at
least $500,000,000 and, provided no Default or Event of Default then exists, is
reasonably acceptable to Borrower (and for purposes hereof, any Person referred
to in the last sentence of this Section 9.8(a) as a successor to BofA shall be
deemed acceptable to the Borrower). If no successor agent is appointed prior to
the effective date of the resignation of the Administrative Agent, then the
Administrative Agent may appoint, after consultation with Lenders and the
Borrower, a successor agent from among Lenders. Upon the acceptance by a
successor the Administrative Agent of an appointment to serve as the
Administrative Agent hereunder, such successor the Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring the Administrative Agent without further act, deed or
conveyance, and the retiring the Administrative Agent shall be discharged from
its duties and obligations hereunder but shall continue to enjoy the benefits of
the indemnification set forth in Sections 9.6. After any retiring the
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX (including the provisions of Section 9.6) shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. Notwithstanding
anything to the contrary contained in this

- 79 -



--------------------------------------------------------------------------------



 



Agreement, any successor by merger or acquisition of the stock or assets of BofA
shall continue to be the Administrative Agent hereunder without further act on
the part of the parties hereto unless such successor shall resign in accordance
with the provisions hereof.
          (b) It is the intent of the parties that there shall be no violation
of any Applicable Law denying or restricting the right of financial institutions
to transact business as agent or otherwise in any jurisdiction. In case of
litigation under any of the Loan Documents, or in case the Administrative Agent
deems that by reason of present or future laws of any jurisdiction the
Administrative Agent might be prohibited from exercising any of the powers,
rights or remedies granted to the Administrative Agent or Lenders hereunder or
under any of the Loan Documents or from holding title to or a Lien upon any
Collateral or from taking any other action which may be necessary hereunder or
under any of the Loan Documents, the Administrative Agent may appoint an
additional Person as a separate collateral agent or co-collateral agent which is
not so prohibited from taking any of such actions or exercising any of such
powers, rights or remedies. If the Administrative Agent shall appoint an
additional Person as a separate collateral agent or co-collateral agent as
provided above, each and every remedy, power, right, claim, demand or cause of
action intended by any of the Loan Documents to be exercised by or vested in or
conveyed to the Administrative Agent with respect thereto shall be exercisable
by and vested in such separate collateral agent or co-collateral agent, but only
to the extent necessary to enable such separate collateral agent or
co-collateral agent to exercise such powers, rights and remedies, and every
covenant and obligation necessary to the exercise thereof by such separate
collateral agent or co-collateral agent shall run to and be enforceable by
either of them. Should any instrument from Lenders be required by the separate
collateral agent or co-collateral agent so appointed by the Administrative Agent
in order more fully and certainly to vest in and confirm to him or it such
rights, powers, duties and obligations, any and all of such instruments shall,
on request, be executed, acknowledged and delivered by Lenders whether or not a
Default or Event of Default then exists. In case any separate collateral agent
or co-collateral agent, or a successor to either, shall die, become incapable of
acting, resign or be removed, all the estates, properties, rights, powers,
duties and obligations of such separate collateral agent or co-collateral agent,
so far as permitted by Applicable Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new collateral agent or
successor to such separate collateral agent or co-collateral agent.
     SECTION 9.9 Consents, Amendments and Waivers.
          (a) No amendment or modification of any provision of this Agreement or
any of the other Loan Documents, nor any waiver of any Default or Event of
Default, shall be effective without the prior written agreement or consent of
the Required Lenders; provided, however, that
               (i) without the prior written consent of the Administrative
Agent, no amendment or waiver shall be effective with respect to any provision
in any of the Loan Documents (including Section 10.4 and this Section 9.9) to
the extent such provision relates to the rights, duties, immunities,
exculpation, indemnification or discretion of the Administrative Agent;

- 80 -



--------------------------------------------------------------------------------



 



               (ii) without the prior written consent of Issuing Bank, no
amendment or waiver with respect to any of the LC Obligations or the provisions
of Sections 2.2 or 5.2(d) shall be effective;
               (iii) without the prior written consent of each affected Lender,
except as otherwise expressly provided in this Agreement, no amendment or waiver
shall be effective that would (1) increase or otherwise modify any Commitment of
such Lender (other than to reduce such Lender’s Commitment on a proportionate
basis with the same Commitments of other Lenders); (2) alter (other than to
increase) the rate of interest payable in respect of any Obligations owed to
such Lender; (3) waive any interest or fee payable to such Lender pursuant to
Section 3; or (4) subordinate the payment of any Obligations owed to such Lender
to the payment of any Indebtedness; and
               (iv) without the prior written consent of all Lenders, no
amendment or waiver shall be effective that would (1) waive any Default or Event
of Default if the Default or Event of Default relates to the Borrower’s failure
to observe or perform any covenant that may not be amended without the unanimous
written consent of Lenders (and, where so provided hereinafter, the written
consent of the Administrative Agent) as hereinafter set forth; (2) change the
number of Lenders that shall be required for the Lenders or any of them to take
any action hereunder; (3) amend the definition of “Required Lenders”; (4) amend
this Section 9.9; (5) reduce the amount of principal of, or interest on, or the
interest rate applicable to, the Loans or any fees payable hereunder;
(6) postpone any date on which any payment of principal of, or interest on, the
Loans or any fees or other amounts payable hereunder is required to be made;
(7) release all or substantially all the Collateral; or (8) amend the definition
of “Borrowing Base” if the effect thereof would be to increase the amount of
Revolving Credit Loans available to the Borrower or amend the definitions of
“Availability Block” or “Excess Availability”.
          Notwithstanding the foregoing, the consent or agreement of the
Borrower shall not be necessary to the effectiveness of any amendment or waiver
of any provision of this Agreement that deals solely with the rights and duties
of Lenders and the Administrative Agent as among themselves, including
Section 2.9(d) and Article IX. The making of any Loans hereunder by any Lender
during the existence of a Default or Event of Default shall not be deemed to
constitute a waiver of such Default or Event of Default. Any waiver or consent
granted by Lenders hereunder shall be effective only if in writing and then only
in the specific instance and for the specific purpose for which it was given.
          (b) Borrower will not, directly or indirectly, pay or cause to be paid
any remuneration or other thing of value, whether by way of supplemental or
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for or as an inducement to the consent to or
agreement by such Lender with any waiver or amendment of any of the terms and
provisions of this Agreement or any of the other Loan Documents, unless such
remuneration or thing of value is concurrently paid, on the same terms, on a Pro
Rata or other mutually agreed upon basis to all Lenders; provided, however, that
the Borrower may contract to pay a fee only to those Lenders who actually vote
in writing to approve any waiver or amendment of the terms and provisions of
this Agreement or any of the other Loan

- 81 -



--------------------------------------------------------------------------------



 



Documents to the extent that such waiver or amendment may be implemented by vote
of the Required Lenders and such waiver or amendment is in fact approved.
          (c) Any request, authority or consent of any Person who, at the time
of making such request or giving such a authority or consent, is a Lender, shall
be conclusive and binding upon any Transferee of such Lender.
     SECTION 9.10 Due Diligence and Non-Reliance. Each Lender hereby
acknowledges and represents that it has, independently and without reliance upon
the Administrative Agent or the other Lenders, and based upon such documents,
information and analyses as it has deemed appropriate, made its own credit
analysis of the Borrower and its own decision to enter into this Agreement, to
fund the Loans to be made by it, issue Letters of Credit and purchase
participations in the LC Obligations pursuant to Section 2.2, and each Lender
has made such inquiries concerning the Loan Documents, the Collateral and the
Borrower as such Lender feels necessary and appropriate, and has taken such care
on its own behalf as would have been the case had it entered into the other Loan
Documents without the intervention or participation of the other Lenders or the
Administrative Agent. Each Lender hereby further acknowledges and represents
that the other Lenders and the Administrative Agent have not made any
representations or warranties to it concerning the Borrower, any of the
Collateral or the legality, validity, sufficiency or enforceability of any of
the Loan Documents. Each Lender also hereby acknowledges that it will,
independently and without reliance upon the other Lenders or the Administrative
Agent, and based upon such financial statements, documents and information as it
deems appropriate at the time, continue to make and rely upon its own credit
decisions in making Loans and in taking or refraining to take any other action
under this Agreement or any of the other Loan Documents. Except for notices,
reports and other information expressly required to be furnished to Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any notices, reports or
certificates furnished to the Administrative Agent by the Borrower or any credit
or other information concerning the affairs, financial condition, business or
Properties of the Borrower (or any of its Affiliates) which may come into
possession of the Administrative Agent or any of the Administrative Agent’s
Affiliates.
     SECTION 9.11 Representations and Warranties of Lenders. Each Lender
represents and warrants to the Borrower, the Administrative Agent and the other
Lenders that it has the power to enter into and perform its obligations under
this Agreement and the other Loan Documents, and that it has taken all necessary
and appropriate action to authorize its execution and performance of this
Agreement and the other Loan Documents to which it is a party, each of which
will be binding upon it and the obligations imposed upon it herein or therein
will be enforceable against it in accordance with the respective terms of such
documents; and none of the consideration used by it to make or fund its Loans or
to participate in any other transactions under this Agreement constitutes for
any purpose of ERISA or Section 4975 of the Internal Revenue Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Internal
Revenue Code and the rights and interests of such Lender in and under the Loan
Documents shall not constitute plan assets under ERISA.

- 82 -



--------------------------------------------------------------------------------



 



     SECTION 9.12 The Required Lenders. As to any provisions of this Agreement
or the other Loan Documents under which action may or is required to be taken
upon direction or approval of the Required Lenders, the direction or approval of
the Required Lenders shall be binding upon each Lender to the same extent and
with the same effect as if each Lender joined therein. Notwithstanding anything
to the contrary contained in this Agreement, the Borrower shall not be deemed to
be a beneficiary of, or be entitled to enforce, sue upon or assert as a defense
to any of the Obligations, any provisions of this Agreement that requires the
Administrative Agent or any Lender to act, or conditions their authority to act,
upon the direction or consent of the Required Lenders; and any action taken by
the Administrative Agent or any Lender that requires the consent or direction of
the Required Lenders as a condition to taking such action shall, insofar as the
Borrower is concerned, be presumed to have been taken with the requisite consent
or direction of the Required Lenders.
     SECTION 9.13 Several Obligations. The obligations and Commitment of each
Lender under this Agreement and the other Loan Documents are several and neither
the Administrative Agent nor any Lender shall be responsible for the performance
by the other Lenders of its obligations or Commitment hereunder or thereunder.
Notwithstanding any liability of Lenders stated to be joint and several to third
Persons under any of the Loan Documents, such liability shall be shared, as
among Lenders, Pro Rata.
     SECTION 9.14 Administrative Agent in its Individual Capacity. With respect
to its obligation to lend under this Agreement, the Loans made by it and each
Note issued to it, the Administrative Agent shall have the same rights and
powers hereunder and under the other Loan Documents as any other Lender or
holder of a Note and may exercise the same as though it were not performing the
duties specified herein; and the terms “Lenders,” “Required Lenders,” or any
similar term shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its capacity as a Lender. The Administrative Agent and
its Affiliates may each accept deposits from, maintain deposits or credit
balances for, invest in, lend money to, act as trustee under indentures of,
serve as financial advisor to, and generally engage in any kind of business with
the Borrower or any Affiliate of the Borrower, as if it were any other bank and
without any duty to account therefor (or for any fees or other consideration
received in connection therewith) to the other Lenders. BofA or its Affiliates
may receive information regarding the Borrower or any of the Borrower’s
Affiliates and Account Debtors (including information that may be subject to
confidentiality obligations in favor of the Borrower or any of their Affiliates)
and Lenders acknowledge that neither the Administrative Agent nor BofA shall be
under any obligation to provide such information to Lenders to the extent
acquired by BofA in its individual capacity and not as the Administrative Agent
hereunder.
     SECTION 9.15 No Third Party Beneficiaries. This Article IX is not intended
to confer any rights or benefits upon the Borrower or any other Person except
the Administrative Agent and Lenders , and no Person (including the Borrower)
other than the Administrative Agent and Lenders shall have any right to enforce
any of the provisions of this Article IX except as expressly provided in
Section 9.1. As between the Borrower and the Administrative Agent, any action
that the Administrative Agent may take or purport to take on behalf of Lenders
under any of the Loan Documents shall be conclusively presumed to have been
authorized and approved by Lenders as herein provided.

- 83 -



--------------------------------------------------------------------------------



 



     SECTION 9.16 Notice of Transfer. The Administrative Agent may deem and
treat a Lender party to this Agreement as the owner of such Lender’s portion of
the Revolving Credit Loans for all purposes, unless and until a written notice
of the assignment or transfer thereof executed by such Lender has been received
by the Administrative Agent.
     SECTION 9.17 Replacement of Certain Lenders. If a Lender (“Non-Consenting
Lender”) shall have (i) failed to fund its Pro Rata share of any Loan requested
(or deemed requested) by the Borrower which such Lender is obligated to fund
under the terms of this Agreement and which such failure has not been cured
within 2 Business Days, (ii) requested compensation from the Borrower under
Section 4.6 to recover increased costs incurred by such Lender (or its parent or
holding company) which are not being incurred generally by the other Lenders (or
their respective parents or holding companies), (iii) delivered a notice
pursuant to Section 2.3(d) claiming that such Lender is unable to extend LIBOR
Rate Advances to Borrower for reasons not generally applicable to the other
Lenders, (iv) delivered a notice pursuant to Section 4.7(h) (and such Lender is
a Foreign Lender), (v) defaulted in paying or performing any of its obligations
to the Administrative Agent, or (vi) failed (within 5 Business Days after the
Administrative Agent’s request) or refused to give its consent to any amendment,
waiver or action for which consent of all of the Lenders is required and in
respect of which the Required Lenders have consented, then, in any such case and
in addition to any other rights and remedies that the Administrative Agent, any
other Lender or the Borrower may have against such Non-Consenting Lender, the
Borrower or the Administrative Agent may make written demand on such
Non-Consenting Lender (with a copy to the Administrative Agent in the case of a
demand by the Borrower and a copy to the Borrower in the case of a demand by the
Administrative Agent) for the Non-Consenting Lender to assign, and such
Non-Consenting Lender shall assign pursuant to one or more duly executed
Assignment and Acceptances within 5 Business Days after the date of such demand,
to one or more Lenders willing to accept such assignment or assignments, or to
one or more Eligible Assignees designated by the Administrative Agent, all of
such Non-Consenting Lender’s rights and obligations under this Agreement
(including its Revolver Commitment and all Loans owing to it) in accordance with
Section 11.3. The Administrative Agent is hereby irrevocably authorized to
execute one or more Assignment and Acceptances as attorney-in-fact for any
Non-Consenting Lender which fails or refuses to execute and deliver the same
within 5 Business Days after the date of such demand. The Non-Consenting Lender
shall be entitled to receive, in cash and concurrently with execution and
delivery of each such Assignment and Acceptance, all amounts then owed to the
Non-Consenting Lender by the Borrower hereunder, including the aggregate
outstanding principal amount of the Loans owed to such Lender, together with
accrued interest thereon through the date of such assignment (but excluding
amounts otherwise then due and payable under Section 4.6). Upon the replacement
of any Non-Consenting Lender pursuant to this Section 9.17, such Non-Consenting
Lender shall cease to have any participation in, entitlement to, or other right
to share in the Liens of the Administrative Agent in any Collateral and such
Non-Consenting Lender shall have no further liability to the Administrative
Agent, any Lender or any other Person under any of the Loan Documents (except as
provided in Section 9.6 as to events or transactions which occur prior to the
replacement of such Non-Consenting Lender), including any commitment to make
Loans or purchase participations in LC Obligations. The Administrative Agent
shall have the right at any time, but shall not be obligated to, upon written

- 84 -



--------------------------------------------------------------------------------



 



notice to any Lender and with the consent of such Lender (which may be granted
or withheld in such Lender’s discretion), to purchase for the Administrative
Agent’s own account all of such Lender’s right, title and interest in and to
this Agreement, the other Loan Documents and the Obligations (together with such
Lender’s interest in the Commitments), for the face amount of the Obligations
owed to such Lender (or such greater or lesser amount as the Administrative
Agent and such Lender may mutually agree upon).
     SECTION 9.18 Remittance of Payments and Collections.
          (a) All payments by any Lender to the Administrative Agent shall be
made not later than the time set forth elsewhere in this Agreement on the
Business Day such payment is due; provided, however, that if such payment is due
on demand by the Administrative Agent and such demand is made on the paying
Lender after 11:00 a.m. on such Business Day, then payment shall be made by
11:00 a.m. on the next Business Day. Payment by the Administrative Agent to any
Lender shall be made by wire transfer, promptly following the Administrative
Agent’s receipt of funds for the account of such Lender and in the type of funds
received by the Administrative Agent; provided, however, that if the
Administrative Agent receives such funds at or prior to 12:00 noon, the
Administrative Agent shall pay such funds to such Lender by 2:00 p.m. on such
Business Day, but if the Administrative Agent receives such funds after 12:00
noon, the Administrative Agent shall pay such funds to such Lender by 2:00 p.m.
on the next Business Day.
          (b) With respect to the payment of any funds from the Administrative
Agent to a Lender or from a Lender to the Administrative Agent, the party
failing to make full payment when due pursuant to the terms hereof shall, on
demand by the other party, pay such amount together with interest thereon at the
Federal Funds Rate. In no event shall the Borrower be entitled to receive any
credit for any interest paid by the Administrative Agent to any Lender, or by
any Lender to the Administrative Agent, at the Federal Funds Rate as provided
herein.
If the Administrative Agent pays any amount to a Lender in the belief or
expectation that a related payment has been or will be received by the
Administrative Agent from the Borrower and such related payment is not received
by the Administrative Agent, then the Administrative Agent shall be entitled to
recover such amount from each Lender that receives such amount. If the
Administrative Agent determines at any time that any amount received by it under
this Agreement or any of the other Loan Documents must be returned to the
Borrower or paid to any other Person pursuant to any Applicable Law, court order
or otherwise, then, notwithstanding any other term or condition of this
Agreement or any of the other Loan Documents, the Administrative Agent shall not
be required to distribute such amount to any Lender.

- 85 -



--------------------------------------------------------------------------------



 



ARTICLE X
GENERAL PROVISIONS
     SECTION 10.1 Notices and Communications.
          (a) Except as otherwise provided in Section 2.11, all notices,
requests and other communications to or upon a party hereto shall be in writing
(including facsimile transmission or similar writing) and shall be given to such
party at the address or facsimile number for such party on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the date hereof,
at the address shown on the applicable Assignment and Acceptance by which such
Person became a Lender) or at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Administrative
Agent and Borrower in accordance with the provisions of this Section 10.1.
          (b) Except as otherwise provided in Section 2.11, each such notice,
request or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified herein for the
noticed party and confirmation of receipt is received, (ii) if given by a
nationally recognized overnight delivery service, two Business Days after such
communication is sent by such overnight delivery service addressed to the
noticed party at the address specified herein, or (iii) if given by personal
delivery, when duly delivered with receipt acknowledged in writing by the
noticed party. In no event shall a voicemail message be effective as a notice,
communication or confirmation under any of the Loan Documents. Notwithstanding
the foregoing, no notice to or upon the Administrative Agent pursuant to
Sections 2.2, 2.3 or 2.8(c) shall be effective until after actually received by
the individual to whose attention at the Administrative Agent such notice is
required to be sent. Any written notice, request or demand that is not sent in
conformity with the provisions hereof shall nevertheless be effective on the
date that such notice, request or demand is actually received by the individual
to whose attention at the noticed party such notice, request or demand is
required to be sent.
          (c) Electronic mail and (with the permission of the noticed party)
intranet websites may be used only to distribute routine communications, such as
financial statements, Borrowing Base Certificates and other information required
by Section 7.1(k), and to distribute Loan Documents for execution by the parties
thereto, and may not be used for any other purpose as effective notice under
this Agreement or any of the other Loan Documents.
     The Administrative Agent and each Lender shall be authorized to rely and
act upon any notices (including telephonic communications) purportedly given by
or on behalf of the Borrower even if such notices were made in a manner other
than as specified herein, were incomplete or were not preceded or followed by
any other form of notice specified or required herein, or the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
agrees to indemnify and defend each Indemnitee from all losses, costs, expenses
and liabilities resulting from the reliance by any such Indemnitee on each
telephone communication purportedly given by a Responsible Officer, on behalf of
the Borrower or, with respect to Letters of Credit, Persons who are identified
in writing by Borrower to the Administrative Agent from time to time.

- 86 -



--------------------------------------------------------------------------------



 



     SECTION 10.2 Delays; Partial Exercise of Remedies. No delay or omission of
any party hereto to exercise any right or remedy hereunder shall impair any such
right or operate as a waiver thereof. No single or partial exercise by any party
hereto of any right or remedy shall preclude any other or further exercise
thereof, or preclude any other right or remedy.
     SECTION 10.3 Right of Setoff. In addition to and not in limitation of all
rights of offset that the Administrative Agent, any Lender or any of their
respective Affiliates may have under Applicable Law, while an Event of Default
is continuing, the Administrative Agent, the Lenders and their respective
Affiliates shall have the right to set off and apply any and all deposits
(general or special, time or demand, provisional or final, or any other type) at
any time held and any other Indebtedness at any time owing by the Administrative
Agent, the Lenders or any of their respective Affiliates to or for the credit or
the account of the Borrower or the Borrower’s Subsidiaries against any and all
of the Obligations. In the event that the Administrative Agent or any Lender
exercises any of its rights under this Section 10.3, the Administrative Agent or
such Lender shall provide notice to the Borrower of such exercise, provided
that, without prejudice to the Borrower’s right to assert a claim for any
damages it may incur as a result of any failure by the Administrative Agent or
such Lender to give such notice, the failure to give such notice shall not
affect the validity of the exercise of such rights.
     SECTION 10.4 Indemnification; Reimbursement of Expenses of Collection.
          (a) The Borrower hereby agrees that, whether or not any of the
transactions contemplated by this Agreement, the other Loan Documents or the Fee
Letter are consummated, the Borrower will (other than with respect to the Fee
Letter, except with respect to the obligation to pay the Agency Fee, as defined
therein) indemnify, defend and hold harmless (on an after-tax basis) the
Administrative Agent, the Lenders and their respective Affiliates (including
BAS), successors, assigns, directors, officers, agents, employees, advisors,
shareholders and attorneys (each, an “Indemnified Party”) from and against any
and all losses, claims, damages, liabilities, deficiencies, obligations, fines,
penalties, actions (whether threatened or existing), judgments, suits (whether
threatened or existing) or expenses (including reasonable fees and disbursements
of counsel, experts, consultants and other professionals) incurred by any of
them (collectively, “Claims”) (except, in the case of each Indemnified Party, to
the extent that any Claim is determined in a final and non-appealable judgment
by a court of competent jurisdiction to have directly resulted from such
Indemnified Party’s gross negligence or willful misconduct) arising out of or by
reason of (i) any litigation, investigation, claim or proceeding related to
(A) this Agreement, any other Loan Document or the transactions contemplated
hereby or thereby, (B) any actual or proposed use by the Borrower of the
proceeds of the Loans or (C) the Administrative Agent’s, any Lender’s or BAS’
entering into this Agreement, the other Loan Documents or any other agreements
and documents (other than the Fee Letter) relating hereto (other than
consequential damages and loss of anticipated profits or earnings), including
amounts paid in settlement (provided that any such settlement has been approved
by the Borrower), court costs and the fees and disbursements of counsel incurred
in connection with any such litigation, investigation, claim or proceeding,
(ii) any remedial or other action taken or required to be taken by the Borrower
in connection with compliance by the Borrower, or any of its properties, with
any federal, state or local Environmental Laws and (iii) any pending, threatened
or actual action, claim, proceeding or suit by any shareholder or director of
the Borrower or any actual or

- 87 -



--------------------------------------------------------------------------------



 



purported violation of the Borrower’s Governing Documents or any other agreement
or instrument to which the Borrower is a party or by which any of its properties
is bound. Promptly after receipt of any Claim by a third party against an
Indemnified Party which may result in an entitlement to indemnification under
this paragraph, the Administrative Agent or Indemnified Party shall send a copy
thereof to the Borrower, and Borrower shall have the right to defend such claim
at its expense with counsel reasonably satisfactory to the Indemnified Party, as
long as such defense is being expeditiously conducted. Notwithstanding the
foregoing, the failure to promptly give such notice shall not negate or impair
the Borrower’s indemnification obligations hereunder, but shall give Borrower
the right to offset against any indemnification payment required to be made by
it hereunder with respect to such Claim an amount equal to any damages caused to
the Borrower by the failure to give such prompt notice. Neither the Borrower nor
any Indemnified Party shall settle any third party Claim without the prior
written consent of the other party, which consent shall not be unreasonably
withheld or delayed. In addition, the Borrower shall, upon demand, pay to the
Administrative Agent all costs and expenses incurred by the Administrative Agent
(including the reasonable fees and disbursements of counsel and other
professionals) in connection with the preparation, execution, delivery,
administration, modification and amendment of the Loan Documents, and pay to the
Administrative Agent, each Lender and BAS, as the case may be, all costs and
expenses (including the reasonable fees and disbursements of counsel and other
professionals) paid or incurred by the Administrative Agent, such Lender or BAS
in (A) enforcing or defending its rights under or in respect of this Agreement,
the other Loan Documents or any other document or instrument (other than the Fee
Letter, except with respect to the obligation to pay the Agency Fee, as defined
therein) now or hereafter executed and delivered in connection herewith,
(B) collecting the Obligations or otherwise administering this Agreement and
(C) foreclosing or otherwise realizing upon the Collateral or any part thereof.
If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations that is
permissible under Applicable Law.
          (b) The Borrower shall reimburse the Administrative Agent for all
Extraordinary Expenses. The Borrower shall also reimburse the Administrative
Agent for all reasonable out-of-pocket legal, accounting, appraisal, consulting,
and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) proper enforcement actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of the Administrative Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 7.1(g), each
inspection, audit or appraisal with respect to the Borrower or Collateral,
whether prepared by the Administrative Agent’s personnel or a third party. All
amounts reimbursable by the Borrower under this Section shall constitute
Obligations secured by the Collateral and shall be payable within 10 days
(5 days, in the case of reimbursement for appraisal or Collateral inspection
costs and expenses) after demand, therefor, accompanied by reasonably detailed
descriptions of the fees, costs and expenses for which reimbursement is
demanded.

- 88 -



--------------------------------------------------------------------------------



 



          (c) The Borrower’s obligations under Sections 4.6 and 4.7 and this
Section 10.4 shall survive any termination of this Agreement and the other Loan
Documents, the termination and the payment in full of the Obligations, and are
in addition to, and not in substitution of, any of the other Obligations.
     SECTION 10.5 Nonliability of the Administrative Agent and Lenders. The
relationship among the Borrower and each Lender shall be solely that of borrower
and lender. Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent nor
any Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’ business or
operations.
     SECTION 10.6 Counterparts; Telecopied Signatures. This Agreement and any
waiver or amendment hereto may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Agreement and each of the other Loan Documents may be
executed and delivered by telecopier or other facsimile transmission all with
the same force and effect as if the same was a fully executed and delivered
original manual counterpart.
     SECTION 10.7 Severability. In case any provision in or obligation under
this Agreement, any Note or any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
     SECTION 10.8 Maximum Rate. Notwithstanding anything to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the parties
hereto hereby agree that all agreements between them under this Agreement and
the other Loan Documents, whether now existing or hereafter arising and whether
written or oral, are expressly limited so that in no contingency or event
whatsoever shall the amount paid, or agreed to be paid, to the Administrative
Agent or any Lender for the use, forbearance, or detention of the money loaned
to the Borrower and evidenced hereby or thereby or for the performance or
payment of any covenant or obligation contained herein or therein, exceed the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations, under the laws of the State of New York (or the laws of any other
jurisdiction whose laws may be mandatorily applicable notwithstanding other
provisions of this Agreement and the other Loan Documents), or under applicable
federal laws which may presently or hereafter be in effect and which allow a
higher maximum non-usurious interest rate than under the laws of the State of
New York (or such other jurisdiction), in any case after taking into account, to
the extent permitted by Applicable Law, any and all relevant payments or charges
under this Agreement and the other Loan Documents executed in connection
herewith, and any available exemptions, exceptions and exclusions (the “Highest
Lawful Rate”). If due to any circumstance whatsoever, fulfillment of any
provision of this Agreement or any of the other Loan Documents at the time
performance of such provision shall be due shall exceed the Highest Lawful Rate,
then, automatically, the obligation to be fulfilled shall be modified or reduced
to

- 89 -



--------------------------------------------------------------------------------



 



the extent necessary to limit such interest to the Highest Lawful Rate, and if
from any such circumstance any Lender should ever receive anything of value
deemed interest by Applicable Law which would exceed the Highest Lawful Rate,
such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the Borrower. All
sums paid or agreed to be paid to the Lenders for the use, forbearance, or
detention of the Obligations and other Indebtedness of the Borrower to the
Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full term of such Indebtedness,
until payment in full thereof, so that the actual rate of interest on account of
all such Indebtedness does not exceed the Highest Lawful Rate throughout the
entire term of such Indebtedness. The terms and provisions of this Section shall
control every other provision of this Agreement, the other Loan Documents and
all other agreements among the parties hereto.
     SECTION 10.9 Entire Agreement; Interpretation. This Agreement and the other
Loan Documents constitute the entire agreement among the parties, supersede any
prior written and verbal agreements among them. This Agreement shall be deemed
to have been jointly drafted, and no provision of it shall be interpreted or
construed for or against a party because such party purportedly prepared or
requested such provision, any other provision, or this Agreement as a whole.
     SECTION 10.10 LIMITATION OF LIABILITY. NEITHER THE ADMINISTRATIVE AGENT NOR
ANY LENDER SHALL HAVE ANY LIABILITY TO THE BORROWER (WHETHER SOUNDING IN
CONTRACT, TORT OR EQUITY OR OTHERWISE) FOR LOSSES SUFFERED BY THE BORROWER IN
CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS OR
RELATIONSHIPS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, UNLESS IT IS DETERMINED BY A FINAL AND
NONAPPEALABLE JUDGMENT OR COURT ORDER BINDING ON THE ADMINISTRATIVE AGENT OR
SUCH LENDER THAT THE LOSSES WERE THE RESULT OF ACTS OR OMISSIONS CONSTITUTING
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR SUCH
LENDER. THE BORROWER HEREBY WAIVES ALL FUTURE CLAIMS AGAINST THE ADMINISTRATIVE
AGENT AND EACH LENDER FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES.
     SECTION 10.11 GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY DISPUTE ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER
SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) AND DECISIONS OF THE STATE OF
NEW YORK.

- 90 -



--------------------------------------------------------------------------------



 



     SECTION 10.12 SUBMISSION TO JURISDICTION. ALL DISPUTES BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT OR ANY LENDER BASED UPON, ARISING OUT OF, OR
IN ANY WAY RELATING TO (I) THIS AGREEMENT; (II) ANY OTHER LOAN DOCUMENT OR OTHER
PRESENT OR FUTURE INSTRUMENT OR AGREEMENT BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT AND A LENDER; OR (III) ANY CONDUCT, ACT OR OMISSION OF THE
BORROWER, THE ADMINISTRATIVE AGENT, A LENDER OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, ADMINISTRATIVE AGENTS, ATTORNEYS OR OTHER
AFFILIATES, IN EACH CASE WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR
OTHERWISE, SHALL BE RESOLVED ONLY BY STATE AND FEDERAL COURTS LOCATED IN NEW
YORK, NEW YORK AND THE COURTS TO WHICH AN APPEAL THEREFROM MAY BE TAKEN;
PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO PROCEED AGAINST THE BORROWER OR
ITS PROPERTY IN (A) ANY COURTS OF COMPETENT JURISDICTION AND VENUE AND (B) ANY
LOCATION SELECTED BY THE ADMINISTRATIVE AGENT TO ENABLE THE ADMINISTRATIVE AGENT
TO REALIZE ON SUCH PROPERTY, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE ADMINISTRATIVE AGENT. THE BORROWER AGREES THAT IT WILL NOT ASSERT
ANY PERMISSIVE COUNTERCLAIMS, SETOFFS OR CROSS-CLAIMS IN ANY PROCEEDING BROUGHT
BY THE ADMINISTRATIVE AGENT. THE BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE
TO THE LOCATION OF THE COURT IN WHICH THE ADMINISTRATIVE AGENT HAS COMMENCED A
PROCEEDING, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON FORUM NON
CONVENIENS.
     SECTION 10.13 JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO
(I) THIS AGREEMENT; (II) ANY OTHER LOAN DOCUMENT OR OTHER PRESENT OR FUTURE
INSTRUMENT OR AGREEMENT BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT
AND A LENDER; OR (III) ANY CONDUCT, ACT OR OMISSION OF THE BORROWER, THE
ADMINISTRATIVE AGENT, A LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, ADMINISTRATIVE AGENTS, ATTORNEYS OR OTHER AFFILIATES, IN EACH CASE
WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE.
     SECTION 10.14 Confidentiality.
          (a) The Lenders and the Administrative Agent agree to keep
confidential, in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
business practices, any information about the Borrower or any other Persons
known by the Lender to be Affiliates of the Borrower supplied by the Borrower
to, or otherwise learned from the Borrower, by the Lenders or the Administrative
Agent pursuant to this Agreement (collectively, “Covered Information”), provided
that (x) the

- 91 -



--------------------------------------------------------------------------------



 




term Covered Information shall not include any information that is or becomes
generally available to the public other than as a result of a disclosure in
breach of this Agreement (unless the Lender has reason to believe that such
information became generally available to the public through a source that was
not authorized by the Borrower or any Affiliate thereof to make such information
available to the public), and (y) nothing herein shall limit the disclosure of
any Covered Information (i) to the extent required by statute, rule, regulation
or judicial process (subject to Section 10.14(b) below), (ii) to counsel for the
Lenders, (iii) to bank examiners, auditors or accountants, (iv) in connection
with any litigation to which any Lender is a party (subject to Section 10.14(b)
below), (v) to a subsidiary or affiliate of any Lender as provided in paragraph
(a) above or (vi) to any assignee or participant (or prospective assignee or
participant) so long as the Borrower shall have consented to such Person
becoming an assignee or participant and such Person first executes and delivers
to the Lender a Confidentiality Agreement substantially in the form of Exhibit K
hereto.
          (b) In the case of Sections 10.14(a)(y)(i) and (iv) above only, in the
event that any Lender or the Administrative Agent is requested or required (by
law, regulation, rule, oral questions, deposition, interrogatories, requests for
information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process) to disclose any of the Covered Information,
each such Person agrees (to the extent not prohibited from doing as a result of
such law, regulation or legal process), as soon as practical, to notify the
Borrower in writing of the existence, terms and circumstances of any such
request or requirement so that the Borrower, at its expense, may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of Section 10.14(a) with respect thereto. The Lenders and the
Administrative Agent agree to reasonably cooperate with the Borrower, at the
Borrower’s expense, in seeking such protective order or other appropriate
remedy. If, in the absence of a protective order or other remedy or the receipt
of a waiver by the Borrower, such person is nonetheless, in the view of counsel,
legally required to disclose Covered Information, such Person may, without
liability hereunder, disclose that portion of the Covered Information that such
counsel advises such Person is legally required to be disclosed provided that
such Person shall reasonably cooperate with the Borrower’s efforts, at the
Borrower’s expense, to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Covered Information
so disclosed if such Affiliate, representative or agent has not delivered a
Confidentiality Agreement to the Borrower.
          (c) Each Lender and the Administrative Agent shall be responsible and
liable for any act or conduct of its Affiliates, representatives or agents which
shall be a breach of any Confidentiality Agreement or the confidentiality
obligations in this Agreement.
ARTICLE XI
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     SECTION 11.1 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent and Lenders and
their respective successors and assigns (which, in the case of the
Administrative Agent, shall include any successor Administrative Agent appointed
pursuant to Section 9.8), except that (i) Borrower shall not have the right to
assign its rights or delegate performance of any of its obligations under

- 92 -



--------------------------------------------------------------------------------



 



any of the Loan Documents and (ii) any assignment by any Lender must be made in
compliance with Section 11.3. The Administrative Agent may treat the Person
which made any Loan or holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 11.3 in the case of an
assignment thereof or, in the case of any other transfer, a written notice of
the transfer is filed with the Administrative Agent. Any assignee or transferee
of any rights with respect to any Note or Loan agrees by acceptance thereof to
be bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of a Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.
     SECTION 11.2 Participations.
          (a) Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to one or more banks or other financial institutions (each a “Participant”) a
participating interest in any of the Obligations owing to such Lender, any
Commitment of such Lender or any other interest of such Lender under any of the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of its Loans and Commitments for all purposes under the Loan
Documents, all amounts payable by the Borrower under this Agreement and any of
the Notes shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. If a Lender sells a participation to a
Person other than an Affiliate of such Lender, then such Lender shall give
prompt written notice thereof to the Borrower and the Administrative Agent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of this Agreement unless the Borrower is notified of
the participation sold to Participant and such Participant agrees in a written
instrument reasonably acceptable to the Borrower, for the benefit of Borrower,
to comply with Section 4.7 as though such Participant were a Lender, and such
Participant complies with such Section 4.7.
          (b) Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents.
          (c) Notices. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent that
any such notice may be required, and neither the Administrative Agent, the
Borrower nor any other Lender shall have any obligation, duty or liability to
any Participant of any other Lender. Without limiting the generality of the
foregoing, neither the Administrative Agent, the Borrower nor any Lender shall
have any obligation to give notices or to provide documents or information to a
Participant of another Lender.

- 93 -



--------------------------------------------------------------------------------



 



     SECTION 11.3 Assignments.
          (a) Permitted Assignments. Subject to its compliance with
Section 11.3(b), a Lender may, in accordance with Applicable Law and, as long as
no Event of Default is continuing, subject to the consent of the Borrower, which
consent shall not unreasonably be withheld, at any time assign to any Eligible
Assignee all or any part of its rights and obligations under the Loan Documents,
so long as (i) each assignment is of a constant, and not a varying, ratable
percentage of all of the transferor Lender’s rights and obligations under the
Loan Documents with respect to the Loans and the LC Obligations and, in the case
of a partial assignment, is in a minimum principal amount of $25,000,000 (unless
otherwise agreed by the Administrative Agent and the Borrower in their
discretion) and integral multiples of $5,000,000 in excess of that amount; (ii)
except in the case of an assignment in whole of a Lender’s rights and
obligations under the Loan Documents or an assignment by one original signatory
to this Agreement to another such signatory, immediately after giving effect to
any assignment, the aggregate amount of the Commitments retained by the
transferor Lender shall in no event be less than $25,000,000 (unless otherwise
agreed by the Administrative Agent and the Borrower in their discretion); and
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording, an Assignment and
Acceptance. Nothing contained herein shall limit in any way the right of a
Lender to pledge or assign all or any portion of its rights under this Agreement
or with respect to any of the Obligations to any Federal Reserve Bank or the
United States Treasury as collateral security pursuant to Regulation A of the
Board of Governors and any Operating Circular issued by such Federal Reserve
Bank, provided that any payment by the Borrower to the assigning Lender in
respect of any assigned Obligations in accordance with the terms of this
Agreement shall satisfy the Borrower’s obligations hereunder in respect of such
assigned Obligations to the extent of such payment, and no such assignment shall
release the assigning Lender from its obligations hereunder.
          (b) Effect; Effective Date. Upon (i) delivery to the Administrative
Agent of a notice of assignment substantially in the form attached as Exhibit D
hereto, together with any consents required by Section 11.3(a), and (ii) payment
of a $3,500 fee to the Administrative Agent for processing any assignment to an
Eligible Assignee that is not an Affiliate of the transferor Lender, such
assignment shall become effective on the effective date specified in such notice
of assignment. The Assignment and Acceptance shall contain a representation and
warranty by the Eligible Assignee that the assignment evidenced thereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA. On
and after the effective date of such assignment, such Eligible Assignee shall
for all purposes be a Lender party to this Agreement and the other Loan
Documents executed by the Lenders and shall have all the rights and obligations
of a Lender under the Loan Documents to the same extent as if it were an
original party thereto, and no further consent or action by Borrower, Lenders or
the Administrative Agent shall be required to release the transferor Lender with
respect to the Commitment (or portion thereof) of such Lender and Obligations
assigned to such Eligible Assignee. Without limiting the generality of the
foregoing, such Eligible Assignee shall be subject to and bound by all of the
Loan Documents. Upon the consummation of any assignment to an Eligible Assignee
pursuant to this Section 11.3, the transferor Lender, the Administrative Agent
and Borrower shall make appropriate arrangements so that replacement Notes are
issued

- 94 -



--------------------------------------------------------------------------------



 



to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Eligible Assignee, in each case in principal amounts
reflecting their respective Commitments, as adjusted pursuant to such
assignment. If the transferor Lender shall have assigned all of its interests,
rights and obligations under this Agreement pursuant to Section 11.3(a), then
(i) such transferor Lender shall no longer have any obligation to indemnify the
Administrative Agent with respect to any transactions, events or occurrences
that transpire after the effective date of such assignment, (ii) each Eligible
Assignee to which such transferor Lender shall make an assignment shall be
responsible to the Administrative Agent to indemnify the Administrative Agent in
accordance with this Agreement with respect to transactions, events and
occurrences transpiring on and after the effective date of such assignment to
it, and (iii) the transferor Lender shall continue to be entitled to the
benefits of those provisions of the Loan Documents (including indemnities from
the Borrower) that survive Full Payment of the Obligations.
          (c) Dissemination of Information . The Borrower authorizes each Lender
and the Administrative Agent to disclose to any Participant, any Eligible
Assignee or any other Person acquiring an interest in the Loan Documents by
operation of law (each a “Transferee”), and any prospective Transferee, any and
all information in the Administrative Agent’s or such Lender’s possession
concerning the Borrower, the Subsidiaries of the Borrower or the Collateral,
subject to execution, prior to any such disclosure of a Confidentiality
Agreement in the form of Exhibit K on the part of such Transferee.
[Signatures begin on next page]

- 95 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their proper and duly authorized officers as of the date first set
forth above.

                  WESTPOINT HOME, INC.    
 
           
 
  By:   /s/ John M. Jureller    
 
     
 
          Name: John M. Jureller           Title: Chief Financial Officer    
 
                Address:         1185 Avenue of the Americas         New York,
New York 10036         Attention: John M. Jureller         Telecopier No.:
(212) 930-2275    
 
            Commitment: $250,000,000.00   BANK OF AMERICA, N.A., as a Lender,
Issuing Bank and the Administrative Agent    
 
           
 
  By:   /s/ John Yankauskas    
 
     
 
          Name: John Yankauskas           Title: Senior Vice President    

- 96 -



--------------------------------------------------------------------------------



 



                  Address:         300 Galleria Parkway, N.W.         Suite 800
        Atlanta, Georgia 30335         Attention: Office Head         Telecopier
No.: (770) 859-2437    

- 97 -



--------------------------------------------------------------------------------



 



EXHIBIT A
REVOLVING CREDIT NOTE

U.S. $                     .                            , 200     
Atlanta, Georgia

     FOR VALUE RECEIVED, the undersigned, WESTPOINT HOME, INC., a Delaware
corporation (hereinafter referred to as “Borrower”), hereby unconditionally
promises to pay to the order of                      (herein, together with any
subsequent holder hereof, called the “Holder”) the principal sum of $
                     or such lesser sum as may constitute Holder’s Pro Rata
share of the outstanding principal amount of all Revolving Credit Loans pursuant
to the terms of the Loan Agreement (as defined below) on the date on which such
outstanding principal amounts become due and payable pursuant to Section 2.9 of
the Loan Agreement, in strict accordance with the terms thereof. Borrower
likewise unconditionally promises to pay to Holder interest from and after the
date hereof on Holder’s Pro Rata share of the outstanding principal amount of
Revolving Credit Loans at such interest rates, payable at such times, and
computed in such manner as are specified in Section 4.1 of the Loan Agreement,
in strict accordance with the terms thereof.
     This Revolving Credit Note (“Note”) is issued pursuant to, and is one of
the “Revolving Credit Notes” referred to in, the Loan and Security Agreement
dated as of June___, 2006 (as the same may be amended from time to time, the
“Loan Agreement”), among Borrower, Bank of America, N.A., as collateral and
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for itself and the financial institutions
from time to time parties thereto as lenders (“Lenders”), and such Lenders, and
Holder is and shall be entitled to all benefits thereof and of all Loan
Documents executed and delivered in connection therewith. This Note is subject
to certain restrictions on transfer or assignment as provided in the Loan
Agreement. All capitalized terms used herein, unless otherwise defined herein,
shall have the meanings ascribed to such terms in the Loan Agreement.
     The repayment of the principal balance of this Note is subject to the
provisions of Section 2.9 of the Loan Agreement. The entire unpaid principal
balance and all accrued interest on this Note shall be due and payable
immediately upon the termination of the Commitments as set forth in Section 2.8
of the Loan Agreement.
     All payments of principal and interest shall be made in Dollars in
immediately available funds to the Administrative Agent for Holder’s benefit as
specified in the Loan Agreement.
     Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in
Section 4.2 of the Loan Agreement. Borrower agrees to pay, and save Holder
harmless against, any liability for the payment of, all costs and expenses,
including, but not limited to, reasonable attorneys’ fees, if this Note is
collected by or through an attorney-at-law.
     All principal amounts of Revolving Credit Loans made by Holder to the
Borrower pursuant to the Loan Agreement, and all accrued and unpaid interest
thereon, shall be deemed outstanding under this Note and shall continue to be
owing by Borrower until paid in accordance with the terms of this Note and the
Loan Agreement.
     In no contingency or event whatsoever, whether by reason of advancement of
the proceeds hereof or otherwise, shall the amount paid or agreed to be paid to
Holder for the use, forbearance or detention of money advanced hereunder exceed
the highest lawful rate permissible under any law which a court of

 



--------------------------------------------------------------------------------



 



competent jurisdiction may deem applicable hereto; and, in the event of any such
payment inadvertently paid by Borrower or inadvertently received by Holder, such
excess sum shall be, at Borrower’s option, returned to the Borrower forthwith or
credited as a payment of principal, but shall not be applied to the payment of
interest. It is the intent hereof that Borrower not pay or contract to pay, and
that Holder not receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by Borrower
under Applicable Law.
     Time is of the essence of this Note. To the fullest extent permitted by
Applicable Law, Borrower, for itself and its legal representatives, successors
and assigns, expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purpose of accelerating maturity, diligence in collection, and the benefit
of any exemption or insolvency laws.
     Wherever possible each provision of this Note shall be interpreted in such
a manner as to be effective and valid under Applicable Law, but if any provision
of this Note shall be prohibited or invalid under Applicable Law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Holder in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Holder of any right or
remedy preclude any other right or remedy. The Administrative Agent, at its
option, may enforce its rights against any Collateral securing this Note without
enforcing its rights against Borrower of the indebtedness evidenced hereby or
any other property or indebtedness due or to become due to the Borrower.
Borrower agrees that, without releasing or impairing Borrower’s liability
hereunder, the Administrative Agent may at any time release, surrender,
substitute or exchange any Collateral securing this Note and may at any time
release any party primarily or secondarily liable for the indebtedness evidenced
by this Note.
     The rights of Holder and obligations of the Borrower hereunder shall be
construed in accordance with and governed by the laws (without giving effect to
the conflict of law principles thereof) of the State of New York. This Note is
intended to take effect as an instrument under seal.
     IN WITNESS WHEREOF, Borrower has caused this Note to be executed under seal
and delivered by its duly authorized officers on the date first above written.

                          BORROWER:    
 
                ATTEST:         WESTPOINT HOME, INC.    
 
               
 
        By:        
 
         
 
   
Secretary
          Title:        
 
         
 
   
 
               
[CORPORATE SEAL]
               

-2-

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
Dated as of______, 20_____
     Reference is made o the Loan and Security Agreement dated as of
                    , 2006 (at any time amended, the “Loan Agreement”), among
WESTPOINT HOME, INC. (“Borrower”), BANK OF AMERICA, N.A., a national bank, in
its capacity as collateral and administrative agent (the “Administrative Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Loan Agreement.
                                                                       (the
“Assignor”) and                                                      
                                 (the “Assignee”) agree as follows:
     1. Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (i) a principal amount of $                     of the
outstanding Revolving Credit Loans held by Assignor and $                     of
participations of Assignor in LC Obligations (which amounts, according to the
records of the Administrative Agent, represent                      % of the
total principal amount of outstanding Revolving Credit Loans and LC Obligations)
and (ii) a principal amount of $                     of Assignor’s Commitment
(which amount includes Assignor’s outstanding Revolving Credit Loans being
assigned to Assignee pursuant to clause (i) above and which, according to the
records of the Administrative Agent, represents (                    %) of the
total Commitments of Lenders under the Loan Agreement)(the “Assigned Interest”),
together with an interest in the Loan Documents corresponding to the Assigned
Interest. This Agreement shall be effective from the date (the “Assignment
Effective Date”) on which Assignor receives both (x) the principal amount of the
Assigned Interest in the Loans on the Assignment Effective Date, if any, and
(y) a copy of this Agreement duly executed by Assignee. From and after the
Assignment Effective Date, Assignee hereby expressly assumes, and undertakes to
perform, all of Assignor’s obligations in respect of Assignor’s Commitments to
the extent, and only to the extent, of Assignee’s Assigned Interest, and all
principal, interest, fees and other amounts which would otherwise be payable to
or for Assignors account in respect of the Assigned Interest shall be payable to
or for Assignee’s account, to the extent such amounts have accrued subsequent to
the Assignment Effective Date.
     2. Assignor (i) represents that as of the date hereof, the aggregate of its
Commitments under the Loan Agreement (without giving effect to assignments
thereof, which have not yet become effective) is $                    , and the
outstanding balance of its Loans and participations in LC Obligations (unreduced
by any assignments thereof, which have not yet become effective) is
$                    ; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; [and] (iii) makes no representation or warranty and assumes 110
responsibility with respect to the financial condition of the Borrower, the
performance or observance by Borrower of any of their obligations under the Loan
Agreement or any of the Loan Documents [; and (iv) attaches the Notes held by it
and requests that the Administrative Agent exchange such Notes for new Notes
payable to Assignee and the Assignor in

 



--------------------------------------------------------------------------------



 



the principal amounts set forth on Schedule A hereto].
     3. Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Loan Agreement, together with copies of the most recent financial
statements delivered pursuant to Section ___ thereof, and copies of such other
Loan Documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it shall, independently and without reliance upon the Assignor
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement; (iv) confirms that it is eligible to become an
Assignee; (v) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (vi) agrees that it will
strictly observe and perform all the obligations that are required to be
performed by it as a “Lender” under the terms of the Loan Agreement and the
other Loan Documents; (vii) agrees that it will keep confidential all
information with respect to the Borrower furnished to it by Borrower or the
Assignor to the extent provided in the Loan Agreement; and (vii) represents and
warrants that the assignment evidenced hereby will not result in a non-exempt
“prohibited transaction” under Section 406 of ERISA.
     4. Assignee acknowledges and agrees that it will not sell or otherwise
dispose of the Assigned Interest or any portion thereof, or grant any
participation therein, in a manner which, or take any action in connection
therewith which, would violate the terms of any of the Loan Documents.
     5. This Agreement and all rights and obligations shall be interpreted in
accordance with and governed by the laws of the State of New York. If any
provision hereof would be invalid under Applicable Law, then such provision
shall be deemed to be modified to the extent necessary to render it valid while
most nearly preserving its original intent; no provision hereof shall be
affected by another provision’s being held invalid.
     6. Each notice or other communication hereunder shall be in writing, shall
be sent by messenger, by telecopy or facsimile transmission or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

  (a)   If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):        
                                                
                                                
                                             (b)   If to Assignor, to the
following address (or to such other address as Assignor may designate from time
to time):                                                         
                                                
                                                
                                        

- 2 -



--------------------------------------------------------------------------------



 



     Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:
     If to Assignee, to the following account (or to such other account as
Assignee may designate from time to time):

                                                                          ABA
No.                                                      
                                                                    Account No.
                                                 Reference:
                                          

     If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time):

                                                                        
                                                                  
                                                                   ABA
No.                                                      For Account of:
                                           Reference:
                                        

     IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed and delivered by their respective duly authorized
officers, as of the date first above written.

                            (“Assignor”)    
 
           
 
  By:        
 
           
 
  Title: 

   
 
                          (“Assignee”)    
 
           
 
  By:        
 
           
 
  Title: 

   

- 3 -



--------------------------------------------------------------------------------



 



     In the event this Assignment is being executed and delivered other than
after the occurrence and during a continuance of an Event of Default under the
Loan Agreement the following consent is required.
The Borrower hereby consents to the foregoing.
WestPoint Home Inc.

              By:

       
   Title:
           
 
           
Dated:
           
 
           

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE A TO ASSIGNMENT AND ACCEPTANCE

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF ASSIGNMENT AND ACCEPTANCE
     Reference is made to (i) the Loan and Security Agreement dated as of
                    , 20___ (as at any time amended, the “Loan Agreement”) among
WESTPOINT HOME, INC. (“Borrower”), BANK OF AMERICA, N.A., a national bank, in
its capacity as collateral and administrative agent (the “Administrative Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders, and (ii) the Assignment and Acceptance dated as
of                     , 20___ (the “Assignment Agreement”) between
                                         (the “Assignor”) and
                                         (the “Assignee”). Except as otherwise
defined herein, capitalized terms used herein which are defined in the Loan
Agreement are used herein with the respective meanings specified therein.
     The Assignor hereby notifies Borrower and the Administrative Agent of
Assignor’s intent to assign to Assignee pursuant to the Assignment Agreement a
principal amount of (i) $                      of the outstanding Revolving
Credit Loans and participations in LC Obligations held by Assignor, (ii) $
                     of Assignor’s Commitment (which amount includes the
Assignor’s outstanding Revolving Credit Loans being assigned to Assignee
pursuant to clause (i) above), together with an interest in the Loan Documents
corresponding to the interest in the Loans and Commitment so assigned. Pursuant
to the Assignment Agreement, Assignee has expressly assumed all of Assignor’s
obligations under the Loan Agreement to the extent of the Assigned Interest (as
defined in the Assignment Agreement).
     For purposes of the Loan Agreement, the Administrative Agent shall deem
Assignor’s share of the Commitment to be reduced by $                     and
Assignee’s share of the Commitment to be increased by $                     .
     The address of the Assignee to which notices, information and payments are
to be sent under the terms of the Loan Agreement is:
                                                            
                                                            
                                                            
                                                            
     Assignee’s LIBOR Lending Office address is as follows:
                                                            
                                                            
                                                            
                                                            

 



--------------------------------------------------------------------------------



 



     This Notice is being delivered to the Borrower and the Administrative Agent
pursuant to Section ___ of the Loan Agreement. Please acknowledge your receipt
of this Notice by executing and returning to Assignee and Assignor a copy of
this Notice.
     IN WITNESS WHEREOF, the undersigned have caused the execution of this
Notice, as of                                          , 20___.

                            (“Assignor”)    
 
           
 
  By:

           Title:    
 
           
 
           
 
                          (“Assignee”)    
 
           
 
  By:

           Title:    
 
           

ACKNOWLEDGED AND AGREED TO
AS OF THE DATE SET FORTH ABOVE:
BORROWER:*

       
 
    By:

 
   
   Title:
   
 
 
 
 

* No signature required by Borrower when an Event of Default exists.
BANK OF AMERICA, N .A.,
as the Administrative Agent

      By:

 
   
   Title:
   
 
 
 
 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT E
COMPLIANCE CERTIFICATE
[Letterhead of the Borrower]
                                        , 20                    
 
Bank of America, N.A., as the Administrative Agent
300 Galleria Parkway, N. W.
Suite 800
Atlanta, Georgia 30339
     The undersigned, gives this certificate to BANK OF AMERICA, N.A. (“the
Administrative Agent”) in accordance with the requirements of Section       
               of that certain Loan and Security Agreement dated as of
                     , 2006, among Borrower, the Administrative Agent and the
Lenders referenced therein (“Loan Agreement”). Capitalized terms used in this
Certificate, unless otherwise defined herein, shall have the meanings ascribed
to them in the Loan Agreement.
           1. Based upon a review made by a Responsible Officer the balance
sheets of the Borrower for the [Fiscal Year] [quarterly period]ending    
                                                             , 20        
            , copies of which are attached hereto, I\the undersigned hereby
certifies that Capital Expenditures during the period and for the Fiscal Year to
date total $                                           for Borrower.
           2. No Default exists on the date hereof, other than:
                                                                       
                                                                            
                                                                 
                                                      
                                                                    [if none, so
state]; and
           3. No Event of Default exists on the date hereof, other than  
                                                                     
                                                                      
                                                                        
                                                                  
                                                             [if none, so
state].
          4. As of the date hereof, Borrower is current in its payment of all
accrued rent and other charges to Persons who own or lease any premises where
any of the Collateral is located and to Vendors, and there are no pending
disputes or claims regarding the Borrower’s failure to pay or delay in payment
of any such rent or other charges, other than:                         
                   [if none, so state].
          [5. Attached hereto is a schedule showing the calculations that
support Borrower’s compliance [non-compliance] with the Capital Expenditures
covenant, as shown above.]

            Very truly yours,
West Point Home, Inc.
      By:           Chief-Financial Officer        title [must be a Responsible
Officer]   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
FORM OF NOTICE OF BORROWING
Date ___, 20____
Bank of America, N.A., as the Administrative Agent
300 Galleria Parkway
Suite 800
Atlanta, Georgia 30339
Attention: Loan Administration Officer

     
Re:
  Loan and 5 Security Agreement dated as of ___, 2006, by and among WestPoint
Home, Inc., Bank of America, N.A., as collateral and administrative agent for
certain Lenders from time to time parties thereto, and such Lenders (as at any
time amended, the “Loan Agreement”)

Gentlemen:
       This Notice of Borrowing is delivered to you pursuant to Section ___ of
the Loan Agreement. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings attributable thereto in the Loan Agreement.
Borrower hereby requests a Revolving Credit Loan in the aggregate principal
amount of $                                         , to be made on   
                                        ,                     , and to consist
of:

     
Check as applicable:
  : Base Rate Advances in the aggregate principal amount of $
                                        
 
   
 
  : LIBOR Rate Advances in the aggregate principal amount of
$                                         , with Interest Periods as follows:

     
(i)
  As to $                                         , an Interest Period of
                     month(s);
 
   
(ii)
  As to $                                         , an Interest Period of
                     months;
 
   
(iii)
  As to $                                         , an Interest Period of
                     months.

     Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the Loan Documents and hereby certifies that no Default or
Event of Default exists on the dale hereof.
     Borrower has caused this Notice of Borrowing to be executed and delivered
by its duly authorized representative, this                      day of
                                         , 20___.

               
 
        By:

   
 
       
   Title:
       
 
 
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Notice of Conversion/Continuation
Date                                          ,                    
Bank of America, N. A., as the Administrative Agent
300 Galleria Parkway
Suite 800
Atlanta, Georgia 30339
Attention: Loan Administration Officer

     
Re:
  Loan and Security Agreement dated as of ___, 2006, by and among WestPoint
Home, Inc., Bank of America, N.A., as collateral and administrative agent for
certain Lenders from time to time parties thereto, and such Lenders (as at any
time amended, the “Loan Agreement”)

Gentlemen:
     This Notice of Conversion/Continuation is delivered to you pursuant to
Section 2.3(b) of the Loan Agreement. Unless otherwise defined herein,
capitalized terms used herein shall have the meanings attributable thereto in
the Loan Agreement. Borrower hereby gives notice of its request as follows:
Check as applicable:
     : A conversion of Loans from one Type to another, as follows:

  (i)   The requested date of the proposed conversion is
                                         , 20___ (the “Conversion Date”);    
(ii)   The Type of Loans to be converted pursuant hereto are presently
                                         [select either LIBOR Rate Advances or
Base Rate Advances] in the principal amount of $
                                         outstanding as of the Conversion Date;
    (iii)   The portion of the aforesaid Loans to be converted on the Conversion
Date is $                                          (the “Conversion Amount”);  
  (iv)   The Conversion Amount is to be converted into a
                                          [select either a LIBOR Rate Advance or
a Base Rate Advance] (the “Converted Loan”) on the Conversion Date.     (v)  
[In the event Borrower selects a LIBOR Rate Advance:] Borrower hereby requests
that the Interest Period for such Converted Loan be for a duration of           
[insert length of Interest Period].

     : A continuation of LIBOR Rate Advances for new Interest Period, as
follows:

  (i)   The requested date of the proposed continuation is
                                         , 20___ (the “Continuation Date”);

 



--------------------------------------------------------------------------------



 



  (ii)   The aggregate amount of the LIBOR Rate Advances subject to such
continuation is $                                          ;     (iii)   The
duration of the selected Interest Period for the LIBOR Rate Advances which are
the subject of such continuation is:                                         
[select duration of applicable Interest Period];

     Borrower hereby ratifies and reaffirms all of its liabilities and
obligations under the Loan Documents and certifies that no Default or Event of
Default has occurred and is continuing exists on the date hereof.
     Borrower has caused this Notice of Conversion/Continuation to be executed
and delivered by its duly authorized representative, this                     
day of                                          , 20___.

               
 
        By:

   
 
       
   Title:
       
 
 
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF CONFIDENTIALITY AGREEMENT
(see attached)

 



--------------------------------------------------------------------------------



 



[Form of Confidentiality Agreement]
CONFIDENTIALITY AGREEMENT
Dated as of                     , 200______                    
Ladies and Gentlemen:
          In connection with your review of WestPoint Home, Inc. (together with
any of its affiliates and representatives, the “Company”) related to a potential
financing transaction involving extending credit to the Company or otherwise
participating in the such credit (the “Potential Transaction”), you (together
with any of your affiliates and representatives, “Recipient”) requested that the
Company and/or Bank of America, N.A. (together with any of its representatives,
“BofA”) provide Recipient with certain information.
          As used herein, “Confidential Information” means (1) the names of the
Company or any of its affiliates, including without limitation, Carl C. Icahn,
in connection with the Potential Transaction, (2) the existence of this or any
other agreements between BofA and the Company or drafts thereof or the term
sheets describing any such agreement or transaction, and the terms of any of the
foregoing, and (3) all data, reports, interpretations, forecasts and records
containing or otherwise reflecting information concerning the Company, that the
Company, BofA or their representatives provide to Recipient in the course of
Recipient’s consideration of the Potential Transaction and thereafter during the
term of this agreement, together with analyses, compilations, studies or other
documents, whether prepared by BofA, the Company or Recipient or its agents or
attorneys, which contain or otherwise reflect such information.
          In consideration of BofA and/or the Company providing Recipient with
Confidential Information, Recipient agrees that the Confidential Information
will not, except as hereinafter provided, without the prior written consent of
the Company, be used other than in connection with Recipient’s review of and
participation in the Potential Transaction or disclosed by Recipient or by its
agents, attorneys, advisors, employees or other representatives to whom the
Company or BofA provides Confidential Information on behalf of Recipient, or who
receive Confidential Information from or on behalf of Recipient (collectively,
the “Representatives”), in any manner whatsoever, in whole or in part; provided,
however, that Recipient and its Representatives may disclose Confidential
Information to one another for the purpose of evaluating, conducting,
structuring, negotiating or otherwise discussing or participating in the
Potential Transaction. Recipient shall be responsible for any breach of this
agreement by its Representatives, except for third party Representatives who
have executed a confidentiality agreement in favor of the Company on
substantially the terms of this agreement.

 



--------------------------------------------------------------------------------



 



          This agreement shall be inoperative as to particular portions of the
Confidential Information if such information (i) is or becomes generally
available to the public other than as a result of a disclosure by the Recipient
or its Representatives in breach of this agreement, (ii) was available to the
Recipient or its Representatives on a non-confidential basis prior to its
disclosure to the Recipient by the Company, (iii) becomes available to the
Recipient on a non-confidential basis from a source other than the Company
provided such source, to the Recipient’s knowledge, has not violated any
obligation of confidentiality by the providing of such information or (iv) was
independently developed by the Recipient without use of or reliance on such
Confidential Information.
          Furthermore, nothing herein shall limit the disclosure of Confidential
Information (i) to the extent required by statute, rule, regulation or judicial,
administrative or other legal process (subject to and in compliance with the
second paragraph below), (ii) to bank examiners, auditors or accountants, or
(iii) in connection with any litigation to which Recipient or any Representative
is a party (subject to and in compliance with the second paragraph below).
          The written Confidential Information, except for that portion of the
Confidential Information (the “Recipient Studies”) that may be found in
analyses, compilations, studies or other documents prepared by Recipient, or its
agents, attorneys, advisors or employees, shall be returned to the Company or
destroyed promptly upon the Company’s written request to the Recipient.
Recipient Studies and other documents prepared by Recipient, or its agents,
attorneys, or employees shall, at Recipient’s option, be kept subject to the
terms of this agreement or destroyed. Notwithstanding anything herein to the
contrary, Recipient may retain such Confidential Information as necessary to
enable it to comply with any applicable law, regulation or requirement of a
regulatory body governing document retention, in each case subject to this
agreement. The foregoing sentence shall survive the termination of this
agreement.
          In the event that Recipient is requested (by interrogatory, subpoena,
deposition, civil investigation demand, regulatory request or other similar
legal process) to disclose any Confidential Information, Recipient shall (to the
extent not prohibited from doing as a result of such law, regulation or legal
process), as soon as practical, notify the Company of any such request so that
the Company may either seek, at its sole expense, an appropriate protective
order or waive Recipient’s compliance with the provisions of this agreement. If
Recipient concludes, upon advice of counsel to such effect, that it is obliged
under the applicable law to disclose any portion of the Confidential
Information, Recipient may disclose that portion of the Confidential Information
without liability hereunder. In any event, Recipient shall reasonably cooperate
with the Company and not oppose action by the Company in any such proceeding to
obtain an appropriate protective order or other appropriate remedy.
          The delivery to Recipient by the Company or BofA of the Confidential
Information is not intended to be a commitment or agreement on behalf of the
Company

 



--------------------------------------------------------------------------------



 



or BofA to engage in any transaction or to constitute a representation or
warranty with respect to the accuracy or completeness of the Confidential
Information.
          This agreement shall be governed by and construed in accordance with
the laws of the State of New York applicable to contracts made in and to be
performed in that state without regard to conflict of law principles thereof.
Except as expressly otherwise provided herein, this agreement shall terminate
three years from the date hereof. This agreement is for the sole and exclusive
benefit of the Company and the Company is intended third-party beneficiary of
this agreement. If the foregoing reflects our agreement, kindly sign and return
the duplicate copy of this letter to the Company and BofA.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



                  Very truly yours,           Bank of America, N.A.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

AGREED AND ACCEPTED TO FOR ITSELF
AND ANY OF ITS AFFILIATES OR REPRESENTATIVES

         
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF IMPORTED INVENTORY AGREEMENT
This IMPORTED GOODS AGREEMENT (this “Agreement”) is made as of
                                        , 20_, by and among
                                                              (“Customs
Broker”),                                         
                                        , a
                                                              corporation
(“                     ”),                                         
                                        , a
                                                             , corporation
(“                    ”; together with                                         
, the “Borrower”), and
BANK OF AMERICA, N.A. (“BofA”), a national banking association, in its capacity
as collateral and administrative agent for itself and various lenders (the
“Lenders”) from time to time parry to the Loan Agreement, as hereinafter defined
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”).
Recitals:
Borrower, the Administrative Agent and Lenders are parties to a certain Loan and
Security Agreement dated                     , 2006 (as such agreement may be
amended, modified, supplemented or restated from time to time, the “Loan
Agreement”). Pursuant to the Loan Agreement, the Administrative Agent and
Lenders will extend loans and other financial accommodations to or for the
benefit of Borrower.
As security for the prompt payment and performance of the Obligations (as
defined in the Loan Agreement), the Borrower has granted to the Administrative
Agent, for the benefit of the Administrative Agent and Lenders, a Lien in
certain personal property of Borrower, including without limitation the Imported
Goods (as hereinafter defined).
Customs Broker has been engaged by Borrower to facilitate the importation of
goods (the “Imported Goods”) purchased by Borrower from vendors located outside
the United States (each a “Foreign Vendor”).
Customs Broker, Borrower and the Administrative Agent wish to agree upon certain
procedures for the shipping and disposition of Imported Goods and the handling
of the Documents (as hereinafter defined) relating thereto.
Agreement:
In consideration of the premises and the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

  1.   Definitions; Rules of Construction.

(a) As used in this Agreement, the following terms shall have the following
meanings:
“Bill of Lading” shall have the meaning given to the term “bill of lading” in
Section 1-201(6) of the UCC.
          “Business Day” means a day other than a Saturday, Sunday or a day on
which banks are authorized or required to be closed in the State of New York.
          “Carrier” means, with respect to any Imported Goods, the Person
engaged to transport such goods.
          “Collecting Bank” means BofA, any affiliate of BofA or any other
financial institution which is acceptable to the Administrative Agent and to
which Documents are sent by a Foreign Vendor in connection with such Foreign
Vendor’s sale of Imported Goods to the Borrower and to which the Borrower makes
payment with respect to such Imported Goods.
          “Compliance Letter” means a Negotiable Bill of Lading Compliance
Letter addressed to the Administrative Agent by a Freight Forwarder, in the form
annexed to the Loan Agreement.
          “Consignee” means, with respect to any Imported Goods, the Person who
is named in the Bill of Lading with respect to such goods and to whom or to
whose order the Bill of Lading promises delivery.

 



--------------------------------------------------------------------------------



 



          “Documentary Collection” means an arrangement whereby the Borrower
settles for the Imported Goods to a Collecting Bank, either by payment against a
sight draft drawn on the Borrower or by acceptance of a time draft drawn on the
Borrower.
          “Documents” means, with respect to any Imported Goods in the
possession of a Carrier, all documents of title, including Bills of Lading, that
are related to the shipment of such Imported Goods by such Carrier.
          “Foreign Vendor” has the meaning set forth in the Recitals to this
Agreement.
          “Freight Forwarder” means, with respect to any Imported Goods, the
freight forwarder retained by the Borrower with respect to the shipment of such
Imported Goods.
          “Imported Goods” has the meaning set forth in the Recitals to this
Agreement.
          “LC Issuer” means the Issuing Bank under (and as defined in) the Loan
Agreement.
          “Letter of Credit” means a documentary letter of credit issued by LC
Issuer for the account of the Borrower and for the benefit of a Foreign Vendor.
          “Loan Agreement” has the meaning set forth in the Recitals to this
Agreement.
          “Negotiable Bill of Lading” means a Bill of Lading that is
“negotiable” within the meaning of Article 7 of the UCC.
          “Person” means an individual, partnership, corporation, limited
liability company, limited liability partnership, joint stock company, land
trust, business trust, or unincorporated organization, or any federal, state,
municipal, national, foreign or other governmental department, commission,
board, bureau, court, agency or instrumentality or political subdivision
thereof.
          “UCC” means the Uniform Commercial Code (or any successor statute) as
adopted and in force in the State of New York or, when the laws of any other
state govern the method or manner of the perfection or enforcement of any Lien
in any of the Documents or the Imported Goods, the Uniform Commercial Code (or
any successor statute) of such other state.
          (b) All references to “herein” shall mean this Agreement as a whole
and not to any particular section or paragraph; to the word “including” shall
mean “including without limitation”; to a Person shall include such Person’s
successors and permitted assigns; to a statute shall include all amendments
thereto and rules and regulations promulgated pursuant thereto; and to any
agreement shall mean and include all amendments, modifications, renewals and
restatements thereof.
     2. Form of Bills of Lading: Customs Broker Acknowledgements. From and after
the date hereof, unless otherwise directed to do so by the Administrative Agent
in writing, Borrower shall cause each Foreign Vendor or Freight Forwarder to
require (i) all Carriers engaged by such Foreign Vendor or Freight Forwarder
with respect to the shipment of Imported Goods to issue only Negotiable Bills of
Lading to the order of one of Borrower as Consignee, or, at the direction of the
Administrative Agent, to the order of “Bank of America, N.A., as agent for
certain lenders,” as Consignee; and (ii) all Negotiable Bills of Lading issued
by each Carrier to contain a clause stating that one original of the Negotiable
Bill of Lading, duly endorsed, must be surrendered to the Carrier in exchange
for the Imported Goods. Customs Broker acknowledges that the Administrative
Agent has a Lien in all Documents and the

- 3 -



--------------------------------------------------------------------------------



 



Imported Goods covered thereby; agrees that it holds as agent and bailee, for
the benefit of the Administrative Agent and Lenders, all Documents that at any
time may be in its possession or under its control, whether the Administrative
Agent or the Borrower is named as Consignee therein; and agrees that it will at
all times carry out the Administrative Agent’s instructions with respect to such
Documents and Imported Goods, including the handling procedures set forth in
Section 4.

  3.   Handling Procedures.

               (a) Borrower shall cause each Freight Forwarder to deliver,
through the use of a Compliance Letter, all Documents to the Administrative
Agent, at the address for the Administrative Agent shown on the signature page
hereof, provided that, if so instructed by the Administrative Agent in writing,
Borrower shall cause each Freight Forwarder to deliver all Documents to Customs
Broker as agent and bailee of the Administrative Agent. Provided no Default or
Event of Default under (and as those terms are defined in) the Loan Agreement
exists, the Administrative Agent shall endeavor, in good faith, to cause all
Documents received by it from a Freight Forwarder through the use of a
Compliance Letter to be forwarded, by overnight mail, not later than one
Business Day after the Business Day on which a representative of the
Administrative Agent shall have received such Documents, to Customs Broker for
processing and handling by Customs Broker in accordance with the terms of this
Agreement.
               (b) Notwithstanding the provisions of paragraph (a) of this
Section 3, with respect to any Imported Goods for which payment is to be made
under a Letter of Credit or a Documentary Collection, all Documents shall be
delivered to the LC Issuer or the Collecting Bank, as applicable, provided that
(i) each such Document shall name the Borrower or the Administrative Agent (or
the LC Issuer or Collecting Bank, as applicable) as Consignee, in each case as
required by this Section 3; and (ii) Borrower shall cause the LC Issuer
(promptly following such LC Issuer’s receipt and acceptance of Documents
presented under a Letter of Credit) and the Collecting Bank (promptly following
its receipt of Borrower’s payment or acceptance, as applicable, pursuant to a
Documentary Collection) to deliver all Documents to the Administrative Agent or
Customs Broker.
               (c) Unless and until Customs Broker receives written notice from
the Administrative Agent to the contrary, Customs Broker may deliver (i) the
Documents to the Carrier or to the Carrier’s agent (who shall act on the Customs
Broker’s behalf as the Customs Broker’s sub-agent hereunder) for the purpose of
enabling Customs Broker to clear the Imported Goods through customs and
thereafter permitting the Borrower, as importer of record, to obtain possession
or control of the Imported Goods subject to such Documents; and (ii) the
Imported Goods as directed by the Borrower.
               (d) Customs Broker shall not deliver any Documents to any Person
other than the Administrative Agent, the Borrower, a Carrier pursuant to Section
3(b) above, or such other Person as may be specified in writing by the
Administrative Agent. For so long as any Documents are in the Borrower’s
possession, the same shall be held by it as trustee of an express trust for the
Administrative Agent and Lenders. Upon Customs Broker’s receipt of written
notification from the Administrative Agent, Customs Broker shall follow solely
the instructions of the Administrative Agent concerning the disposition of the
Documents and the Imported Goods and will not follow any instructions of
Borrower or any other Person concerning the same.
               (e) Promptly after the Administrative Agent’s written request
therefor, Customs Broker shall provide to the Administrative Agent a copy (and,
if so specified by the Administrative Agent, all originals) of all Documents
then in Customs Broker’s possession or control.
               (f) Customs Broker shall have no liability to Borrower if Customs
Broker complies with the Administrative Agent’s written instructions as
described in this Agreement. Borrower shall continue to pay all fees, charges
and other expenses relating to the handling of the Imported Goods and shall
reimburse Customs Broker

- 4 -



--------------------------------------------------------------------------------



 



for all reasonable costs and expenses incurred as a direct result of Customs
Broker’s compliance with the terms and provisions of this Agreement.
          (g) Customs Broker’s sole authority from the Administrative Agent is
to receive and maintain possession of the Documents on behalf of the
Administrative Agent and to follow the instructions of the Administrative Agent,
as provided herein, with respect to the Documents and the Imported Goods. Except
as may be specifically authorized by the Administrative Agent in writing,
Customs Broker shall have no authority to undertake any other action or to enter
into any other commitments or agreements on behalf of the Administrative Agent.

  4.   Power of Attorney.

               (a) the Administrative Agent hereby makes, constitutes and
appoints Customs Broker as the Administrative Agent’s true and lawful
attorney-in-fact, with full power (exercisable through employees authorized to
act for Customs Broker and in the customs ports located in the United States of
America) to make endorsements of the Administrative Agent’s name as Consignee on
any Documents issued to the order of the Administrative Agent, as Consignee, for
the purpose of discharging Custom Broker’s duties pursuant to Section 3 and to
take such other action as shall be necessary to clear the Imported Goods covered
by such Documents through customs, and to cause such Imported Goods to be
delivered to the Borrower or as otherwise directed in writing by the
Administrative Agent. The Administrative the Administrative Agent grants to
Customs Broker full power and authority to do all things necessary to be done to
effect such endorsement and other action, subject to the aforementioned terms
and conditions, as fully as the Administrative Agent could do if present and
acting, the Administrative Agent hereby ratifying and confirming all that
Customs Broker shall lawfully do by virtue of this Power of Attorney. This Power
of Attorney does not authorize Customs Broker to appoint sub-agents. This Power
of Attorney shall remain in full force and effect until the earlier of (i) the
date on which written notice or revocation from the Administrative Agent is
received by Customs Broker and (ii) [                    , 20___]
               (b) The Borrower hereby makes, constitutes and appoints Customs
Broker as the Borrower’s true and lawful attorney-in-fact, with full power
(exercisable through employees authorized to act for Customs Broker and in the
customs ports located in the United States of America) to make endorsements of
Borrower’s name as Consignee on any Documents issued to the order of Borrower,
as Consignee, for the purpose of discharging Custom Broker’s duties pursuant to
Section 3 and to take such other action as shall be necessary to clear the
Imported Goods relating to such Documents through customs and to cause such
Imported Goods to be delivered to the Borrower or as otherwise directed in
writing by the Administrative Agent. The Borrower grants to Customs Broker full
power and authority to do all things necessary to be done to effect such
endorsement and other action, subject to the aforementioned terms and
conditions, as fully as the Borrower could do if present and acting, Borrower
hereby ratifying and confirming all that Customs Broker shall lawfully do by
virtue of this Power of Attorney. Without limiting the generality of the
foregoing, Customs Broker shall be irrevocably authorized to endorse any
Document to the order of the Administrative Agent and to hold such Documents
(and the Imported Goods covered thereby) for the account of the Administrative
Agent or deliver the same to the Administrative Agent, in each case as
instructed by the Administrative Agent. This Power of Attorney does not
authorize Customs Broker to appoint sub-agents. This Power of Attorney shall
remain in full force and effect until the date on which written notice of
revocation from the Administrative Agent is received by Customs Broker pursuant
to Section 4(a).
               (c) Customs Broker and Borrower agree that Customs Broker shall
not be deemed to be under the control of the Borrower by virtue of any customs
power of attorney delivered by the Borrower to Customs Broker so as to preclude
Customs Broker from acting as the Administrative Agent’s agent and bailee
hereunder, including for the purposes of perfecting the Administrative Agent’s
Lien in and to all Documents and Imported Goods in Custom Broker’s possession.
In the event of any conflict between any such customs power of attorney, Customs
Broker agrees that it will act only in accordance with the terms of this
Agreement or as otherwise directed by the

- 5 -



--------------------------------------------------------------------------------



 



Administrative Agent in writing. Notwithstanding anything to the contrary that
may be contained in any power of attorney delivered by the Borrower to Customs
Broker or any instructions given by the Borrower to Customs Broker with respect
to any Documents or Imported Goods, Customs Broker shall be bound by this
Agreement and shall follow the instructions received from the Administrative
Agent.
     5. Segregation of Imported Goods. Customs Broker agrees that it will at all
times keep the Imported Goods separate and apart from all of the property owned
by Customs Broker or held by it as a bailee or warehouseman.
     6. Fees and Expenses; Subordination. Neither the Administrative Agent nor
Lenders shall be obligated to compensate Customs Broker for serving as agent
hereunder, nor shall the Administrative Agent or Lenders be responsible for any
fees, expenses, duties, taxes, customs, freight, demurrage or other charges
related to the Imported Goods or the Documents. Customs Broker acknowledges that
Borrower is solely responsible for payment of any compensation and charges owed
to Customs Broker. Borrower is further responsible for paying any fees,
expenses, duties, taxes, customs, freight, demurrage or other charges that may
at any time accrue or be payable in respect of the Imported Goods or the
Documents and Borrower agree to protect, indemnify, pay (or promptly reimburse
the Administrative Agent or Lenders for the payment of), and hold the
Administrative Agent and Lenders harmless from and against all liability in
connection with, any and all fees, expenses, duties, taxes, customs, freight,
demurrage or other charges in respect of the Imported Goods or the Documents.
Liens at any time held by Customs Broker with respect to any Imported Goods or
Documents shall be junior and subordinate to the liens of the Administrative
Agent in such property.
     7. Specific Waivers and Disclaimers. The Borrower acknowledges that neither
the Administrative Agent nor Lenders shall be responsible in any way for the
quality, quantity, description, condition, or nature of any of the Imported
Goods or any delay in shipment of the Imported Goods or clearance of the
Imported Goods at the port of entry, and that any claims with respect to any of
the Imported Goods shall be settled directly by the Borrower with the Foreign
Vendor. Without limiting the generality of the foregoing, the Administrative
Agent and Lenders do not make any warranties regarding the Imported Goods,
including warranties of merchantability, fitness for any particular purpose or
title, all of which warranties are hereby disclaimed.
     8. Parties Intended to be Benefited. All of the understandings, covenants,
and agreements contained herein are solely for the benefit of Customs Broker,
the Administrative Agent, Lenders and Borrower, and their respective successors
and assigns, and there are no other Persons that are intended to be benefited in
any way by this Agreement.
     9. No Limitation Intended. Nothing in this Agreement is intended to or
shall affect or limit, in any way, any rights that Customs Broker, the
Administrative Agent, Lenders, or Borrower have with respect to any third
parties.
     10. Notice of Termination or Enforcement Action; the Administrative Agent’s
Cure Right. Customs Broker agrees to notify the Administrative Agent of Customs
Broker’s intent to terminate any contractual arrangement in effect between
Customs Broker and the Borrower relating to the handling of the Documents or the
Imported Goods or to take any Enforcement Action against all or any part of the
Documents or the Imported Goods. Prior to terminating such contractual
arrangement or taking such Enforcement Action, Customs Broker will permit the
Administrative Agent at least 10 Business Days after the Administrative Agent’s
receipt of such notice to cure the default the existence of which gave rise to
Customs Broker’s intent to terminate such contractual arrangement or to take
such Enforcement Action; but the Administrative Agent shall not be obligated to
cure any such default.

- 6 -



--------------------------------------------------------------------------------



 



     11. Notice. Whenever it is provided herein that any notice or other
communication shall or may be given to or served upon any party hereto, or
whenever any party desires to give or serve upon any of the other parties
communication with respect to this Agreement, each such notice or other
communication shall be in writing and shall be delivered personally or sent by
certified or registered mail, postage prepaid, or by overnight courier, telex or
facsimile transmission, addressed to the noticed party at the address shown on
the signature page hereof, or at such other address as may be substituted by
notice given as herein provided. Each notice or other communication hereunder
shall be deemed to have been duly given or served, in the case of personal
delivery, when personally delivered, in the case of mailing, when receipted for,
in the case of overnight delivery, on the next Business Day after delivery to
the courier, and, in the case of telex and facsimile transmission, when actually
received.
     12. Miscellaneous. This Agreement shall be a continuing agreement until
payment in full of the indebtedness and obligations outstanding under the Loan
Agreement and Lenders’ termination of all of their respective commitments under
the Loan Agreement; shall be governed by and construed and enforced in
accordance with the laws of the State of New York, except for its rules relating
to conflicts of law; and may be executed in any number of counterparts, and by
Customs Broker, the Administrative Agent and Borrower in separate counterparts,
each of which shall be an original, but all of which shall together constitute
one and the same agreement. Any waiver or amendment hereunder must be evidenced
by a signed writing of the party to be bound thereby, and shall only be
effective in the specific instance. The headings in this Agreement are for
convenience of reference only, and shall not alter or otherwise affect the
meaning hereof. The provisions of this Agreement are severable and if any
provision of this Agreement shall be adjudged invalid or unenforceable by a
court of competent jurisdiction, the remaining provisions shall nevertheless be
binding upon the parties. Any signature delivered by facsimile or electronic
transmission shall be deemed to be an original signature hereto.
[Remainder of page intentionally left blank]

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first hereinabove set forth.

                  BANK OF AMERICA, N.A.,         as Agent (“the Administrative
Agent”)    
 
           
 
  By:        
 
         
 
  Name:         
 
         
 
  Title:        
 
         
 
                Address for Notices:    
 
                300 Galleria Parkway         Suite 800         Atlanta, Georgia
30339         Attention: Loan Administration Manager         Telecopier:
(770) 859-2483    
 
           
 
          (“Borrower”)          
 
           
 
  By:        
 
         
 
  Name:        
 
         
 
  Title:        
 
         
 
                Address for Notices:    
 
                     
 
                     
 
                     
 
                     
 
  Telecopier:    
 
           
 
           
 
                          (“Customs Broker”)    
 
           
 
  By:        
 
         
 
  Name:        
 
         
 
  Title:        
 
         
 
                Address for Notices:    
 
           
 
                     
 
                     
 
                     
 
  Telecopier:    
 
           

- 8 -